Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of

April 1, 2013

among

DOLE FOOD COMPANY, INC.

SOLVEST, LTD.

The Lenders Party Hereto

BANK OF AMERICA, N.A.

and

COÖPERATIEVE CENTRALE

RAIFFEISEN - BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

COÖPERATIEVE CENTRALE

RAIFFEISEN - BOERENLEENBANK, B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

and

THE BANK OF NOVA SCOTIA,

as Joint Bookrunners and Joint Lead Arrangers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page   ARTICLE I    Definitions    SECTION 1.01.    Defined Terms   
  1    SECTION 1.02.    Classification of Loans and Borrowings      34   
SECTION 1.03.    Terms Generally      34    SECTION 1.04.    Accounting Terms;
GAAP      34    SECTION 1.05.    Payments on Business Days      35    SECTION
1.06.    Rounding      35    SECTION 1.07.    Additional Alternative Currencies
     35    SECTION 1.08.    Change of Currency      36    SECTION 1.09.    Times
of Day      36    SECTION 1.10.    Letter of Credit Amounts      36    SECTION
1.11.    Exchange Rates; Currency Equivalents      36    ARTICLE II    The
Credits    SECTION 2.01.    Commitments      37    SECTION 2.02.    Loans and
Borrowings      37    SECTION 2.03.    Requests for Borrowings      38   
SECTION 2.04.    Swingline Loans      39    SECTION 2.05.    Letters of Credit
     41    SECTION 2.06.    Funding of Borrowings      47    SECTION 2.07.   
Market Disruption      48    SECTION 2.08.    Termination and Reduction of
Commitments      49    SECTION 2.09.    Repayment of Loans; Evidence of Debt   
  49    SECTION 2.10.    Prepayment of Loans      50    SECTION 2.11.    Fees   
  52    SECTION 2.12.    Interest      53    SECTION 2.13.    Alternate Rate of
Interest      54    SECTION 2.14.    Increased Costs      54    SECTION 2.15.   
Break Funding Payments      55    SECTION 2.16.    Taxes      55    SECTION
2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs      57   
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders      59   
SECTION 2.19.    Expansion Option      60    SECTION 2.20.    Extended Term
Loans and Extended Revolving Commitments      61    SECTION 2.21.    Judgment
Currency      62    ARTICLE III    Representations and Warranties    SECTION
3.01.    Organization; Powers; Subsidiaries      63    SECTION 3.02.   
Authorization; Enforceability      63    SECTION 3.03.    Governmental
Approvals; No Conflicts      63    SECTION 3.04.    Financial Statements; No
Material Adverse Effect      64    SECTION 3.05.    Properties      64   
SECTION 3.06.    Litigation      65   

 

-i-



--------------------------------------------------------------------------------

           Page   SECTION 3.07.    Compliance with Laws and Agreements      65
   SECTION 3.08.    Investment Company Status      65    SECTION 3.09.    Taxes
     65    SECTION 3.10.    Solvency      65    SECTION 3.11.    Environmental
Matters      65    SECTION 3.12.    Labor Relations      66    SECTION 3.13.   
Disclosure      66    SECTION 3.14.    Federal Reserve Regulations      66   
SECTION 3.15.    Security Interests      66    SECTION 3.16.    PATRIOT Act     
66    SECTION 3.17.    OFAC      67    ARTICLE IV    Conditions    SECTION 4.01.
   Initial Credit Events      67    SECTION 4.02.    Subsequent Credit Events   
  69    ARTICLE V    Affirmative Covenants    SECTION 5.01.    Financial
Statements and Other Information      69    SECTION 5.02.    Notices of Material
Events      71    SECTION 5.03.    Existence; Conduct of Business      71   
SECTION 5.04.    Payment of Obligations      71    SECTION 5.05.    Maintenance
of Properties; Insurance      71    SECTION 5.06.    Inspection Rights      72
   SECTION 5.07.    Compliance with Laws; Compliance with Agreements      72   
SECTION 5.08.    Use of Proceeds and Letters of Credit      72    SECTION 5.09.
   Further Assurances; Additional Security and Guarantees      72   
SECTION 5.10.    Maintenance of Ratings      73    ARTICLE VI    Negative
Covenants    SECTION 6.01.    Indebtedness      74    SECTION 6.02.    Liens   
  76    SECTION 6.03.    Fundamental Changes      79    SECTION 6.04.   
Restricted Payments      79    SECTION 6.05.    Investments      79    SECTION
6.06.    Prepayments, Etc. of Indebtedness      81    SECTION 6.07.   
Transactions with Affiliates      82    SECTION 6.08.    Changes in Fiscal Year
     82    SECTION 6.09.    Financial Covenants      82    SECTION 6.10.   
Restrictive Agreements      82    SECTION 6.11.    Dispositions      83   
SECTION 6.12.    Lines of Business      85   

 

-ii-



--------------------------------------------------------------------------------

Page

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

 

ARTICLE IX  

 

Miscellaneous



  

SECTION 9.01.      Notices      92    SECTION 9.02.      Waivers; Amendments   
  93    SECTION 9.03.      Expenses; Indemnity; Damage Waiver      95    SECTION
9.04.      Successors and Assigns      96    SECTION 9.05.      Survival      99
   SECTION 9.06.      Counterparts; Integration; Effectiveness      99   
SECTION 9.07.      Severability      99    SECTION 9.08.      Right of Setoff   
  99    SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of
Process      100    SECTION 9.10.      WAIVER OF JURY TRIAL      101    SECTION
9.11.      Headings      101    SECTION 9.12.      Confidentiality      101   
SECTION 9.13.      USA PATRIOT Act      102    SECTION 9.14.      Interest Rate
Limitation      102    SECTION 9.15.      No Fiduciary Duty      102   

SCHEDULES:

 

Schedule 1.01

   –    Mandatory Cost

Schedule 2.01

   –    Commitments

Schedule 2.05

   –    Existing Letters of Credit

Schedule 3.01

   –    Subsidiaries

Schedule 3.05

   –    Material Real Property

Schedule 4.01(c)

   –    Bermuda Security Documents

Schedule 5.09(d)

   –    Post-Closing Matters

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.05(f)

   –    Existing Investments

Schedule 6.07

   –    Affiliate Transactions

Schedule 9.01

   –    Administrative Agent’s Office; Notices

 

EXHIBITS:

 

     

Exhibit A

       –      Form of Assignment and Assumption

Exhibit B

       –      Form of Tranche B Term Note

Exhibit C

       –      Form of [U.S.][Alternative Currency] Revolving Note

Exhibit D

       –      Form of U.S. Guarantee and Security Agreement

Exhibit E

       –      Form of Borrowing Request

Exhibit F

       –      Form of Swingline Loan Notice

Exhibit G

       –      Form of Compliance Certificate

Exhibit H

       –      Form of Mortgage

 

-iii-



--------------------------------------------------------------------------------

Exhibit I-1    –   

Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit I-2    –   

Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit I-3    –   

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4    –   

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit J    –   

Form of First Lien Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 1, 2013 among DOLE FOOD
COMPANY, INC., SOLVEST, LTD., the LENDERS party hereto and DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent, Issuing Bank and Swingline Lender.

The parties hereto agree to the following:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Company or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Company or such Subsidiary.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments which shall be consistent with the applicable provisions of this
Agreement relating to Incremental Term Loans, Replacement Term Loans, Extended
Term Loans or Extended Revolving Commitments and otherwise satisfactory to the
Administrative Agent and the Borrowers.

“Administrative Agent” means DBNY, in its capacity as administrative agent for
the Lenders hereunder, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Company and the Administrative Agent.

“Agent Parties” has the meaning provided in Section 9.01(c).

“Agreement” has the meaning provided in the introductory paragraph hereto.

“Alternative Currencies” means (a) Dollars, (b) Euros, (c) Sterling and (d) such
other currencies as are acceptable to each Alternative Currency Revolving Lender
and the Administrative Agent.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Lender, such Alternative Currency Revolving Lender’s funding
of its participation in any Alternative Currency L/C Borrowing

 



--------------------------------------------------------------------------------

in accordance with its Applicable Percentage. All Alternative Currency L/C
Advances shall be denominated in the same currency as the Alternative Currency
Letter of Credit under which the applicable Alternative Currency L/C Borrowing
occurred.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
an Alternative Currency L/C Disbursement under any Alternative Currency Letter
of Credit which has not been reimbursed on the date when made. All Alternative
Currency L/C Borrowings shall be denominated in the currency in which the
related Letter of Credit is denominated.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the increase of the amount thereof.

“Alternative Currency L/C Disbursement” means a payment made by an Issuing Bank
pursuant to an Alternative Currency Letter of Credit.

“Alternative Currency L/C Exposure” means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Alternative Currency Letters of Credit at
such time plus (b) the aggregate Outstanding Amount of all Alternative Currency
L/C Disbursements, including Unreimbursed Amounts that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The Alternative
Currency L/C Exposure of any Alternative Currency Revolving Lender at any time
shall be its Applicable Percentage of the total Alternative Currency L/C
Exposure at such time. For purposes of computing the amount available to be
drawn under any Alternative Currency Letter of Credit, the amount of such
Alternative Currency Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination an Alternative Currency Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Alternative Currency Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“Alternative Currency Letter of Credit” means a Letter of Credit issued pursuant
to Section 2.05(a)(i)(y).

“Alternative Currency Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Alternative Currency Revolving
Loans and to acquire participations in Alternative Currency Letters of Credit
and Alternative Currency Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Alternative
Currency Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.19 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of this
Agreement. The initial amount of each Lender’s Alternative Currency Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Alternative Currency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Alternative Currency Revolving Commitments is $75,000,000.

“Alternative Currency Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding Dollar Equivalent of such
Lender’s Alternative Currency Revolving Loans and its Alternative Currency L/C
Exposure and Alternative Currency Swingline Exposure at such time.

“Alternative Currency Revolving Lender” means each Lender that has an
Alternative Currency Revolving Commitment or that holds Alternative Currency
Revolving Credit Exposure.

“Alternative Currency Revolving Loan” means a Loan made pursuant to
Section 2.01(c).

“Alternative Currency Swingline Exposure” means, at any time, the aggregate
principal amount of all Alternative Currency Swingline Loans outstanding at such
time. The Alternative Currency Swingline Exposure of any Lender at any time
shall be its Applicable Percentage of the total Alternative Currency Swingline
Exposure at such time.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency Swingline Loan” means a Loan made pursuant to Section 2.04
as an “Alternative Currency Swingline Loan.”

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, L/C Exposure or Swingline Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
of such Class and the denominator of which is the aggregate Revolving Commitment
of such Class of all Revolving Lenders of such Class (or if the Revolving
Commitments of such Class have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Credit Exposures of such Class at that time) and (b) with respect to the Term
Loans of any Class, a percentage equal to a fraction the numerator of which is
such Lender’s outstanding principal amount of the Term Loans of such Class and
the denominator of which is the aggregate outstanding amount of the Term Loans
of such Class.

“Applicable Period” has the meaning provided in the definition of “Applicable
Rate.”

“Applicable Prepayment Percentage” means at any time, for purposes of
Section 2.10(b)(iv) and the definition of “Retained Excess Cash Flow Amount,”
50%; provided that, so long as no Default or Event of Default is then in
existence, (i) if the Consolidated Leverage Ratio is less than 2.50:1.00 but
greater than or equal to 1.50:1.00 as at the last day of the most recently ended
fiscal year of the Company (as set forth in an officer’s certificate delivered
pursuant to Section 5.01(c) for the fiscal year of the Company then last ended),
the Applicable Prepayment Percentage shall instead be 25% and (ii) if the
Consolidated Leverage Ratio is less than 1.50:1.00 as at the last day of the
most recently ended fiscal year of the Company (as set forth in an officer’s
certificate delivered pursuant to Section 5.01(c) for the fiscal year of the
Company then last ended), the Applicable Prepayment Percentage shall instead be
0%.

“Applicable Rate” means (A)(i) 3.75% in the case of Tranche B Term Loans that
are Eurocurrency Loans and (ii) 2.75%, in the case of Tranche B Term Loans that
are Base Rate Loans and (B) 3.75% in the case of Revolving Loans that are
Eurocurrency Loans and (ii) 2.75%, in the case of Revolving Loans that are Base
Rate Loans and Swingline Loans and (iii) 0.50%, in the case of commitment fees;
provided that, the Applicable Rates with respect to Revolving Loans, Swingline
Loans and commitment fees shall be subject to adjustment following each date of
delivery of financial statements of the Company pursuant to Section 5.01(a) or
(b) (“Financials”), based on the Consolidated Leverage Ratio, as follows:

 

    Level       

Consolidated

Leverage Ratio

  

Eurocurrency    

Revolving    

Loans    

 

Base Rate    

Revolving    

Loans and    

Swingline    

Loans    

 

Commitment    

Fees    

1

   Greater than 2.50 to 1.0    3.75%       2.75%       0.50%    

2

   Less than or equal to 2.50 to 1.0    3.50%       2.50%       0.375%    

Any increase or decrease in the Applicable Rates for Revolving Loans, Swingline
Loans and commitment fees resulting from a change in the Consolidated Leverage
Ratio shall become effective as of the first Business Day immediately following
the date of delivery of the Financials; provided that at the option of the
Required Revolving Lenders, Level 1 pricing shall apply (i) as of the first
Business Day after the date on which such Financials were required to have been
delivered but have not been delivered pursuant to Section 5.01(a) or (b) and
shall continue to so apply to and including the date on which such Financials
are so delivered (and thereafter the Level otherwise determined in accordance
with this definition shall apply) and (ii) as of the first Business Day after an
Event of Default under Article VII shall have occurred and be continuing and the
Administrative Agent has notified the Company that Level 1 pricing applies, and
shall continue to so apply to but excluding the date on which such Event of
Default shall cease to be continuing (and thereafter the Level otherwise
determined in accordance with this definition shall apply).

In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than

 

-3-



--------------------------------------------------------------------------------

the Applicable Rate applied for such Applicable Period, then (i) the Company
shall as soon as practicable deliver to the Administrative Agent the correct
Financials for such Applicable Period, (ii) the Applicable Rate shall be
determined as if the Level for such higher Applicable Rate were applicable for
such Applicable Period, and (iii) the Company shall within three Business Days
of demand thereof by the Administrative Agent pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Rate for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement. This paragraph shall not
limit the rights of the Administrative Agent and Lenders with respect to any
Event of Default.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Coöperatieve Centrale
Raiffeisen – Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and The
Bank of Nova Scotia.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clauses (j) or (k) of Section 6.11 which yields net cash
proceeds to the Company or any of its Subsidiaries in excess of $15,000,000 in
the aggregate for all such Dispositions in any fiscal year of the Company.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19(a).

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.05(b)(iii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.

“Available Alternative Currency Revolving Commitment” means, as to any Lender on
any date, the excess of (i) such Lender’s Alternative Currency Revolving
Commitment on such date over (ii) such Lender’s Alternative Currency Revolving
Loans and Alternative Currency L/C Exposure on such date.

“Available Amount” means, at any time:

(i) the cumulative amount of cash and Cash Equivalent proceeds received by the
Company (other than from a Subsidiary) from the sale of its common stock
following the Closing Date and at or prior to such time; plus

 

-4-



--------------------------------------------------------------------------------

(ii) the Retained Excess Cash Flow Amount at such time; plus

(iii) $225,000,000; minus

(iv) the amount of outstanding Investments at such time made in reliance on the
Available Amount pursuant to Section 6.05(l); minus

(v) the amount of Restricted Payments made in reliance on the Available Amount
prior to such time pursuant to Section 6.04(g)(y); minus

(vi) the amount applied to make payments in respect of Specified Indebtedness in
reliance on the Available Amount prior to such time pursuant to
Section 6.06(a)(iv)(B).

“Available U.S. Revolving Commitment” means, as to any Lender on any date, the
excess of (i) such Lender’s U.S. Revolving Commitment on such date over
(ii) such Lender’s U.S. Revolving Loans and U.S. L/C Exposure on such date.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by DBNY as its
“prime rate” and (c) the LIBO Rate plus 1.00%. The “prime rate” is a rate set by
DBNY based upon various factors, including DBNY’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate. Any change in such prime rate announced by DBNY shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Base Rate. Notwithstanding the
foregoing, the Base Rate for any Borrowing of Tranche B Term Loans will be
deemed to be 2.25% per annum if the Base Rate for such Tranche B Term Loans
calculated pursuant to the foregoing provisions would otherwise be less than
2.25% per annum.

“Bermuda Borrower” means Solvest, Ltd., a company organized under the laws of
Bermuda.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company and/or the Bermuda Borrower, as the context may
require. “Borrowers” means the Company and the Bermuda Borrower together.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of a single
Class made on the same date and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a request by the Company for a Borrowing of Term
Loans pursuant to a written request in form reasonably satisfactory to the
Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the state of New York and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

 

-5-



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM Exchange” means the exchange of the Lenders’ interests on the CAM Exchange
Date provided for in Article VII.

“CAM Exchange Date” means the earliest to occur of (x) the date on which any
Event of Default referred to in clause (h) or (i) of Article VII shall occur
with respect to the Company and (y) the date on which the Loans are accelerated
pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent of the Designated Obligations owed to
all the Lenders (whether or not at the time due and payable) on the CAM Exchange
Date and immediately prior to the CAM Exchange.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Company and its Consolidated
Subsidiaries that are (or are required to be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the L/C Exposures, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Bank (which documents
are hereby consented to by the Revolving Lenders). Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at DBNY.

“Cash Equivalents” means (i) Dollars, Euros, Sterling, Swedish Krona and, in the
case of any of the Foreign Subsidiaries of the Company, such local currencies
held by them from time to time in the ordinary course of their businesses,
(ii) securities issued or directly fully guaranteed or insured by the
governments of the United States, Switzerland, Japan, Canada and members of the
European Union or any agency or instrumentality thereof (provided that the full
faith and credit of the respective such government is pledged in support
thereof) having maturities of not more than six months from the date of
acquisition, (iii) securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either

 

-6-



--------------------------------------------------------------------------------

S&P or Moody’s, (iv) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank or commercial bank of a
foreign country recognized by the United States, (x) in the case of a domestic
commercial bank, having capital and surplus in excess of $500,000,000 and
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) and (y) in the case of a foreign
commercial bank, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), (v) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (ii) and (iv) above entered into with any financial institution meeting
the qualifications specified in clause (iv) above, (vi) commercial paper having
a rating of at least A-1 from S&P or at least P-1 from Moody’s and in each case
maturing within six months after the date of acquisition and (vii) investments
in money market funds which invest substantially all their assets in securities
of the types described in clauses (i) through (vi) above. Furthermore, with
respect to Foreign Subsidiaries of the Company, Cash Equivalents shall include
bank deposits (and investments pursuant to operating account agreements)
maintained with various local banks in the ordinary course of business
consistent with past practice of the Company’s Foreign Subsidiaries.

“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (x) on the Closing Date or (y) at the time the Company or any Subsidiary
initially incurred any Cash Management Obligation to such Person.

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) the Company’s or any Subsidiary’s participation in commercial (or
purchasing) card programs at the Lender or any Affiliate (“card obligations”).

“Casualty Event” means, with respect to any property of the Company or any
Subsidiary, any loss or damage to, or any condemnation or other taking by a
Governmental Authority of, such property for which the Company or any Subsidiary
receives any insurance proceeds (other than proceeds of business interruption
insurance) or condemnation awards in excess of $15,000,000 in the aggregate in
any fiscal year of the Company.

“Change of Control” means:

(i) any “person” (as defined in Section 13(d) of the Exchange Act) other than
the Permitted Holders shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company;

(ii) the Company shall at any time cease to own directly or indirectly 100% of
the Equity Interests of the Bermuda Borrower;

(iii) the Board of Directors of the Company shall cease to consist of a majority
of Continuing Directors; or

(iv) a “change of control” or similar event shall occur as provided in any
Specified Indebtedness or any Permitted Refinancing Indebtedness in respect
thereof.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives

 

-7-



--------------------------------------------------------------------------------

promulgated by the Bank for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans,
Alternative Currency Revolving Loans, Tranche B Term Loans, Incremental Term
Loans of any series, Extended Term Loans of any series, Replacement Term Loans
of any series, Alternative Currency Swingline Loans or U.S. Swingline Loans and
(y) when used with respect to any Commitment, refers to whether such Commitment
is a Tranche B Term Loan Commitment, U.S. Revolving Commitment, Alternative
Currency Revolving Commitment or Extended Revolving Commitment of any series.

“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).

“Closing Date Asset Sale” means the sale of the “DAL Shares” and the “DPF
Interests” (each as defined in the Acquisition Agreement, dated as of
September 17, 2012, by and between the Company and ITOCHU Corporation) and the
other transactions contemplated in connection therewith pursuant to such
acquisition agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated Coöperatieve Centrale Raiffeisen – Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch and The Bank of Nova Scotia, in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and all Mortgaged Properties (or any equivalent term).

“Collateral Documents” means, collectively the U.S. Guarantee and Security
Agreement, each Foreign Guarantee and Security Agreement, each Mortgage, each
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a U.S. Revolving Commitment, Alternative Currency Revolving
Commitment, Extended Revolving Commitment, Tranche B Term Loan Commitment or
Delayed Draw Tranche B Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Dole Food Company, Inc., a Delaware corporation.

“Company Materials” has the meaning assigned to such term in Section 5.01.

“Consolidated EBIT” means, for any period, the Consolidated Net Income (without
giving effect to (x) any extraordinary gains or losses and (y) any gains or
losses from sales of assets other than inventory sold in the ordinary course of
business) before (i) total interest expense (inclusive of amortization of
deferred financing fees and any other original issue discount) of the Company
and its Consolidated Subsidiaries determined on a consolidated basis for such
period, and (ii) provision for taxes based on income and foreign withholding
taxes, in each case to the extent deducted in determining Consolidated Net
Income for such period.

“Consolidated EBITDA” means for any period, Consolidated EBIT, adjusted by
(x) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period and not already added back in

 

-8-



--------------------------------------------------------------------------------

determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other non-cash charges incurred in such period, to the
extent that same were deducted in arriving at Consolidated EBIT for such period,
(iii) the amount of all fees and expenses incurred in connection with the
Transactions (provided that the aggregate amount of such fees and expenses
incurred following the 18 month anniversary of the Closing Date and added back
pursuant to this clause (iii) shall not exceed $10,000,000 for all such periods)
or any refinancing or amendment of any Indebtedness for such period to the
extent same were deducted in arriving at Consolidated EBIT for such period,
(iv) charges incurred in such period related to the European Commission
Decisions and (v) any losses attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
GAAP purposes as foreign exchange transactions to the extent same were deducted
in arriving at Consolidated EBIT for such period, and (y) subtracting therefrom,
(i) to the extent included in arriving at Consolidated EBIT for such period, the
amount of non-cash gains during such period, (ii) the aggregate amount of all
cash payments made during such period in connection with non-cash charges
incurred in a prior period, to the extent such non-cash charges were added back
pursuant to clause (x)(ii) above (and, for the avoidance of doubt, not added
back pursuant to any other component of this definition) in a prior period and
(iii) any gains attributable to the interest component of cross-currency hedging
arrangements even if such transactions are treated for GAAP purposes as foreign
exchange transactions to the extent same were included in arriving at
Consolidated EBIT for such period. Notwithstanding the foregoing, subject to
adjustment for Specified Transactions occurring after the Closing Date,
Consolidated EBITDA for the fiscal quarters ending June 16, 2012, October 6,
2012 and December 29, 2012 shall be deemed to be $81,058,000, $32,611,000 and
$14,247,000, respectively.

“Consolidated Interest Coverage Ratio” means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Interest
Expense payable in cash for such Test Period.

“Consolidated Interest Expense” means, for any period, (i) the total
consolidated interest expense of the Company and its Consolidated Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit and
Swap Agreements, but only to the extent such commissions, discounts, and other
fees and charges are treated as “interest expense” pursuant to GAAP) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) (x) the amortization or write off of
any deferred financing costs for such period (including in connection with the
Transactions) and (y) any interest component of accruals for the European
Commission Decision plus (ii) without duplication, (x) that portion of Capital
Lease Obligations of the Company and its Subsidiaries on a consolidated basis
representing the interest factor for such period, (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Company and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and
(z) gains or losses attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for GAAP purposes as
foreign exchange transactions.

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Consolidated Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with GAAP;
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication): (i) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Consolidated Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Consolidated Subsidiary, (ii) the net income of any Consolidated Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Consolidated Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Consolidated Subsidiary and any non-cash share-based compensation expense.

“Consolidated Net Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period

 

-9-



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means Subsidiaries that are consolidated with the
Company in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries outstanding as of such time calculated on a
consolidated basis (other than Indebtedness described in clause (ii), (v) or
(vii) of the definition of “Indebtedness” (provided that there shall be included
in Consolidated Total Indebtedness, any Indebtedness (x) in respect of drawings
under letters of credit to the extent not reimbursed within two Business Days
after the date of such drawing and (y) in respect of any Swap Agreement not
permitted by Section 6.01(l))) plus (ii) the principal amount of any obligations
of any Person (other than the Company or any Subsidiary) of the type described
in the foregoing clause (i) that are Guaranteed by the Company or any Subsidiary
(whether or not reflected on a consolidated balance sheet of the Company).

“Consolidated Total Net Indebtedness” means at any time the excess, of
(i) Consolidated Total Indebtedness at such time over (ii) the aggregate amount
of unrestricted cash and Cash Equivalents of the Company and its Subsidiaries at
such time held free and clear of all Liens other than Liens securing the
Obligations and bankers’ liens and similar inchoate Liens.

“Continuing Directors” means the directors of the Company on the Closing Date
and each other director if such director’s election to, or nomination for the
election to, the Board of Directors of the Company is recommended or approved by
a majority of then Continuing Directors.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Credit Event” means each of the following: (a) a Borrowing and (b) an L/C
Disbursement.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.

“DBNY” means Deutsche Bank AG New York Branch, in its individual capacity and
any successor corporation thereto by merger, consolidated or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or,
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning provided in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public

 

-10-



--------------------------------------------------------------------------------

statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, each Issuing Bank, the Swingline
Lender and each Lender.

“Delayed Draw Commitment Period” means the period from the Closing Date to the
Delayed Draw Termination Date.

“Delayed Draw Termination Date” means the earliest of (i) 5:00 p.m. on the 180th
day following the Closing Date, (ii) the date on which two borrowings have
occurred in the aggregate since the Closing Date pursuant to Section 2.01(d) and
(iii) the date on which the Delayed Draw Tranche B Term Loan Commitments are
terminated pursuant to Section 2.08.

“Delayed Draw Tranche B Term Loan Commitment” means, as to any Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the
Borrowers pursuant to Section 2.01(d) as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Delayed Draw Tranche B Term Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lenders shall have assumed a Delayed Draw Tranche B Term Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’ Delayed
Draw Tranche B Term Loan Commitments is $125,000,000.

“Delayed Draw Commitment Fee Rate” means the rate per annum based on the number
of days following the Closing Date pursuant to the following table:

 

No. of days after Closing Date   Delayed Draw Commitment Fee 0-30   0% 31-60  
1.00% 61-120   2.50% 121-180   5.00%

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or any Subsidiary in connection with a
Disposition made pursuant to Section 6.11(k) that is designated as “Designated
Non-Cash Consideration” on the date received pursuant to a certificate of a
Responsible Officer of the Company setting forth the basis of such fair market
value (with the amount of Designated Non-Cash Consideration in respect of any
Disposition being reduced for purposes of Section 6.11(k) to the extent the
Company or any Subsidiary converts the same to cash or Cash Equivalents
following the closing of the applicable Disposition).

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) unreimbursed L/C Disbursements
and interest thereon, (c) the aggregate Outstanding Amount of all Letters of
Credit at such time to the extent not cash collateralized and (d) accrued and
unpaid fees under the Loan Documents.

 

-11-



--------------------------------------------------------------------------------

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” shall have correlative meanings, but
excluding, licenses, sublicenses, leases and subleases entered into in the
ordinary course of business, or consistent with past practice, or that are
customarily entered into by companies in the same or similar lines of business.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Company has
the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 6 months after the Term Loan Maturity Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by the Company or any of its
Subsidiaries under any Environmental Law or any permit issued to the Company or
any of its Subsidiaries under any such law (hereunder “Claims”), including,
without limitation, (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recover, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

 

-12-



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials on the
environment on health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“European Commission Decision” means the €45.6 million fine imposed by the
European Commission on the Company and certain of its Subsidiaries as more
particularly described in a press release issued by the European Commission on
October 15, 2008.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any period, (a) net cash flow provided by (used
in) operating activities for such period as reported on the consolidated
statements of cash flow of the Company and its Consolidated Subsidiaries for
such period delivered under Section 5.01 minus (b) the sum of, in each case to
the extent not otherwise reducing net cash flow provided by (used in) operating
activities in such period, without duplication, (i) scheduled principal payments
and payments of interest in each case made in cash on Indebtedness for borrowed
money during such

 

-13-



--------------------------------------------------------------------------------

period (including for purposes hereof, sinking fund payments, payments in
respect of the principal components under capital leases and the like relating
thereto), in each case other than to the extent financed with equity proceeds,
Equity Interests, asset sale proceeds, insurance proceeds or the proceeds of
Indebtedness (excluding Indebtedness under any revolving credit facility),
(ii) optional prepayments of Indebtedness for borrowed money (other than the
Loans) during such period in each case other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility); provided that in the case of any revolving Indebtedness such
repayment shall only be included in this clause (ii) to the extent that such
repayment results in a permanent reduction of the commitments thereunder,
(iii) the aggregate amount of all Capital Expenditures made by the Company and
its Subsidiaries during such period other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility) and (iv) other than to the extent financed with equity proceeds,
Equity Interests, asset sale proceeds, insurance proceeds or the proceeds of
Indebtedness (excluding Indebtedness under any revolving credit facility), cash
sums expended for Investments pursuant to Section 6.05 (other than with respect
to any amount expended on such Investments through the use of the Available
Amount) during such period.

“Excess Cash Flow Payment Period” means, with respect to any Excess Cash Flow
Payment Date, the immediately preceding fiscal year of the Company commencing
with the fiscal year ending December 28, 2013.

“Excess Cash Flow Payment Date” means the date occurring three (3) Business Days
after the 90th day following the last day of a fiscal year of the Company.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction, (b) any branch profits taxes
within the meaning of Section 884(a) of the Code, or any similar tax, imposed by
any jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.18), making Loans to the Company, any U.S. federal withholding tax
imposed with respect to any Loans made to the Company on amounts payable to such
Foreign Lender pursuant to a Law in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 2.16, (d) any withholding tax that is attributable to such Foreign
Lender’s failure to comply with Section 2.16(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) the credit agreement among Dole Food
Company, Inc., Solvest, Ltd, the various lending institutions party thereto, the
other parties thereto and Deutsche Bank AG New York Branch, as administrative
agent, dated as of March 28, 2003, amended and restated as of April 18, 2005 and
further amended and restated as of April 12, 2006, as amended on March 18, 2009,
as amended on October 26, 2009, as amended on March 2, 2010 and as amended on
July 8, 2011 and (b) the credit agreement among Dole Food Company, Inc., as
borrower, the various lenders party thereto, the other parties thereto and
Deutsche Bank AG New York Branch, as administrative agent, dated as of April 12,
2006, as amended on March 18, 2009, as amended on October 26, 2009, as amended
on March 2, 2010 and as amended on July 8, 2011.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.05.

 

-14-



--------------------------------------------------------------------------------

“Existing Notes” means the Company’s (a) 8.75% Debentures due 2013, (b) 13.875%
Senior Secured Notes due 2014 and (c) 8% Senior Secured Notes due 2016.

“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of either Class except that such Revolving Commitments may have a
later maturity date and different provision with respect to interest rates and
fees than those applicable to the Revolving Commitments of such Class.

“Extended Term Loans” has the meaning set forth in Section 2.20(a).

“Extending Term Lender” has the meaning provided in Section 2.20(c).

“Extension Election” has the meaning set forth in Section 2.20(c).

“Extension Request” has the meaning provided in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBNY on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter, dated as of the Closing Date, by and among
the Arrangers and the Company.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Article VII.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” has the meaning provided in the definition of “Applicable Rate.”

“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Refinancing Debt Securities that are intended to be secured by Liens ranking
pari passu with the Liens securing the Obligations.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

“Foreign Casualty Event” has the meaning assigned to such term in
Section 2.10(b)(vii).

“Foreign Disposition” has the meaning provided in Section 2.10(b)(vii).

 

-15-



--------------------------------------------------------------------------------

“Foreign Guarantee and Security Agreement” means, collectively as the context
requires, (i) with respect to any Foreign Guarantor, a guarantee agreement in
form reasonably satisfactory to the Administrative Agent, pursuant to which such
Foreign Guarantor shall Guarantee the payment and performance of the Foreign
Obligations and (ii) with respect to each Foreign Loan Party, each security
agreement, pledge agreement or other document reasonably requested by the
Administrative Agent in order to secure the Foreign Obligations by the assets of
such Foreign Loan Party to substantially the same extent as the Obligations are
required to be secured by the U.S. Guarantee and Security Agreement and the
provisions of Section 5.09, together with each other supplement thereto executed
and delivered pursuant to Section 5.09.

“Foreign Guarantors” means (i) each Foreign Subsidiary of the Company that is
party to a Foreign Guarantee and Security Agreement on the Closing Date and
(ii) each Specified Foreign Subsidiary that becomes a party to the Foreign
Guarantee and Security Agreement after the Closing Date pursuant to Section 5.09
or otherwise.

“Foreign Holding Company” means any Domestic Subsidiary (i) substantially all of
the assets of which consist of Equity Interests and Indebtedness issued by
Foreign Subsidiaries of the Company and (ii) which has not incurred any
Indebtedness for money borrowed from any Person other than the Company or a
Subsidiary, other than Guarantees of Indebtedness of Foreign Subsidiaries.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of
Section 7701(a)(30) of the Code.

“Foreign Loan Parties” means the Bermuda Borrower and any Foreign Guarantor.

“Foreign Obligations” means all Obligations in respect of (v) any Revolving
Loans and Swingline Loans made to the Bermuda Borrower, (w) any L/C Credit
Extension to the Bermuda Borrower, (x) any fees and expenses relating to the
enforcement of this Agreement or any other Loan Document against any Foreign
Loan Party, (y) any Cash Management Obligations incurred directly by a Foreign
Subsidiary and (z) any Secured Hedge Agreement to which any Foreign Subsidiary
is a party.

“Foreign Secured Parties” means the Administrative Agent, the Revolving Lenders
(solely in respect of Foreign Obligations) and the other holders from time to
time of any Foreign Obligations.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company that
is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Company and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

-16-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the effect of
rendering such person liable for any Indebtedness or other monetary obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Guarantors” means the U.S. Guarantors and the Foreign Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
(x) on the Closing Date or (y) at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto.

“Honor Date” has the meaning provided in Section 2.05(c)(i).

“Increased Commitments” has the meaning provided in Section 2.19(a).

“Increasing Lender” has the meaning provided in Section 2.19(a).

“Incremental Substitute Indebtedness” means Indebtedness consisting of loans or
debt securities issued or Guaranteed by the U.S. Loan Parties that is designated
by the Company in a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent as “Incremental Substitute Indebtedness”
prior to the date of incurrence; provided that (i) such Indebtedness does not
have a final maturity that is prior to the Term Loan Maturity Date or a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the then outstanding Term Loans of any Class, (ii) such Indebtedness
is not secured by a Lien on any assets of the Company or any of its Subsidiaries
except for Liens permitted by Section 6.02(w), (iii) such Indebtedness is not
incurred or Guaranteed by any Subsidiaries that are not U.S. Loan Parties,
(iv) on the date of incurrence of such Indebtedness (x) the Company shall be in
compliance, calculated on a Pro Forma Basis (assuming for this purpose that all
Increased Commitments were fully drawn), with the covenants contained in
Section 6.09 as of the last day of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) prior to such time, (v) the aggregate principal amount of Incremental
Substitute Indebtedness incurred following the Closing Date, when aggregated
with the aggregate amount of all Increased Commitments and Incremental Term
Loans (other than Refinancing Term Loans) established following the Closing Date
shall not exceed the greater of (A) $150,000,000 and (B) any other amount so
long as on a Pro Forma Basis (and assuming all Increased Commitments were fully
drawn) the Senior Secured Net Leverage Ratio as of the last day of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) prior to such time would not exceed
2.50 to 1.0 and (vi) the other terms and conditions relating to such debt
securities or loans (other than interest rates and call protection) are not in
the aggregate materially more restrictive than the terms of this Agreement as
determined in good faith by the Company.

 

-17-



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn or paid under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of all Capital Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Guarantees by such Person of Indebtedness of others,
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, Commodity Agreements or under any similar type of agreement
and (viii) obligations arising under Synthetic Leases. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, accrued expenses and
deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning specified in Section 9.12.

“Interest Election Request” means a request by the applicable Borrower (or the
Company on behalf of the applicable Borrower) to convert or continue a Revolving
Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
a Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to and is available to all applicable
Lenders, thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including

 

-18-



--------------------------------------------------------------------------------

any partnership or joint venture interest in such other Person or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of Section 6.05,(i) the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Company or
any Subsidiary (an “Initial Investing Person”) transfers an amount of cash or
other Property (the “Invested Amount”) for purposes of permitting the Company or
one or more other Subsidiaries to ultimately make an Investment of the Invested
Amount in the Company, any Subsidiary or any other Person (the Person in which
such Investment is ultimately made, the “Subject Person”) through a series of
substantially concurrent intermediate transfers of the Invested Amount to the
Company or one or more other Subsidiaries other than the Subject Person (each an
“Intermediate Investing Person”), including through the incurrence or repayment
of intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Company (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means DBNY, and any other Lender (subject to such Lender’s
consent) designated by the Company and consented to by the Administrative Agent
that becomes an Issuing Bank, in each case in its capacity as an issuer of
Letters of Credit hereunder, and any successors in such capacity as provided in
Section 9.04. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Notwithstanding the foregoing, “Issuing
Bank” with respect to each Existing Letter of Credit shall mean the Person
listed as such on Schedule 2.05.

“knowledge” of any Person, means, except as otherwise set forth in this
Agreement, the actual (but not the constructive or imputed) knowledge of such
Person with any implication of verification or investigation concerning such
knowledge.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“L/C Advance” means a U.S. L/C Advance or an Alternative Currency L/C Advance.

“L/C Borrowing” means a U.S. L/C Borrowing or an Alternative Currency L/C
Borrowing.

“L/C Credit Extension” means a U.S. L/C Credit Extension or an Alternative
Currency L/C Credit Extension.

“L/C Disbursement” means a U.S. L/C Disbursement or an Alternative Currency L/C
Disbursement.

“L/C Exposure” means the U.S. L/C Exposure or the Alternative Currency L/C
Exposure.

“L/C Exposure Sublimit” means (i) from the Closing Date through the fifth day
after the Closing Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), $90,000,000 and (ii) thereafter
$75,000,000.

 

-19-



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means a U.S. Letter of Credit or an Alternative Currency
Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days (or,
in the case of a commercial letter of credit, 30 days) prior to the Revolving
Credit Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Borrowing, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Borrowing being made,
continued or converted by DBNY and with a term equivalent to such Interest
Period would be offered by DBNY’s London Branch (or other DBNY branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Deutsche Bank
AG’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period for a Borrowing of Tranche B Term Loans will be deemed to be
1.25% per annum if the LIBO Rate for such Interest Period for such Tranche B
Term Loans calculated pursuant to the foregoing provisions would otherwise be
less than 1.25% per annum

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, the Collateral Documents, any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any Issuer
Documents, each Additional Credit Extension Amendment, any promissory notes
executed and delivered pursuant to Section 2.09(f), the Agency Fee Letter and
any amendments, waivers, supplements or other modifications to any of the
foregoing.

“Loan Parties” means, collectively, the U.S. Loan Parties and the Foreign Loan
Parties.

 

-20-



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or
L/C Disbursement denominated in Dollars to, or for the account of, the
applicable Borrower and (ii) local time at the place of the relevant Loan,
Borrowing or L/C Disbursement (or such earlier local time as is necessary for
the relevant funds to be received and transferred to the Administrative Agent
for same day value on the date the relevant reimbursement obligation is due) in
the case of a Loan, Borrowing or L/C Disbursement which is denominated in an
Alternative Currency or which is made to, or for the account of, the Bermuda
Borrower.

“Mandatory Cost” means, in the case of any Loan denominated in a currency other
than Dollars, the cost imputed to each Lender of compliance with any reserve
asset requirements of the European Central Bank.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the validity or enforceability against the Loan Parties of
the Loan Documents, taken as a whole, (c) the material rights and remedies of
the Administrative Agent or any Lender under the Loan Documents, taken as a
whole, or (d) the ability of the Loan Parties, taken as a whole, to perform
their material obligations under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $25,000,000.

“Material Real Property” means(i) as of the Closing Date, any real property
owned by a Loan Party listed on Schedule 3.05 and (ii) at all times after the
Closing Date, any real property acquired by any Loan party with a fair market
value as of such date in excess of $10,000,000.

“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters or as otherwise may be reasonably satisfactory to the Administrative
Agent) encumbering a Mortgaged Property.

“Mortgaged Property” means each parcel of real property (together with all
improvements and fixtures thereon and rights appurtenant thereto) required to be
encumbered by a Mortgage pursuant to Section 5.09.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by the Company or any
Subsidiary) less (ii) the sum of (A) reasonable transaction costs (including,
without limitation, any underwriting, brokerage or other customary selling
commissions, reasonable legal, advisory and other fees and expenses (including
title and recording expenses), associated therewith and sales, VAT and transfer
taxes arising therefrom), (B) with respect to any Asset Sale, payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such Asset Sale, (C) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness owed to the Lenders pursuant to this
Agreement or which is secured by Liens permitted by Section 6.02(w)) which is
secured by the respective assets which

 

-21-



--------------------------------------------------------------------------------

were subject to such Asset Sale or Casualty Event, (D) the estimated net
marginal increase in income taxes which will be payable by the Company
consolidated group or any Subsidiary of the Company with respect to the fiscal
year in which such Asset Sale or Casualty Event occurs as a result of such Asset
Sale or Casualty Event; and in the event of any such Asset Sale or Casualty
Event of assets owned by a non-wholly owned Subsidiary, the proportionate share
thereof attributable to minority interests (based upon such Persons’ relative
holdings of Equity Interests in such Subsidiary); provided, however, that such
cash and Cash Equivalents shall not include any portion thereof which the
Company determines in good faith should be reserved for post-closing adjustments
(to the extent the Company delivers to the Lenders a certificate signed by its
chief financial officer or treasurer, controller or chief accounting officer as
to such determination), it being understood and agreed that on the day that all
such post-closing adjustments have been determined (which shall not be later
than six months following the date of the respective Asset Sale), the amount (if
any) by which the reserved amount in respect of such Asset Sale exceeds the
actual post-closing adjustments payable by the Company or any of its
Subsidiaries shall constitute Net Cash Proceeds on such date received by the
Company and/or any of its Subsidiaries from such sale or other disposition.

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).

“Note” means a promissory note made by the applicable Borrower in favor of a
Lender evidencing Loans made by such Lender to such Borrower, substantially in
the form of Exhibit B or Exhibit C, as applicable.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents or any Secured Hedge Agreement or Cash
Management Obligation (including under any of the Loans made or reimbursement or
other monetary obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof), in each case whether now
existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding). Notwithstanding the foregoing,
“Obligations” shall not include any Excluded Swap Obligation.

“OID” has the meaning assigned in Section 2.19(a).

“Original Currency” has the meaning assigned in Section 2.17(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of DBNY in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

-22-



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning provided in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 2 to the U.S.
Guarantee and Security Agreement or any other form approved by the
Administrative Agent.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections [1(a), (2), (4), (5), (6), (8), (9), (10) and (11)] of the
Perfection Certificate.

“Permitted Acquisition” means (i) the purchase or other acquisition, in one or
more series of transactions, of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person, or Equity Interests in a Person that, upon the consummation
thereof, will be a Subsidiary of the Company (including as a result of a merger
or consolidation) or (ii) any Investment in any Subsidiary (including by a
merger or consolidation of existing Subsidiaries); provided that the following
conditions are satisfied to the extent applicable:

(a) to the extent required by Section 5.09, each applicable Loan Party and any
such newly created or acquired Subsidiary shall have complied with the
requirements of Section 5.09, within the times specified therein;

(b) the aggregate amount of Investments (without duplication for any Investment
made through a series of Investments) made by U.S. Loan Parties in Persons that
are not U.S. Loan Parties prior to any such Investment, and do not become U.S.
Loan Parties in connection therewith (excluding assets acquired in exchange for
shares of common stock of the Company) does not exceed $100,000,000;

(c) the acquired Property, business or Person is in a business permitted under
Section 6.12;

(d) the Company shall be in compliance, calculated on a Pro Forma Basis
(assuming for this purpose that all Increased Commitments were fully drawn),
with the covenants contained in Section 6.09 as of the last day of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) prior to such time and at the time
of and immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing; and

(e) the Company shall have delivered to the Administrative Agent, for the
benefit of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition (or within the time periods
required by Section 5.09).

“Permitted Business” means any business which (i) is the same, similar,
ancillary or reasonably related to the business in which the Company or any of
its Subsidiaries was engaged immediately prior to the Closing Date and prior to
giving effect to the Closing Date Asset Sale or (ii) is conducted by any Person
acquired pursuant to a Permitted Acquisition and which does not qualify as a
“Permitted Business” pursuant to preceding clause (i), so long as (x) such
business represents an immaterial portion of the businesses acquired pursuant to
such Permitted Acquisition and (y) such business is sold or otherwise disposed
of as soon as reasonably practicable following the consummation of such
Permitted Acquisition (but, in any event, within one year following such
Permitted Acquisition).

 

-23-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to the
Company or any Subsidiary;

(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Company or
any Subsidiary; and

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense entered into by the Company or any
other Subsidiary in the ordinary course of its business and covering only the
assets so leased;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means David H. Murdock, a Qualified Trust and any
majority-owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by Foreign Subsidiaries of the Company (other than Foreign Loan
Parties) and/or one or more other Receivables Sellers of Permitted Receivables
Facility Assets (thereby providing financing to the Company and the Receivables
Sellers) to the Receivables Entity (either directly or through another
Receivables Seller), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue notes or other evidences of Indebtedness
secured by Permitted Receivables Facility Assets or investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the applicable Foreign Subsidiaries and/or the respective
Receivables Sellers.

 

-24-



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Foreign Subsidiaries of the Company
(other than any Foreign Loan Party) which are transferred or pledged to the
Receivables Entity pursuant to the Permitted Receivables Facility and any
related Permitted Receivables Related Assets which are also so transferred or
pledged to the Receivables Entity and all proceeds thereof and (ii) loans to any
Foreign Subsidiary of the Company (other than a Foreign Loan Party) secured by
Receivables (whether now existing or arising in the future) of any Foreign
Subsidiary which are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, or the issuance of notes or
other evidence of Indebtedness secured by such notes, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as (in
the good faith determination of the Company) either (i) the terms as so amended,
modified, supplemented, refinanced or replaced are reasonably customary for
transactions of this type or (ii)(x) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that, taken as a whole,
are more restrictive in any material respect than those in existence immediately
prior to any such amendment, modification, supplement, refinancing or
replacement as determined by the Company in good faith and (y) any such
amendments, modifications, supplements, refinancings or replacements are not
adverse in any material respect to the interests of the Lenders as determined by
the Company in good faith.

“Permitted Receivables Related Assets” means any assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to Receivables and any collections or proceeds of any of the foregoing.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and, solely in the
case of the Indebtedness and facilities set forth in Schedule 6.01, by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.01(b), Section 6.01(e) and Section 6.01(q), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is six months after the Term Loan Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-25-



--------------------------------------------------------------------------------

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Company, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Company in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Company and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Company, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
described in the definition of “Specified Transaction”, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Company or any
of the Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (A) above (but without
duplication thereof), the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are
(x) consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are in the good faith
determination of the Company reasonably identifiable and factually supportable
and (y) expected to have a continuing impact on the consolidated financial
results of the Company.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lender” has the meaning assigned in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

“Qualified Trust” means the David H. Murdock Living Trust, dated May 28, 1986,
as amended or another trust established by Mr. Murdock to hold and control the
Company’s common stock and, in each case, the remainder of his estate in the
event of his death, so long as any such trust described above is at all times
controlled by David H. Murdock or by a majority of experienced business persons
and is not controlled by members of Mr. Murdock’s family.

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

“Receivables Entity” means a wholly owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of
Receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding

 

-26-



--------------------------------------------------------------------------------

guarantees of obligations (other than the principal of, and interest on,
Indebtedness)) pursuant to Standard Securitization Undertakings, (ii) is
recourse to or obligates the Company or any other Subsidiary of the Company in
any way (other than pursuant to Standard Securitization Undertakings) or
(iii) subjects any property or asset of the Company or any other Subsidiary of
the Company, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Company nor any of its Subsidiaries has
any contract, agreement, arrangement or understanding (other than pursuant to
the Permitted Receivables Facility Documents (including with respect to fees
payable in the ordinary course of business in connection with the servicing of
accounts receivable and related assets)) on terms less favorable to the Company
or such Subsidiary than those that might be obtained at the time from persons
that are not Affiliates of the Company (as determined by the Company in good
faith), and (c) to which neither the Company nor any other Subsidiary of the
Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

“Receivables Sellers” means any Foreign Subsidiary of the Company (other than
Foreign Loan Parties or Receivables Entities) that are from time to time party
to the Permitted Receivables Facility Documents.

“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.

“Refinancing Debt Securities” means any Indebtedness consisting of debt
securities incurred or Guaranteed by U.S. Loan Parties following the Closing
Date that are designated by the Company in a certificate of a Responsible
Officer of the Company delivered to the Administrative Agent as “Refinancing
Debt Securities”; provided that (i) such debt securities do not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the date that is six months after the Term Loan Maturity Date,
(ii) such Indebtedness is not secured by any assets of the Company or any of its
Subsidiaries except for Liens permitted by Section 6.02(w), (iii) such debt
securities are not incurred or Guaranteed by any Subsidiaries that are not U.S.
Loan Parties, and (iv) the other terms and conditions relating to such debt
securities or loans (other than interest rates and call protection) are not in
the aggregate materially more restrictive than the terms of this Agreement as
determined in good faith by the Company.

“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Company as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent on
or prior to the date of incurrence.

“Register” has the meaning set forth in Section 9.04(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

“Repricing Transaction” means except in connection with a Change of Control, the
prepayment or refinancing of all or a portion of the Tranche B Term Loans with
the incurrence by any Loan Party of any long-term bank debt financing having an
effective interest cost or weighted average yield (as reasonably determined by
the Administrative Agent consistent with generally accepted financial practice
and, in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average yield (as
determined by the Administrative Agent on the same basis) of the Tranche B Term
Loans being prepaid or refinanced, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Tranche B Term Loans.

 

-27-



--------------------------------------------------------------------------------

“Required Alternative Currency Revolving Lenders” means, at any time, Lenders
having Alternative Currency Revolving Credit Exposures and unused Alternative
Currency Revolving Commitments representing more than 50% of the sum of the
total Alternative Currency Revolving Credit Exposures and unused Alternative
Currency Revolving Commitments at such time; provided that the Alternative
Currency Revolving Commitment of, and the portion of the Alternative Currency
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Alternative Currency Required
Revolving Lenders.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the aggregate Revolving Commitments or (b) after the termination or
expiration of the Revolving Commitments, the aggregate Revolving Credit
Exposure; provided that the Revolving Commitments and the Revolving Credit
Exposure of any Defaulting Lender shall be excluded for the purposes of making a
determination of Required Revolving Lenders.

“Required U.S. Revolving Lenders” means, at any time, Lenders having U.S.
Revolving Credit Exposures and unused U.S. Revolving Commitments representing
more than 50% of the sum of the total U.S. Revolving Credit Exposures and unused
U.S. Revolving Commitments at such time; provided that the U.S. Revolving
Commitment of, and the portion of the U.S. Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer of a Borrower. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in the Company, or any payment (whether in cash,
securities or other property (other than Qualified Equity Interests)), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Company or any option, warrant or other right to acquire any
such Equity Interests in the Borrower.

“Retained Excess Cash Flow Amount” shall initially be $0, which amount shall be
(A) increased on each Excess Cash Flow Payment Date so long as any repayment
required pursuant to Section 2.10(b)(iv) has been made, by an amount equal to
the Excess Cash Flow for the immediately preceding Excess Cash Flow Payment
Period multiplied by a percentage equal to (x) 100% minus (y) the Applicable
Prepayment Percentage, and (B) reduced (but not below $0) on each Excess Cash
Flow Payment Date where Excess Cash Flow for the immediately preceding Excess
Cash Flow Payment Period is a negative number, by such amount.

“Returns” has the meaning provided in Section 3.09.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Bank under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the Issuing Bank shall
determine or the Required Lenders shall require.

 

-28-



--------------------------------------------------------------------------------

“Revolving Commitment” means a U.S. Revolving Commitment or an Alternative
Currency Commitment.

“Revolving Credit Exposure” means the U.S. Revolving Credit Exposure or the
Alternative Currency Credit Exposure.

“Revolving Credit Maturity Date” means April 1, 2018.

“Revolving Lender” means a U.S. Revolving Lender or an Alternative Currency
Revolving Lender.

“Revolving Loan” means a U.S. Revolving Loan or an Alternative Currency
Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw- Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Indebtedness that is intended to be secured by Liens ranking junior to the Liens
securing the Obligations providing that, inter alia, (i) the Liens securing
Obligations rank prior to the Liens securing such other Indebtedness, (ii) all
amounts received in connection with any enforcement action with respect to any
Collateral or in connection with any United States or foreign bankruptcy,
liquidation or insolvency proceeding shall first be applied to repay all
Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of such other Indebtedness and (iii) until
the repayment of the Obligations in full and termination of commitments
hereunder (subject to customary limitations with respect to contingent
obligations and other customary qualifications) the Administrative Agent shall
have the sole right to take enforcement actions with respect to the Collateral.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender to which Obligations are owed and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.

“Senior Secured Net Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
(but excluding for this purpose any Indebtedness that is not a Capitalized Lease
Obligation or secured by any assets of the Borrower or any Subsidiary) to
(b) Consolidated EBITDA for such Test Period.

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent

 

-29-



--------------------------------------------------------------------------------

liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“specified currency” has the meaning assigned in Section 2.21.

“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Company other than (i) any Foreign Holding Company, (ii) any Receivables
Entity, (iii) any Domestic Subsidiary that is a direct or indirect Subsidiary of
a Foreign Subsidiary and (iv) any Domestic Subsidiary that on a consolidated
basis with its Subsidiaries did not have consolidated revenues in excess of 1%
of the Company’s consolidated revenues for the most recently ended four fiscal
quarter period of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) and did not have consolidated total assets in
excess of 1% of Consolidated Total Assets as of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered on or
prior to the Closing Date or pursuant to Section 5.01(a) or (b); provided that
upon any wholly owned Domestic Subsidiary ceasing to meet the requirements of
one or more of clauses (i) through (v) of this definition, the Company shall be
deemed to have acquired a Specified Domestic Subsidiary at such time and shall
cause such Domestic Subsidiary to comply with the applicable provisions of
Section 5.09.

“Specified Foreign Subsidiary” means each wholly owned Foreign Subsidiary of the
Company that is organized under the laws of Bermuda other than (v) any Foreign
Subsidiary to the extent the provision of a guarantee and/or the granting of
security over assets by such Foreign Subsidiary could reasonably be expected to
result in adverse tax consequences (as determined in good faith by the Company
and notified in writing to the Administrative Agent), (w) any Foreign Subsidiary
that is prohibited by Law from becoming a Foreign Guarantor and/or granting
security over its assets, (x) any Foreign Subsidiary to the extent that becoming
a Foreign Guarantor and/or granting security over its assets would result in a
breach of the fiduciary duties of the directors of such Foreign Subsidiary or
could reasonably be expected to result in personal or criminal liability of any
director, in each case, as determined in good faith by the Company and notified
in writing to the Administrative Agent, (y) any Foreign Subsidiary that on a
consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 1% of the Company’s consolidated revenues for the most recently ended
four fiscal quarter period of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and did not have consolidated
total assets in excess of 1% of Consolidated Total Assets as of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered on or prior to the Closing Date or pursuant to Section 5.01(a) or
(b) and (z) any Foreign Subsidiary to the extent the cost of complying with
legal requirements to obtain such Foreign Guarantee are, in the reasonable
determination of the Administrative Agent (in consultation with the Company),
excessive in relation to the value to be afforded to the Lenders thereby;
provided that, upon any such Foreign Subsidiary ceasing to meet the requirements
of one or more of subclauses (v) through (z) of this definition, the Company
shall be deemed to have acquired a Specified Foreign Subsidiary at such time and
shall cause such Foreign Subsidiary to comply with the applicable provisions of
Section 5.09. Any Guarantee provided by a Specified Foreign Subsidiary under any
Foreign Guarantee and Security Agreement shall be limited to the extent required
by Law.

“Specified Indebtedness” means any Indebtedness incurred in reliance on
Section 6.01(w).

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring during such Test Period or, except for purposes of
determining the Applicable Rate or whether an Event of Default has occurred
under Section 6.09, after the first day of such Test Period and on or prior to
the applicable date of determination: (i) any Investment by the Company or any
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a Subsidiary on the first day of such period or
business unit, in either

 

-30-



--------------------------------------------------------------------------------

case, involving the acquisition of an identifiable stream of EBITDA (as
determined in good faith by the Company) and involving consideration paid by the
Company or any Subsidiary in excess of $30,000,000, (ii) any Asset Sale or
Casualty Event, in each case, resulting in the loss of an identifiable stream of
EBITDA (as determined in good faith by the Company) and involving assets with a
fair market value in excess of $30,000,000, (iii) any incurrence or repayment of
Indebtedness with a principal amount in excess of $15,000,000 (in each case,
other than Revolving Loans, Swingline Loans and borrowings and repayments of
Indebtedness in the ordinary course of business under revolving credit
facilities except to the extent there is a reduction in the related Revolving
Commitments or other revolving credit commitment) and (iv) any Restricted
Payment involving consideration paid by the Company or any Subsidiary in excess
of $15,000,000.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Company, after giving effect to the
Closing Date Asset Sale.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means DBNY, in its capacity as lender of Swingline Loans
hereunder, or any successor swingline lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which if in writing, shall be substantially in the form of Exhibit
F.

“Swingline Loan Sublimit” means $50,000,000.

 

-31-



--------------------------------------------------------------------------------

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Lender” means a Tranche B Term Lender or a Lender holding Incremental Term
Loans or Extended Term Loans of any series.

“Term Loan Maturity Date” means April 1, 2020.

“Term Loans” means the Tranche B Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively.

“Term Loan Standstill Period” has the meaning assigned to such term in Article
VII.

“Test Period” means the period of four fiscal quarters of the Company ending on
a specified date.

“Tranche B Closing Fee” has the meaning assigned to such term in
Section 2.01(a).

“Tranche B Term Lender” means a Lender with a Delayed Draw Tranche B Term Loan
Commitment, Tranche B Term Loan Commitment or holding Tranche B Term Loans.

“Tranche B Term Loan” means a loan made pursuant to Section 2.01(a) or (d).

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan pursuant to
Section 2.01(a), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Tranche B Term Loan Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed a Tranche B Term Loan Commitment, as applicable. The initial aggregate
amount of the Lenders’ Tranche B Term Loan Commitments is $500,000,000.

“Transactions” means the Closing Date Asset Sale, the execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents,
the borrowing of Loans on the Closing Date, the use of the proceeds thereof to
repay in full the Existing Credit Agreements and to discharge the Existing Notes
and the payment of fees in connection therewith.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

“U.S. Guarantee and Security Agreement” means, collectively, the U.S. Guarantee
and Security Agreement executed by the U.S. Loan Parties, substantially in the
form of Exhibit D, together with each other security agreement supplement
executed and delivered pursuant to Section 5.09 by any U.S. Guarantor.

 

-32-



--------------------------------------------------------------------------------

“U.S. Guarantor” means (a) each Subsidiary that is party to the U.S. Guarantee
and Security Agreement on the Closing Date and (b) each Domestic Subsidiary that
becomes a party to the U.S. Guarantee and Security Agreement after the Closing
Date pursuant to Section 5.09 or otherwise.

“U.S. L/C Advance” means, with respect to each U.S. Revolving Lender, such U.S.
Revolving Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable Percentage. All U.S. L/C Advances shall be
denominated in Dollars.

“U.S. L/C Borrowing” means an extension of credit resulting from a U.S. L/C
Disbursement under any U.S. Letter of Credit which has not been reimbursed on
the date when made or refinanced as Base Rate Revolving Borrowing. All U.S. L/C
Borrowings shall be denominated in Dollars.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Disbursement” means a payment made by an Issuing Bank pursuant to a
U.S. Letter of Credit.

“U.S. L/C Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all U.S. Letters of Credit at such time plus (b) the aggregate
Outstanding Amount of all U.S. L/C Disbursements, including Unreimbursed
Amounts, that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The U.S. L/C Exposure of any U.S. Revolving Lender at any time shall
be its Applicable Percentage of the total U.S. L/C Exposure at such time. For
purposes of computing the amount available to be drawn under any U.S. Letter of
Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.11. For all purposes of this Agreement, if on any date
of determination an U.S. Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such U.S. Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“U.S. Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.05(a)(i)(x).

“U.S. Loan Parties” means the Company and the U.S. Guarantors.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit and U.S. Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s U.S. Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08, (b) increased from
time to time pursuant to Section 2.19 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 of
this Agreement. The initial amount of each Lender’s U.S. Revolving Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its U.S. Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ U.S. Revolving Commitments is
$75,000,000.

“U.S. Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s outstanding U.S. Revolving Loans and its U.S. L/C
Exposure and U.S. Swingline Exposure at such time.

“U.S. Revolving Lender” means each Lender that has a U.S. Revolving Commitment
or that holds U.S. Revolving Credit Exposure.

“U.S. Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“U.S. Swingline Exposure” means, at any time, the aggregate principal amount of
all U.S. Swingline Loans outstanding at such time. The U.S. Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total U.S.
Swingline Exposure at such time.

“U.S. Swingline Loan” means a Loan made pursuant to Section 2.04 as a “U.S.
Swingline Loan.”

 

-33-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Indebtedness on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the final maturity
date of such Indebtedness; (b) the applicable margin for such Indebtedness on
such date; and (c) the issue price of such Indebtedness (after giving effect to
any original issue discount or upfront fees paid to the market in respect of
such Indebtedness (converted to interest margin based on an assumed four year
weighted average life) but excluding customary arranger, underwriting,
structuring, syndication or other fees not paid to the lenders providing such
Indebtedness generally).

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency U.S. Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency U.S.
Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose (or with respect to an amendment to the
computation of any ratio set forth in Section 6.09, at the request of the
Required Revolving Lenders)), regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of

 

-34-



--------------------------------------------------------------------------------

GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding anything in GAAP to the
contrary, for purposes of all financial calculations hereunder, the amount of
any Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant or the compliance with or availability of
any basket contained in this Agreement, the Consolidated Leverage Ratio, the
Consolidated Net Leverage Ratio and the Consolidated Interest Coverage Ratio
shall be calculated with respect to such period on a Pro Forma Basis.

(c) Notwithstanding anything to the contrary herein, any change in GAAP
following the Closing Date that would result in a change in whether any lease
was required to be treated as an operating lease or capitalized lease shall be
disregarded for all purposes of this Agreement.

SECTION 1.05. Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

SECTION 1.06. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.07. Additional Alternative Currencies.

(a) The Company may from time to time request that Alternative Currency
Revolving Loans be made and/or Alternative Currency Letters of Credit be issued
in a currency other than Dollars and those specifically listed in the definition
of “Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Alternative Currency Revolving Loans, such request shall be
subject to the approval of the Administrative Agent and each of the Alternative
Currency Revolving Lenders; and in the case of any such request with respect to
the issuance of Alternative Currency Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Bank.

(b) Any such request shall be made to the Administrative Agent not later than
1:00 p.m., twenty (20) Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Alternative Currency Letters
of Credit, the Issuing Bank, in its or their sole discretion). In the case of
any such request pertaining to Alternative Currency Revolving Loans, the
Administrative Agent shall promptly notify each Alternative Currency Revolving
Lender thereof; and in the case of any such request pertaining to Alternative
Currency Letters of Credit, the Administrative Agent shall promptly notify
Issuing Bank thereof. Each Alternative Currency Revolving Lender (in the case of
any such request pertaining to Alternative Currency Revolving Loans) or the
applicable Issuing Bank (in the case of a request pertaining to Alternative
Currency Letters of Credit) shall notify the Administrative Agent, not later
than 1:00 p.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Alternative Currency
Revolving Loans or the issuance of Alternative Currency Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by an Alternative Currency Revolving Lender or an Issuing Bank,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Alternative
Currency Revolving Lender or such Issuing Bank, as the case may be, to permit
Alternative

 

-35-



--------------------------------------------------------------------------------

Currency Revolving Loans to be made or Alternative Currency Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Revolving Lenders consent to making Alternative Currency Revolving Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Alternative Currency
Revolving Loans; and if the Administrative Agent and the applicable Issuing Bank
consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Alternative Currency Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Company.

SECTION 1.08. Change of Currency.

(a) Each obligation of the Company to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.09. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.10. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.11. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Events and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of

 

-36-



--------------------------------------------------------------------------------

Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender having a
Tranche B Term Loan Commitment severally agrees to make a loan (a “Tranche B
Term Loan”) on the Closing Date to the Company in Dollars by making immediately
available funds to the Administrative Agent’s account not later than the time
specified by the Administrative Agent, which Tranche B Term Loans shall not
exceed for any such Lender the Tranche B Term Loan Commitment of such Lender.
Amounts repaid in respect of Tranche B Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each U.S. Revolving
Lender agrees to make U.S. Revolving Loans to either Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s U.S. Revolving Credit Exposure
exceeding such Lender’s U.S. Revolving Commitments or (ii) the total U.S.
Revolving Credit Exposures exceeding the sum of the total U.S. Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow U.S. Revolving
Loans.

(c) Subject to the terms and conditions set forth herein, each Alternative
Currency Revolving Lender agrees to make Alternative Currency Revolving Loans to
either Borrower in Dollars or Alternative Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) the Dollar Equivalent of such Lender’s Alternative Currency Revolving Credit
Exposure exceeding such Lender’s Alternative Currency Revolving Commitment or
(ii) subject to Section 1.12, the Dollar Equivalent of the total Alternative
Currency Revolving Credit Exposures exceeding the sum of the total Alternative
Currency Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Alternative Currency Revolving Loans.

(d) Subject to the terms and conditions set forth herein, each Lender having a
Delayed Draw Tranche B Term Loan Commitment severally agrees to make a Tranche B
Term Loan on up to two occasions on or before the Delayed Draw Termination Date
to the Company in Dollars by making immediately available funds to the
Administrative Agent’s account not later than the time specified by the
Administrative Agent, which Tranche B Term Loans shall not in the aggregate
exceed for any such Lender the Delayed Draw Tranche B Term Loan Commitment of
such Lender; provided that the Company shall be in compliance, calculated on a
Pro Forma Basis, with the covenants contained in Section 6.09 as of the last day
of the most recent fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) prior to such time.
Amounts repaid in respect of Tranche B Term Loans may not be reborrowed. The
Delayed Draw Tranche B Term Loan Commitments shall terminate immediately upon
the Delayed Draw Termination Date.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.

(b) Subject to Section 2.13, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of Base Rate Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith.

 

-37-



--------------------------------------------------------------------------------

Each Base Rate Loan shall only be made in Dollars. Each Swingline Loan shall be
a Base Rate Loan. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c) Each Borrowing of, conversion to or continuation of Eurocurrency Loans shall
be in an aggregate amount that is an integral multiple of $1,000,000 (or, if not
an integral multiple, the entire available amount) and not less than $5,000,000
(or, in the case of Loans in Alternative Currencies, such other minimum amount
and integral multiple specified by the Administrative Agent). Each Borrowing of,
conversion to or continuation of Base Rate Loans (other than Swingline Loans
which shall be subject to Section 2.04) shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $1,000,000; provided that
Eurocurrency Loans and Base Rate Loans may be in an aggregate amount that is
equal to the entire unused balance of the total, in the case of U.S. Revolving
Loans, U.S. Revolving Commitments or, in the case of Alternative Currency
Revolving Loans, Alternative Currency Revolving Commitments or that is required
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(c). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested (i) with respect to a U.S. Revolving Borrowing
or Alternative Currency Revolving Borrowing would end after the Revolving Credit
Maturity Date or (ii) with respect to a Tranche B Term Loan Borrowing would end
after the Term Loan Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request, which may be given by
telephone, not later than 2:00 p.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans (other than any Eurocurrency Loans denominated in a Special
Notice Currency) or of any conversion of Eurocurrency Loans (other than any
Eurocurrency Loans denominated in a Special Notice Currency) to Base Rate Loans,
(ii) four Business Days in the case of Eurocurrency Loans denominated in a
Special Notice Currency prior to the requested date of any Borrowing or
continuation of Eurocurrency Loans denominated in a Special Notice Currency, and
(iii) one Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided, however, that if such Borrower wishes to request Eurocurrency
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 2:00 p.m. (i)
four Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans (other than any Eurocurrency Loans
denominated in a Special Notice Currency), or (ii) five Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Loans denominated in a Special Notice Currency, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 2:00 p.m., (i) three Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Loans (other than any
Eurocurrency Loans denominated in a Special Notice Currency), or (ii) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans denominated in a Special Notice Currency, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the applicable Lenders. Each Borrowing Request shall be irrevocable and,
in the case of a telephonic Borrowing Request, shall be confirmed promptly by
hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Borrowing Request in a form attached hereto as Exhibit E and signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the Class of Loans to which such Borrowing Request relates;

(ii) the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii) the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

 

-38-



--------------------------------------------------------------------------------

(iv) whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing of Alternative Currency Revolving
Loans, the currency in which such Borrowing is to be made, which shall be
Dollars or an Alternative Currency;

(vi) in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06;

(viii) whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans; and

(ix) the Type of Loans to be borrowed or to which existing Loans are to be
converted.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars to either Borrower, the requested Revolving
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans in their original currency with an Interest
Period of one month’s duration. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Loans. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount (and currency) of such Lender’s Loan to be made as part of the
requested Borrowing. Except as otherwise provided herein, a Eurocurrency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, to make (x) U.S. Swingline Loans in Dollars to either Borrower
from time to time during the Availability Period and (y) Alternative Currency
Swingline Loans in Dollars to either Borrower from time to time during the
Availability Period; provided that no such Swingline Loan shall be permitted if,
after giving effect thereto, (i) the aggregate principal amount of outstanding
Swingline Loans would exceed the Swingline Loan Sublimit, (ii) the aggregate
U.S. Revolving Credit Exposures would exceed the total U.S. Revolving
Commitments or (iii) the aggregate Alternative Currency Revolving Credit
Exposures would exceed the total Alternative Currency Revolving Commitments;
provided further that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans. Immediately upon the making of
a Swingline Loan, each U.S. Revolving Lender, in the case of U.S. Swingline
Loans, and each Alternative Currency Revolving Lender, in the case of
Alternative Currency Swingline Loans, shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swingline
Loan.

 

-39-



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent and
Swingline Lender of such request, which may be given by telephone and shall be
irrevocable. Each such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing date, which shall be a Business Day and
(iii) whether such Swingline Loan shall constitute a U.S. Swingline Loan or an
Alternative Currency Swingline Loan. Each such telephonic notice must be
confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the applicable Borrower or of the Company on behalf of
the applicable Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Swingline Loan Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then, the
Swingline Lender shall make such Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of the applicable
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(c),
by remittance to the relevant Issuing Bank) by 4:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) (i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (each of which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each U.S.
Revolving Lender, in the case of U.S. Swingline Loans, or Alternative Currency
Revolving Lender, in the case of Alternative Currency Swingline Loans, make a
Base Rate Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of the applicable Class of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.02 and Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Commitments of the applicable
Class and the conditions set forth in Section 4.02. The Swingline Lender shall
furnish the applicable Borrower with a copy of the applicable Borrowing Request
promptly after delivering such notice to the Administrative Agent. Each U.S.
Revolving Lender, in the case of U.S. Swingline Loans, or Alternative Currency
Revolving Lender, in the case of Alternative Currency Swingline Loans, shall
make an amount equal to its Applicable Percentage of the amount specified in
such Borrowing Request available to the Administrative Agent in Same Day Funds
for the account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each Lender
that so makes funds available shall be deemed to have made an Base Rate Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such Base Rate
Loan in accordance with clause (i), the request for Base Rate Loans submitted by
the Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the U.S. Revolving Lenders, in the case of U.S.
Swingline Loans, or Alternative Currency Revolving Lenders, in the case of
Alternative Currency Swingline Loans, fund its risk participation in the
relevant Swingline Loan and such Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

 

-40-



--------------------------------------------------------------------------------

(iii) Each Revolving Lender’s obligation to make Base Rate Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, either
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swingline Loans, together with interest as provided
herein.

(d) (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute promptly
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each U.S. Revolving Lender, in the case of U.S. Swingline Loans, or
each Alternative Currency Revolving Lender, in the case of Alternative Currency
Swingline Loans, shall pay to the Swingline Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) The Swingline Lender shall be responsible for invoicing the applicable
Borrower for interest on the Swingline Loans. Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

(f) The Borrowers shall make all payments of principal and interest in respect
of the Swingline Loans directly to the Swingline Lender.

SECTION 2.05. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (x) (A) each Issuing
Bank agrees, in reliance upon the agreements of the U.S. Revolving Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue U.S. Letters of Credit denominated in Dollars for the account of the
Company or its Subsidiaries, and to amend or extend U.S. Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the U.S. Letters of Credit; and (B) the U.S. Revolving
Lenders severally agree to participate in U.S. Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder and
(y) each Issuing Bank agrees, in reliance upon the agreements of the Alternative
Currency Revolving Lenders set forth in this Section 2.05, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Alternative Currency Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Company or its Subsidiaries, and to amend or extend Alternative Currency
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Alternative Currency Letters of
Credit; and (B) the Alternative Currency Revolving Lenders severally agree to
participate in Alternative Currency Letters of Credit issued for the account of
the Company or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(A) the aggregate L/C Exposure shall not exceed the L/C Exposure Sublimit,
(B) the total U.S. Revolving Credit Exposures

 

-41-



--------------------------------------------------------------------------------

shall not exceed the total U.S. Revolving Commitments and (C) subject to
Section 1.12, the total Alternative Currency Revolving Credit Exposures shall
not exceed the total Alternative Currency Revolving Commitments. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit denominated in U.S. Dollars
shall be deemed to be U.S. Letters of Credit and all Existing Letters of Credit
denominated in any other currency shall be deemed to be Alternative Currency
Letters of Credit issued pursuant to this Agreement on the Closing Date and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No Issuing Bank shall issue any Letter of Credit, if (A) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders and the applicable Issuing Bank have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Lenders and the applicable Issuing Bank have approved such expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than (x) in
the case of U.S. Letters of Credit, Dollars and (y) in the case of Alternative
Currency Letters of Credit, Dollars or an Alternative Currency;

(E) the Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Revolving Lender’s (of the applicable Class) obligations to
fund under Section 2.05(c) exists or any Revolving Lender (of the applicable
Class) is at such time a Defaulting Lender hereunder, unless such Issuing Bank
has entered into satisfactory arrangements (in the Issuing Bank’s sole and
absolute discretion) with the Company or such Revolving Lender to eliminate the
Issuing Bank’s risk with respect to such Revolving Lender.

(iv) No Issuing Bank shall amend any Letter of Credit if the Issuing Bank would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

-42-



--------------------------------------------------------------------------------

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each Issuing Bank shall act on behalf of the applicable Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VII with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VII included such Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to such
Issuing Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower (or of the Company on behalf of the applicable Borrower).
Such Letter of Credit Application must be received by the applicable Issuing
Bank and the Administrative Agent not later than noon at least two Business Days
(or such later date and time as the applicable Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) whether such Letter of Credit shall constitute an U.S.
Letter of Credit or an Alternative Currency Letter of Credit; and (H) such other
matters as the applicable Issuing Bank may require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable Issuing Bank
may require. Additionally, the applicable Borrower shall furnish to the
applicable Issuing Bank and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such Issuing Bank
will provide the Administrative Agent with a copy thereof. Unless an Issuing
Bank has received written notice from any U.S. Revolving Lender, in the case of
an U.S. Letter of Credit, or any Alternative Currency Revolving Lender, in the
case of an Alternative Currency Letter of Credit, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary business practices. Immediately upon the issuance of (x) each U.S.
Letter of Credit by an Issuing Bank, each U.S. Revolving Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such
Issuing Bank a risk participation in such U.S. Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such U.S. Letter of Credit and (y) each Alternative Currency Letter of Credit by
an Issuing Bank, each Alternative Currency Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from such Issuing
Bank a risk participation in such Alternative Currency Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Alternative Currency Letter of Credit.

 

-43-



--------------------------------------------------------------------------------

(iii) If either Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
applicable Borrower shall not be required to make a specific request to an
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no Issuing Bank shall permit any such
extension if (A) such Issuing Bank has determined that it would not be permitted
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.05(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, or any U.S. Revolving Lender, in the case of a U.S. Letter
of Credit, or any Alternative Currency Revolving Letter of Credit Lender, in the
case of an Alternative Currency Letter of Credit, or the applicable Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such Issuing Bank not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of an
Alternative Currency Letter of Credit denominated in an Alternative Currency,
the applicable Borrower shall reimburse the applicable Issuing Bank in such
Alternative Currency, unless such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars. In the
case of any such reimbursement in Dollars of a drawing under an Alternative
Currency Letter of Credit denominated in an Alternative Currency, the applicable
Issuing Bank shall notify the applicable Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than noon on the Business Day following any payment by an Issuing Bank
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the Business Day of any payment by an Issuing Bank under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse such Issuing Bank through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If such Borrower fails to so reimburse such Issuing Bank by such time,
the Administrative Agent shall promptly notify each applicable Revolving Lender
of the Honor Date, the amount and currency of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Percentage thereof. In such event, (x) in the case of an Unreimbursed Amount
under a U.S. Letter of Credit, the applicable Borrower shall be deemed to have
requested a U.S. Revolving Credit Borrowing of Base Rate Loans and (y) in the
case of an Unreimbursed Amount under an Alternative Currency Letter of Credit,
the applicable Borrower shall be deemed to have requested an Alternative
Currency Revolving Credit Borrowing of Base Rate Loans, in each case, to be
disbursed on the Business Day following the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the applicable Class of Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice). Any notice given by the applicable Issuing Bank
or the Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each U.S. Revolving Lender, in the case of U.S. Letters of Credit, and each
Alternative Currency Revolving Lender, in the case of Alternative Currency
Letters of Credit, shall upon any notice pursuant to

 

-44-



--------------------------------------------------------------------------------

Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank, in Dollars, at the Administrative
Agent’s office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), such Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank in Dollars.

(iii) With respect to any Unreimbursed Amount in respect of a U.S. Letter of
Credit that is not fully refinanced by a U.S. Revolving Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the applicable Borrower shall be deemed to have incurred
from the applicable Issuing Bank an U.S. L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which U.S. L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each U.S. Revolving Lender’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such U.S. L/C Borrowing and shall constitute a U.S. L/C Advance from such Lender
in satisfaction of its participation obligation under this Section 2.05. With
respect to any Unreimbursed Amount in respect of an Alternative Currency Letter
of Credit that is not fully refinanced by an Alternative Currency Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an Alternative Currency L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which Alternative Currency L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Alternative Currency Lender’s payment to the Administrative Agent
for the account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an Alternative Currency L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.05.

(iv) Until each applicable Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse each Issuing Bank for amounts drawn under Letters of Credit of the
applicable Class issued by it, as contemplated by this Section 2.05(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender may have against such Issuing Bank, either Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02 (other than delivery of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse an Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of an Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of an Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

-45-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from either Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute promptly to such Revolving Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.08 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each U.S.
Revolving Lender, in the case of a U.S. Letter of Credit, or any Alternative
Currency Revolving Lender, in the case of an Alternative Currency Letter of
Credit, shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse each
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by such Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary. The applicable Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with such
Borrower’s instructions or other irregularity, such Borrower will promptly
notify the applicable Issuing Bank. Each Borrower shall be conclusively deemed
to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Banks. Each Revolving Lender and the Borrowers agree that,
in paying any drawing under any Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its

 

-46-



--------------------------------------------------------------------------------

use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude each Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.05(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against any Issuing Bank, and such Issuing Bank may be
liable to such Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Borrower
which such Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence or such Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent, (A) if any Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Exposure for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then L/C
Exposure of all L/C Exposures.

(ii) In addition, if the Administrative Agent notifies the Company at any time
that the L/C Exposure at such time exceeds 100% of the L/C Exposure Sublimit
then in effect, then, within one Business Day (or such later time as the
Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Company shall Cash Collateralize the L/C Exposure in an amount equal
to the amount by which the L/C Exposure exceeds the L/C Exposure Sublimit.

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in Dollars by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
or other percentage provided for herein

 

-47-



--------------------------------------------------------------------------------

and (ii) in the case of each Loan denominated in an Alternative Currency by the
Applicable Time specified by the Administrative Agent for such currency;
provided that Swingline Loans shall be made as provided in Section 2.04;
provided further that the Tranche B Term Loans made pursuant to the Delayed Draw
Tranche B Term Loan Commitments shall initially be in the form of a pro rata
increase in each Borrowing of the then outstanding Tranche B Term Loans. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to (x) an account
designated by the applicable Borrower (or by the Company on behalf of the
applicable Borrower) in the applicable Borrowing Request, in the case of Loans
denominated in Dollars and (y) an account of the applicable Borrower in the
relevant jurisdiction and designated by the applicable Borrower (or by the
Company on behalf of the applicable Borrower) in the applicable Borrowing
Request, in the case of Loans denominated in an Alternative Currency; provided
that Base Rate Revolving Loans made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Overnight Rate or (ii) in the case
of such Borrower, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any
Revolving Borrowing to be effected in any Alternative Currency, if (i) there
shall occur on or prior to the date of such Borrowing any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the relevant Issuing Bank (if such Credit Event is an
Alternative Currency Letter of Credit) or the Required Lenders make it
impracticable for the applicable Eurocurrency Borrowings or Alternative Currency
Letters of Credit comprising such Credit Event to be denominated in the
Alternative Currency specified by the applicable Borrower or (ii) the Dollar
Equivalent of such currency is not readily calculable, then the Administrative
Agent shall forthwith give notice thereof to such Borrower, the Lenders and, if
such Credit Event is an Alternative Currency Letter of Credit, the relevant
Issuing Bank, and such Credit Events shall not be denominated in such
Alternative Currency but shall, except as otherwise set forth in Section 2.06,
be made on the date of such Credit Event in Dollars, (a) if such Credit Event is
a Borrowing, in an aggregate principal amount equal to the Dollar Equivalent of
the aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Alternative Currency, as the case may be, in which the denomination of
such Loans would, in the reasonable opinion of the Administrative Agent or the
Required Lenders, as applicable, be practicable and in an aggregate principal
amount equal to the Dollar Equivalent of the aggregate principal amount
specified in the related Borrowing Request or Interest Election Request, as the
case may be or (b) if such Credit Event is an Alternative Currency Letter of
Credit, in a face amount equal to the Dollar Equivalent of the face amount
specified in the related request or application for such Alternative Currency
Letter of Credit, unless such Borrower notifies the Administrative Agent at
least one (1) Business Day before such date that (i) it elects not to request
the issuance of such Alternative Currency Letter of Credit on such date or
(ii) it elects to have such Alternative Currency Letter of Credit issued on such
date in a different currency, as the case may be, in which the denomination of
such Alternative Currency Letter of Credit would in the reasonable opinion of
the relevant Issuing Bank, the Administrative Agent or the Required Lenders, as
applicable, be practicable and in face amount equal to the Dollar Equivalent of
the face amount specified in the related request or application for such
Alternative Currency Letter of Credit, as the case may be.

 

-48-



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche B Term Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Closing Date and (ii) all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (or, if less, the remaining
amount of such Commitments), (ii) the Borrowers shall not terminate or reduce
the U.S. Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the total U.S.
Revolving Credit Exposures would exceed the total U.S. Revolving Commitments and
(iii) the Borrowers shall not terminate or reduce the Alternative Currency
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the Dollar Equivalent of the total
Alternative Currency Revolving Credit Exposures would exceed the total
Alternative Currency Revolving Commitments.

(c) The Company may, upon notice to the Administrative Agent, terminate the
Delayed Draw Tranche B Term Loan Commitments or from time to time permanently
reduce the Delayed Draw Tranche B Term Loan Commitments; provided that (x) any
such notice shall be received by the Administrative Agent no later than 2:00
p.m., New York City time, three Business Days prior to the date of termination
or reduction, (y) any such notice shall be irrevocable, and (z) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof. Each such reduction or termination shall be
applied ratably to the Delayed Draw Tranche B Term Loan Commitments of each
Lender.

(d) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any election to terminate or reduce the Commitments under
paragraph (b) of this Section not later than 12:00 p.m. three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness or the
occurrence of any other specified event, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Subject to
Section 2.20(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to either Borrower on the Revolving Credit
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Credit Maturity Date and the 14th day following the incurrence
thereof; provided that, if the 14th day is not a Business Day, such Swingline
Loan shall be repaid on the next Business Day; provided further that on each
date that a Revolving Loan is made, the Borrowers shall repay all Swingline
Loans then outstanding.

(b) The Company promises to repay the Tranche B Term Loans to the Lenders on
each March 31, June 30, September 30 and December 31 of each year (commencing on
June 30, 2013), an amount equal to the aggregate principal amount of the Tranche
B Term Loans originally borrowed hereunder on or prior to each such date
multiplied by 0.25%, with the remainder due and payable on the Term Loan
Maturity Date; provided that if any such date is not a Business Day, such
payment shall be due on the next preceding Business Day.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

-49-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the applicable Borrowers shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04 of this
Agreement) be represented by one or more promissory notes in such form payable
to the payee named therein and its registered assigns.

SECTION 2.10. Prepayment of Loans .

(a) Optional Prepayments. (i) The applicable Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, without premium or penalty except as set forth in clause (c) below,
subject to prior notice in accordance with paragraph (a)(ii) of this Section;
provided, however, that no prepayments of any Extended Term Loans of any series
shall be permitted pursuant to this Section 2.10(a) so long as any Term Loans of
any Existing Term Loan Class from which such Extended Term Loans were converted
remain outstanding unless such prepayment is accompanied by a pro rata (or
greater proportionate) prepayment of Term Loans of such Existing Term Loan
Class.

(ii) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (i) (x) in the case of
prepayment of a Eurocurrency Borrowing in Dollars, not later than 2:00 p.m., New
York City time, three (3) Business Days before the date of prepayment, or
(y) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Loans denominated in Alternative Currencies, (ii) in the case of prepayment of a
Base Rate Borrowing, not later than noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of Term Loans pursuant to this Section 2.10(a) shall be applied to
repayments thereof required pursuant to Section 2.09(b) in the order selected by
the applicable Borrower (or by the Company on behalf of the applicable
Borrower). Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the notice of prepayment. Prepayments pursuant to this
Section 2.10(a) shall be accompanied by accrued interest to the extent required
by Section 2.12 and shall be subject to Section 2.15.

(iii) In the event that, prior to the first anniversary of the Closing Date, any
Loan Party (x) makes any prepayment of Tranche B Term Loans in connection with
any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Company shall pay to the
Administrative Agent, for the ratable account of each applicable Lender, (I) in
the case of clause (x), a prepayment premium of 1% of the amount of the affected
Tranche B Term Loans of such Lender being prepaid and (II) in the case of clause
(y), a payment equal to 1% of the aggregate amount of the applicable Tranche B
Term Loans of such Lender outstanding immediately prior to such amendment.

 

-50-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) If the Administrative Agent notifies the Borrowers at any time that (x) the
U.S. Revolving Credit Exposure at such time exceeds an amount equal to 100% of
the U.S. Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize the U.S. L/C Exposure in an aggregate amount sufficient to reduce
such U.S. Revolving Credit Exposure as of such date of payment to an amount not
to exceed 100% of the U.S. Revolving Commitments then in effect or (y) the
Alternative Currency Revolving Credit Exposure at such time exceeds an amount
equal to 100% of the Alternative Currency Revolving Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize the Alternative Currency L/C Exposure in
an aggregate amount sufficient to reduce such Alternative Currency Revolving
Credit Exposure as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Revolving Commitments then in effect; provided,
however, that, subject to the provisions of Section 2.05(g)(ii), the Borrowers
shall not be required to Cash Collateralize the L/C Exposures pursuant to this
Section 2.10(b) unless after the prepayment in full of the Loans the U.S.
Revolving Credit Exposure or Alternative Currency Revolving Credit Exposure, as
applicable, exceed the U.S. Revolving Commitments or Alternative Currency
Commitments, respectively, then in effect. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral for
the Alternative Currency L/C Exposure, reasonably request that additional Cash
Collateral be provided in order to protect against the results of further
material exchange rate fluctuations.

(ii) (A) If the Company or any Subsidiary receives any Net Cash Proceeds from
any Asset Sale or Casualty Event, the Company shall apply an amount equal to
100% of such Net Cash Proceeds in accordance with Section 2.10(b)(vi) on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds; provided that no such
prepayment shall be required pursuant to this Section 2.10(b)(ii)(A) with
respect to such Net Cash Proceeds that the Company shall reinvest in accordance
with Section 2.10(b)(ii)(B);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale or Casualty Event, at the option of the Company, the Company may
reinvest all or any portion of such Net Cash Proceeds in assets useful for the
Company’s or a Subsidiary’s business within (x) twelve (12) months following
receipt of such Net Cash Proceeds or (y) if the Company or a Subsidiary enters
into a legally binding commitment to reinvest such Net Cash Proceeds within
twelve (12) months following receipt thereof, within six (6) months following
the last day of such twelve month period; provided that any such Net Cash
Proceeds that are not so reinvested within the applicable time period set forth
above shall be applied as set forth in Section 2.10(b)(ii)(A) within five
(5) Business Days after the end of the applicable time period set forth above.

(iii) If the Company or any Subsidiary incurs or issues any Refinancing
Indebtedness or any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 6.01 (without prejudice to the restrictions therein),
the Company shall apply an amount equal to 100% of such Net Cash Proceeds
received by the Company or any Subsidiary therefrom in accordance with
Sections 2.10(b)(viii) and (ix) on or prior to the date which is three
(3) Business Days after the receipt of such Net Cash Proceeds.

(iv) On each Excess Cash Flow Payment Date, an amount equal to the remainder (if
positive) of (x) the Applicable Prepayment Percentage of the Excess Cash Flow
for the relevant Excess Cash Flow Payment Period minus (y) the aggregate amount
of principal repayments of Loans made as voluntary prepayments pursuant to
Section 2.10(a) hereof with internally generated funds during the relevant
Excess Cash Flow Payment Period shall be applied as a mandatory repayment in
accordance with the requirements of Sections 2.10(b)(viii) and (ix).

(v) [Reserved].

(vi) The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.10(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and

 

-51-



--------------------------------------------------------------------------------

provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
the Company’s prepayment notice and of such Term Lender’s pro rata share of the
prepayment.

(vii) Notwithstanding any other provisions of this Section 2.10(b) to the
contrary, no Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary (a
“Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) will be required to repay Term
Loans pursuant to Section 2.10(b).

(viii) Each prepayment of Term Loans pursuant to this Section 2.10(b) shall be
applied pro rata to each Class of Term Loans (on a pro rata basis to the Term
Loans of the Lenders with such Class of Term Loans) and shall be further applied
to such Class of Term Loans in direct order of maturity to repayments thereof
required pursuant to Section 2.09(b); provided that the amount thereof shall be
applied first to Base Rate Loans to the full extent thereof before application
to Eurocurrency Loans, in each case in a manner that minimizes the amount
payable by the Borrowers in respect of such prepayment pursuant to Section 2.15.

(ix) Any prepayment of Term Loans pursuant to this Section 2.10(b) shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.

SECTION 2.11. Fees.

(a) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee in Dollars,
which shall accrue at the Applicable Rate on the daily amount of (i) the
Available Alternative Currency Revolving Commitment of such Lender and (ii) the
Available U.S. Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates; provided, however, that any commitment fee accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrowers prior to such time; and provided further that no
commitment fee shall accrue on the Revolving Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. Accrued commitment fees
shall be payable in arrears on the last Business Days of March, June, September
and December of each year and on the date on which the Revolving Commitments of
the applicable Class terminate, commencing on the first such date to occur after
the Closing Date. All commitments fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit issued for the account of such Borrower (or, in the case of
a Letter of Credit issued for the account of a Subsidiary that is not a
Borrower, the Company agrees to pay such fee), which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Equivalent of such Lender’s L/C
Exposure (excluding any portion thereof attributable to unreimbursed L/C
Disbursements) in respect of each Letter of Credit during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any L/C Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily Dollar
Equivalent of the L/C Exposure (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) attributable to Letters of Credit issued by such
Issuing Bank for such Borrower (or, in the case of a Letter of Credit issued for
the account of a Subsidiary that is not a Borrower, the Company agrees to pay
such fee) during the period from and including the Closing Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any L/C Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments of
the applicable Class terminate and any such fees accruing after the date on
which the

 

-52-



--------------------------------------------------------------------------------

Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for the account of
each Lender (other than any Defaulting Lender) with a Delayed Draw Tranche B
Term Loan Commitment a commitment fee for the period from and including the
Closing Date to but excluding the last day of the Delayed Draw Commitment
Period, computed at the Delayed Draw Commitment Fee Rate on the actual daily
amount of the Delayed Draw Tranche B Term Loan Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
Business Day of June and September and on the Delayed Draw Termination Date. All
fees pursuant to this clause (c) shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first but excluding the last).

(d) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

SECTION 2.12. Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate in effect from time to time plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate plus (in the case of a Eurocurrency Loan of any Lender which is
lent from a lending office in the United Kingdom or a Participating Member
State) the Mandatory Cost.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.12 or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section 2.12
(the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.12 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an Base
Rate Revolving Loan prior to the end of the Availability Period or a Swingline
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Base Rate, Eurocurrency or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement, and
such determination shall be conclusive absent manifest error.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank;

(ii) subject a Lender (or its applicable lending office) or Issuing Bank to any
additional Tax (other than any Excluded Taxes or Indemnified Taxes indemnified
under Section 2.16) with respect to any Loan Document; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in any currency into a Borrowing
denominated in any other currency) or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in any currency into a Borrowing denominated in any other
currency) or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in any currency into a Borrowing denominated in any other
currency), in each case by an amount deemed by such Lender or such Issuing Bank
to be material in the context of its making of, and participation in, extensions
of credit under this Agreement, then, upon the request of such Lender or such
Issuing Bank, the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such

 

-54-



--------------------------------------------------------------------------------

Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time, upon the request of such Lender or such Issuing Bank, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section 2.14 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18 or the CAM Exchange, then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense (excluding loss of anticipated profit) attributable to such event.
Such loss, cost or expense to any Lender may be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan (and excluding any Applicable Rate), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days (or such later date as
may be agreed by the applicable Lender) after receipt thereof.

SECTION 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of each Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable Laws. If any applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions have been made
(including deductions applicable to additional sums payable under this
Section 2.16) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

-55-



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16), and any
other Other Taxes, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by either Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is legally entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate. Each such Lender shall, whenever a
lapse in time or change in circumstances renders any such documentation
(including any specific documentation referred to in the paragraph below)
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Company and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Company or the
Administrative Agent) or promptly notify the Company and the Administrative
Agent of its inability to do so.

Without limiting the generality of the foregoing, with respect to any Loan made
to either Borrower, any Foreign Lender shall, to the extent it may lawfully do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit I-1, Exhibit I-2, Exhibit I-3, Exhibit I-4, as
applicable, or any other form approved by the Administrative Agent, to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Foreign Lender’s conduct of a U.S. trade or business and (y) duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

 

-56-



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information (or any successor forms)
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such beneficial owner), or

(v) any other form prescribed by applicable requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of Law to permit the Company and the Administrative
Agent to determine the withholding or deduction required to be made, and

(vi) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment.
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall promptly pay over such refund to such Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Issuing Bank or such Lender in the event the Administrative Agent,
such Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent, such Issuing Bank or such
Lender shall, at the Company’s request, provide the Company with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant Governmental Authority (provided that the
Administrative Agent, such Issuing Bank or such Lender may delete any
information therein that the Administrative Agent, such Issuing Bank or such
Lender deems confidential). This Section 2.16 shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Company or any other Person.

(g) For purposes of this Section 2.16, the term “Lender” shall include any
Swingline Lender and any Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) without
condition or deduction for any counterclaim, defense, recoupment or setoff prior
to (i) in the case of payments by the Borrowers denominated in Dollars,
2:00 p.m., New York City time and (ii) in the case of payments denominated in an
Alternative Currency, 2:00 p.m., Local Time, in the city of the Administrative
Agent’s Office for such currency, in each case on the date when due, in
immediately available funds. Any amounts received

 

-57-



--------------------------------------------------------------------------------

after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to Dollars, in Dollars) and (ii) to the Administrative Agent
at its offices for Dollar denominated Credit Events or, in the case of a Credit
Event denominated in an Alternative Currency, the Administrative Agent’s Office
for such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section 2.17, if, after the making of any Credit Event in any Alternative
Currency, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Credit Event was made (the “Original Currency”) no longer exists or the
Borrowers are not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrowers hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
based on the Dollar Equivalent amount thereof among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due hereunder, ratably based on the Dollar Equivalent amount thereof among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements and Swingline Loans to any assignee
or participant in accordance with Section 9.04. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the relevant
Borrower has not in fact made such payment, then each of the Lenders or the
relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

 

-58-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Company a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b) If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, if any Lender
is a Defaulting Lender, if any Lender fails to grant a consent in connection
with any proposed change, waiver, discharge or termination of the provisions of
this Agreement as contemplated by Section 9.02 for which the consent of each
Lender or each affected Lender is required but the consent of the Required
Lenders is obtained or if any other circumstance exists hereunder that gives the
Company the right to replace a Lender as a party hereto, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, but
excluding the consents required by, Section 9.04), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04 (unless otherwise agreed by the Administrative Agent);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

 

-59-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.19. Expansion Option.

(a) The Company may from time to time after the Closing Date elect to increase
the U.S. Revolving Commitments, Alternative Currency Revolving Commitments or
any Extended Revolving Commitments (“Increased Commitments”) or enter into one
or more tranches of term loans denominated in Dollars (each, an “Incremental
Term Loan”), in each case in an aggregate principal amount of not less than
$20,000,000 so long as, after giving effect thereto, the aggregate amount of all
such Increased Commitments and all such Incremental Term Loans (other than
Refinancing Term Loans), when taken together with the aggregate principal amount
of Incremental Substitute Indebtedness does not exceed the greater of
(A) $150,000,000 and (B) any other amount so long as on a Pro Forma Basis (and
assuming all Increased Commitments were fully drawn) the Senior Secured Net
Leverage Ratio as of the last day of the most recent fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) prior to such time would not exceed 2.50 to 1.0. The
Company may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its U.S. Revolving
Commitment, Alternative Currency Revolving Commitments or Extended Revolving
Commitment, or to participate in such Incremental Term Loan, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing U.S. Revolving Commitment, Alternative
Currency Revolving Commitments or Extended Revolving Commitment, or to
participate in such Incremental Term Loan, or extend U.S. Revolving Commitments,
Alternative Currency Revolving Commitments or Extended Revolving Commitments, as
the case may be; provided that each Augmenting Lender (and, in the case of an
Increased Commitment, each Increasing Lender) shall be subject to the approval
of the Company and the Administrative Agent and, in the case of an Increased
Commitment, each Issuing Bank and Swingline Lender (such consents not to be
unreasonably withheld or delayed). Without the consent of any Lenders other than
the relevant Increasing Lenders or Augmenting Lenders, this Agreement and the
other Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.19. Increases of U.S. Revolving Commitments, Alternative Currency
Revolving Commitments and Extended Revolving Commitment and new Incremental Term
Loans created pursuant to this Section 2.19 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the U.S. Revolving
Commitments, Alternative Currency Revolving Commitments or Extended Revolving
Commitments or Incremental Term Loans shall be permitted under this paragraph
unless (i) on the proposed date of the effectiveness of such increase in the
U.S. Revolving Commitments, Alternative Currency Revolving Commitments or
Extended Revolving Commitments or borrowing of such Incremental Term Loan, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (ii) the Company shall be in compliance,
calculated on a Pro Forma Basis (assuming for this purpose that all Increased
Commitments were fully drawn), with the covenants contained in Section 6.09 as
of the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time. On the effective date of any increase in the U.S.
Revolving Commitments, Alternative Currency Revolving Commitment or Extended
Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans, and (ii) except in the case of any
Incremental Term Loans, if, on the date of such increase, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the Increasing Lenders and Augmenting Lenders, so that, after giving effect
to such prepayments and any borrowings on such date of all or any portion of
such Increased Commitments, the principal balance of all outstanding Revolving
Loans of such Class owing to each Lender with a Revolving Commitment of such
Class is equal to such Lender’s pro rata share (after giving effect to any
nonratable Increased Commitment pursuant to this

 

-60-



--------------------------------------------------------------------------------

Section 2.19) of all then outstanding Revolving Loans of such Class. The
Administrative Agent and the Lenders hereby agree that the borrowing notice,
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The deemed payments
made pursuant to clause (ii) of the second preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods. The terms of
any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Tranche B Term Loans, (iii) Incremental Term
Loans shall not participate on a greater than pro rata basis with the Tranche B
Term Loans in any optional or mandatory prepayment hereunder, (iv) the
provisions with respect to payment of interest, original issue discount (“OID”)
and upfront fees shall be as set forth in the amendment providing for such
Incremental Term Loans; provided further that if the Yield of any Incremental
Term Loans (other than Refinancing Term Loans) exceeds the Yield of the
Tranche B Term Loans by more than 50 basis points, then the Applicable Rate for
the Tranche B Term Loans shall be increased to the extent required so that the
Yield of such Class or Classes of Term Loans is equal to the Yield of such
Incremental Term Loans minus 50 basis points and (v) all other terms applicable
to such Incremental Term Loans (other than provisions specified in clauses
(i) through (iv) above) shall be consistent with the terms of the then
outstanding Tranche B Term Loans. For the avoidance of doubt, no Lender shall
have any obligation to provide any Increased Commitment or Incremental Term
Loan.

(b) This Section 2.19 shall override any provisions in Section 9.02 to the
contrary.

SECTION 2.20. Extended Term Loans and Extended Revolving Commitments.

(a) The Company may at any time and from time to time request that all or a
portion of the Term Loans of any Class in an aggregate principal amount of not
less than $50,000,000 (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.20. In order to establish any Extended Term
Loans, the Company shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the Existing Term
Loan Class) (an “Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall be consistent with the Term
Loans under the Existing Term Loan Class from which such Extended Term Loans are
to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;

(ii) the interest margins with respect to the Extended Term Loans may be
different than the Applicable Rate for the Term Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment; and

(iii) the Additional Credit Extension Amendment may provide for other covenants
and terms that apply only after the Term Loan Maturity Date.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Term Loans.

 

-61-



--------------------------------------------------------------------------------

(c) The Company shall provide the applicable Extension Request at least ten
(10) Business Days, or such shorter period as the Administrative Agent may
agree, prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the Company). In the event that the aggregate amount of Term
Loans under the Existing Term Loan Class subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to an Extension Request,
Term Loans of the Existing Term Loan Class subject to Extension Elections shall
be converted to Extended Term Loans on a pro rata basis based on the amount of
Term Loans included in each such Extension Election (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent and
acceptable to the Company).

(d) The Borrowers may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrowers, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $50,000,000.

(e) Extended Term Loans and Extended Revolving Commitments shall be established
pursuant to an Additional Credit Extension Amendment to this Agreement among the
Borrowers, the Administrative Agent and each Extending Term Lender or Lender
providing an Extended Revolving Commitment which shall be consistent with the
provisions set forth above (but which shall not require the consent of any other
Lender other than those consents required pursuant to this Agreement). Each
Additional Credit Extension Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto. In connection with any Additional Credit
Extension Amendment, the Loan Parties and the Administrative Agent shall enter
into such amendments to the Collateral Documents as may be reasonably requested
by the Administrative Agent (which shall not require any consent from any Lender
other than those consents provided pursuant to this Agreement) in order to
ensure that the Extended Term Loans or Extended Revolving Commitments are
provided with the benefit of the applicable Collateral Documents and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent. No Lender
shall be under any obligation to provide any Extended Term Loan or Extended
Revolving Commitment.

(f) The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers agree, to the fullest extent that
they

 

-62-



--------------------------------------------------------------------------------

may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrowers.

ARTICLE III

Representations and Warranties

The Borrowers, jointly and severally, represent and warrant to the Lenders as of
the Closing Date and (except as to representations and warranties made as of a
date certain) as of the date such representations and warranties are deemed to
be made under Section 4.02 of this Agreement, that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and each
of its Subsidiaries (i) is duly organized and validly existing in good standing
(or its equivalent) under the laws of the jurisdiction of its organization,
(ii) has the power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is duly qualified and is authorized to do business and is in good standing
(or its equivalent) in all jurisdictions where it is required to be so qualified
(or its equivalent) and where the failure to be so qualified has had, or could
reasonably be expected to have, a Material Adverse Effect. Schedule 3.01
correctly sets forth, as of the Closing Date, (i) the percentage ownership
(direct and indirect) of the Company in each class of capital stock or other
Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof and (ii) the jurisdiction of organization of each such Subsidiary.
All outstanding shares of capital stock or other Equity Interests of each
Subsidiary of the Company have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. Except as set
forth on Part B of Schedule 3.01 attached hereto, no Subsidiary of the Company,
as of the Closing Date, has outstanding: (i) any securities convertible into or
exchangeable for its capital stock or other Equity Interests, (ii) any right to
subscribe for or to purchase, or any options or warrants for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its capital stock or
(iii) other Equity Interests or any stock appreciation or similar rights.

SECTION 3.02. Authorization; Enforceability. Each Loan Party has the power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is a party and has taken all necessary action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. Each Loan Party has duly executed and delivered each Loan Document to
which it is a party and each such Loan Document constitutes the legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. Except as may have been
obtained or made on or prior to the Closing Date (and which remain in full force
and effect on the Closing Date), no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance of any Loan Document
or (ii) the legality, validity, binding effect or enforceability of any Loan
Document. Neither the execution, delivery or performance by any Loan Party of
the Loan Documents to which it is a party, nor compliance by any Loan Party with
the terms and provisions thereof, nor the consummation of the transactions
contemplated herein or therein, (i) will contravene any material provision of
any applicable law, statute, rule or regulation, or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Collateral Documents) result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the material
property or assets of the Company or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material agreement, contract or instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of its
material property or assets are

 

-63-



--------------------------------------------------------------------------------

bound or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of limited liability company, limited liability company
agreement or equivalent organizational document, as the case may be, of the Loan
Parties.

SECTION 3.04. Financial Statements; No Material Adverse Effect.

(a) The audited consolidated statements of financial condition of the Company
and its Subsidiaries for the fiscal years ended December 29, 2012, December 31,
2011 and January 1, 2011 and the related consolidated statements of operations,
comprehensive income (loss) and cash flows and changes in shareholders’ equity
of the Company and its Subsidiaries for each such fiscal year ended on such
dates, in each case furnished to the Lenders prior to the Closing Date, present
fairly in all material respects the consolidated financial position of the
Company and its Subsidiaries at the date of said financial statements and the
results for the respective periods covered thereby.

(b) Since December 29, 2012, nothing has occurred that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.05. Properties.

(a) All Material Real Property and vessels owned by the Company or any of its
Subsidiaries, and all material leaseholds leased by the Company or any of its
Subsidiaries, in each case as of the Closing Date, and the nature of the
interest therein, are correctly set forth on Schedule 3.05. Each of the Company
and its Subsidiaries has good and marketable title to, or a validly subsisting
leasehold interest in, all material properties owned or leased by it, including
all real property and vessels set forth on such Schedule and reflected in the
financial statements referred to in Section 3.04(a) (except (x) such properties
sold in the ordinary course of business since the dates of the respective
financial statements referred to therein, (y) such properties otherwise sold or
transferred after the Closing Date as permitted by the terms of this Agreement
and (z) such real properties owned by the Company or any of its Subsidiaries
which may be subject to defects of title which do not materially impair the use
of such real property or the business conducted by the Company or such
Subsidiary thereon), free and clear of all Liens, other than Permitted
Encumbrances.

(b) No Mortgage encumbers improved real property that is located in an area that
has been identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respected to which flood insurance
has been made available under the National Flood Insurance Act of 1968 (as now
or hereinafter in effect, or any successor thereto) unless flood insurance
available under such Act has been obtained in accordance with Section 5.05.

(c) Each of the Company and its Subsidiaries owns or has the right to use all
domestic and foreign patents, trademarks, permits, domain names, service marks,
trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and knowhow of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or other rights with respect to the foregoing, and has obtained
assignments of all leases, licenses and other rights of whatever nature, in each
case necessary for the conduct of its business, without, to the knowledge of any
Responsible Officer of the Company, any conflict with the rights of others
which, or the failure to obtain which, as the case may be, individually or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect.

(d) Each Mortgaged Property and the present and contemplated use and occupancy
thereof comply with all applicable zoning ordinances, building codes, land use
and subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting such Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in, as of any date of determination and
whether individually or in the aggregate, any event, circumstance, occurrence or
condition which has caused or resulted in (or would reasonably be expected to
cause or result in) a Material Adverse Effect.

(e) As of the date hereof, the Loan Parties have neither received any notice of
nor does any Responsible Officer of the Company have any knowledge of any
disputes regarding boundary lines, location, encroachments or possession of any
portions of the Mortgaged Property that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and no Responsible
Officer of the Company has any knowledge of any state of facts that may exist
which could give rise to any such claims.

 

-64-



--------------------------------------------------------------------------------

(f) There are no options or rights of first refusal to purchase or acquire all
or any portion of any Mortgaged Property other than as disclosed to the
Administrative Agent in the Perfection Certificate or any Perfection Certificate
Supplement.

SECTION 3.06. Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Responsible Officer of the
Company, threatened that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Additionally, there
does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon the making of a Loan.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with (i) all applicable statutes, regulations,
rules and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliances as have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is required to register as an “investment company” as defined in
the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Company and each of its Subsidiaries has timely filed
(including applicable extensions), or has had filed on its behalf, with the
appropriate taxing authority, all material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by or with respect to the
income, properties or operations of the Company and each of its Subsidiaries.
The Returns accurately reflect in all material respects all liability for taxes
of the Company and each of its Subsidiaries as a whole for the periods covered
thereby. The Company and each of its Subsidiaries have paid all material taxes
payable by them other than those contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP. Except as disclosed in writing to the Lenders prior to the Closing
Date, as of the Closing Date, there is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the knowledge of any
Responsible Officer of the Company, threatened by any authority regarding any
taxes relating to the Company and each of its Subsidiaries. Except as disclosed
in writing to the Lenders prior to the Closing Date, as of the Closing Date,
neither the Company nor any of its Subsidiaries has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
Company or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Company or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

SECTION 3.10. Solvency. On and as of the Closing Date, on a pro forma basis
after giving effect to the Transactions, the Company and its Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 3.11. Environmental Matters.

(a) Except as would not reasonably be expected to have Material Adverse Effect,
each of the Company and its Subsidiaries has complied with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws and neither the Company nor any of its Subsidiaries is liable
for any penalties, fines or forfeitures for failure to comply with any of the
foregoing. Except as would not reasonably be expected to have Material Adverse
Effect, there are no pending or past or, to the knowledge of any Responsible
Officer of the Company, threatened Environmental Claims against the Company or
any of its Subsidiaries or any real property owned, leased or operated by the
Company or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the Company or any of its Subsidiaries of any
real property formerly owned, leased or operated by the Company or any of its
Subsidiaries but no longer owned, leased or operated by the Company or any of
its Subsidiaries). Except as would not reasonably be expected to have Material
Adverse Effect, there are no facts, circumstances, conditions or occurrences on
any real property owned, leased or operated by the Company or any of its
Subsidiaries (including, to the knowledge of a Responsible Officer of the
Company, any real property formerly owned, leased or operated by the Company or
any of its Subsidiaries but no longer owned, leased or operated by the Company
or any of its Subsidiaries) or on any property adjoining or in the vicinity of
any such real

 

-65-



--------------------------------------------------------------------------------

property that would reasonably be expected (i) to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
real property or (ii) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by the Company or any of its Subsidiaries under any applicable
Environmental Law.

SECTION 3.12. Labor Relations. Neither the Company nor any of its Subsidiaries
is engaged in any unfair labor practice that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Company or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of the Company, threatened against any of them, before the National
Labor Relations Board or any similar foreign tribunal or agency, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company or any of its
Subsidiaries or, to the knowledge of any Responsible Officer of the Company,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Company or any of its Subsidiaries or, to the
knowledge of any Responsible Officer, threatened against the Company or any of
its Subsidiaries and (iii) no union representation question existing with
respect to the employees of the Company or any of its Subsidiaries and no union
organizing activities are taking place, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as has not had, and could not reasonably be expected to have, a
Material Adverse Effect.

SECTION 3.13. Disclosure. All factual information (taken as a whole) heretofore
or contemporaneously furnished by or on behalf of the Company or any of its
Subsidiaries in writing to the Administrative Agent or any Lender (including,
without limitation, the Information Memorandum and all information contained in
the Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of any such Persons in writing to the Administrative Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 3.13, such factual information shall
not include any financial projections or pro forma financial information and
information of a general economic or general industry nature. The projections
and pro forma information contained in the materials referenced above have been
prepared on a basis consistent with the financial statements referred to in
Section 3.04(a) and are based on good faith estimates and assumptions made by
the management of the Company, and on the date such projections and pro forma
information were delivered, the Company believed that such financial information
was reasonable and attainable, it being recognized by the Lenders that such
projections of future events are not to be viewed as facts and that actual
results during the period or periods covered by any such financial information
may differ from the projected results contained therein.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.15. Security Interests. The provisions of each Collateral Document are
effective to create legal and valid Liens on all the Collateral in respect of
which and to the extent such Collateral Document purports to create Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties or the
Foreign Secured Parties, as applicable; and upon the proper filing of UCC
financing statements, the proper filing of Mortgages with respect to Material
Real Properties and the taking of all other actions to be taken pursuant to the
terms of the Collateral Documents, such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties to the extent required
by the Collateral Documents.

SECTION 3.16. PATRIOT Act. Each of the Loan Parties and each of their respective
Subsidiaries are in compliance, in all material respects, with the Patriot Act.
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

-66-



--------------------------------------------------------------------------------

SECTION 3.17. OFAC. None of the Company, any Subsidiary nor, to the knowledge of
a Responsible Officer of the Company, any director or officer of the Company or
any Subsidiary is subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrowers will not directly or indirectly use the proceeds of any extensions of
credit hereunder or otherwise make available such proceeds to any Person, for
the purpose of financing the activities of any Person subject to any U.S.
sanctions administered by OFAC.

ARTICLE IV

Conditions

SECTION 4.01. Initial Credit Events. Except as contemplated by Schedule 5.09(d),
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit on the Closing Date are subject to each of the following
conditions being satisfied on or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party thereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission in accordance
with Section 9.01) that such party has signed a counterpart of this Agreement;

(b) The Administrative Agent (or its counsel) shall have received from the
Company and each initial U.S. Guarantor either (A) a counterpart of the U.S.
Guarantee and Security Agreement signed on behalf of such U.S. Loan Party or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission in accordance with
Section 9.01 of a signed signature page of the U.S. Guarantee and Security
Agreement) that such party has signed a counterpart of the U.S. Guarantee and
Security Agreement, together with:

(i) a duly completed Perfection Certificate signed by the Company;

(ii) Uniform Commercial Code financing statements naming each U.S. Loan Party as
debtor and the Administrative Agent as secured party in appropriate form for
filing in the jurisdiction of incorporation or formation of each such U.S. Loan
Party;

(iii) certificates representing all certificated Equity Interests owned directly
by any U.S. Loan Party to the extent pledged (and required to be delivered)
under the U.S. Guarantee and Security Agreement together with stock powers
executed in blank;

(iv) all notes, chattel paper and instruments owned by any U.S. Loan Party to
the extent pledged (and required to be delivered) pursuant to the U.S. Guarantee
and Security Agreement duly endorsed in blank or with appropriate instruments of
transfer; and

(v) short form security agreements in appropriate form for filing with the
United States Patent & Trademark Office and the United States Copyright Office,
as appropriate, with respect to the intellectual property of the U.S. Loan
Parties registered with such offices and listed in the Perfection Certificate
and constituting Collateral;

(c) The Administrative Agent (or its counsel) shall have received from the
Bermuda Borrower (A) counterparts of the documents listed on Schedule 4.01(c)
signed on behalf of the Bermuda Borrower and the applicable Foreign Guarantors
or (B) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission in accordance with
Section 9.01 of a signed signature page of the applicable documents on Schedule
4.01(c)) that the Foreign Guarantors have signed a counterpart of such documents
together with all documents required to be delivered thereby on or prior to the
Closing Date;

 

-67-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the executed legal opinions of
(i) Paul Hastings LLP, special counsel to the Company and (ii) Appleby, special
Bermuda counsel to the Foreign Loan Parties, in each case, dated the Closing
Date and in form reasonably satisfactory to the Administrative Agent. The
Company hereby requests such counsel to deliver such opinion;

(e) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially concurrently with the making of the
initial Loans hereunder, (i) the Closing Date Asset Sale shall be consummated,
(ii) all Indebtedness under the Existing Credit Agreements and all amounts
payable thereunder have been paid in full, all commitments to extend credit
thereunder shall have terminated, and all Liens securing obligations thereunder
shall have been released and (iii) the indentures governing the Existing Notes
have been defeased or discharged in accordance with their terms and that all
Existing Notes shall be repaid or redeemed within six months after the Closing
Date;

(g) The Administrative Agent shall have received a certificate attesting to the
Solvency of the Company and its Subsidiaries (taken as a whole) on the Closing
Date after giving effect to the Transactions, from a Financial Officer of the
Company;

(h) The Administrative Agent shall have received copies of a recent Lien and
judgment search in each jurisdiction reasonably requested by the Administrative
Agent with respect to the Loan Parties;

(i) The Lenders shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least three business days prior to the Closing Date in order to allow the
Lenders to comply with the Patriot Act and other “know your customer” Laws;

(j) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder;

(k) The Administrative Agent shall have received Notes executed by the
applicable Borrowers in favor of each Lender requesting a Note at least three
Business Days prior to the Closing Date;

(l) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company certifying (A) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied and (B) that there has been no
event or circumstance since the date of the audited financial statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(m) The Administrative Agent shall have received certificates of insurance,
naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or loss payee, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitute Collateral; and

(n) The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
Issuing Bank, the Swingline Lender or the Required Lenders reasonably may
require.

 

-68-



--------------------------------------------------------------------------------

SECTION 4.02. Subsequent Credit Events. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit, in each case, following the Closing Date is subject to the satisfaction
of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized on terms satisfactory to the Issuing Bank and all L/C
Disbursements shall have been reimbursed, the Borrowers, jointly and severally,
covenant and agree with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 28, 2013, the audited consolidated balance sheet of the Company and its
Consolidated Subsidiaries and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company, commencing with the fiscal quarter ending March 23, 2013, the unaudited
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate substantially in the form of Exhibit G executed by a
Financial Officer of the Company (w)

 

-69-



--------------------------------------------------------------------------------

certifying as to whether, to the knowledge of such Financial Officer after
reasonable inquiry, a Default has occurred and is continuing and, if so,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto; (x) in the case of any such certificate delivered for any
fiscal period ending on or after June 15, 2013, setting forth reasonably
detailed calculations of the Consolidated Leverage Ratio and Consolidated
Interest Coverage Ratio demonstrating compliance with Section 6.09, (y) in the
case of any such certificate delivered for any fiscal year ending on or after
December 28, 2013, setting forth reasonably detailed calculations of Excess Cash
Flow for the applicable Excess Cash Flow Payment Period and the amount required
to be paid pursuant to Section 2.10(b)(iv) on the relevant Excess Cash Flow
Payment Date;

(d) concurrently with any delivery of financial statements under clause
(a) above, (x) a Perfection Certificate Supplement or a certificate of a
Financial Officer of the Company stating that there has been no change in the
information set forth in the last Perfection Certificate or Perfection
Certificate Supplement, as the case may be, most recently delivered to the
Administrative Agent, (y) a description of any assets acquired by any Foreign
Loan Party which are not subject to a security interest in favor of the
Administrative Agent and which have a fair market value in excess of $10,000,000
and (z) a certificate of a Financial Officer stating that the Company has
complied with Section 5.09;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any failure to comply with
Section 6.09 to the extent the Company was required to comply with such
Section during such fiscal year (which certificate may be limited to the extent
required by accounting rules or guidelines or by such accounting firm’s
professional standards and customs of the profession);

(f) not more than 90 days after the commencement of each fiscal year of the
Company commencing after the Closing Date, financial projections in form
reasonably satisfactory to the Administrative Agent (including projected
statements of income, sources and uses of cash and balance sheets, taking into
account any sale of any Material Real Property intended to be consummated during
such fiscal year) prepared by the Company (i) for each of the four fiscal
quarters of such fiscal year prepared in detail and (ii) for each of the
immediately succeeding two fiscal years prepared in summary form, in each case,
on a consolidated basis, for the Company and its consolidated Subsidiaries and
setting forth, with appropriate discussion, the principal assumptions upon which
such financial projections are based;

(g) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Company or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Additionally, at the request of the Administrative Agent, the Company shall,
within 30 days after the financial statements of the Company are delivered as
provided above for any fiscal year of the Company, commencing with the financial
statements for the fiscal year ending December 28, 2013, hold a meeting (which
may be by conference call or teleconference), at a time and place selected by
the Company and reasonably acceptable to the Administrative Agent, with all of
the Lenders that choose to participate, to review the financial results of the
previous fiscal year and the financial condition of the Company and its
Subsidiaries.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(f) shall be deemed to have been delivered if
such statements and information shall have been posted by the Company on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

 

-70-



--------------------------------------------------------------------------------

The Company acknowledges that (a) the Administrative Agent will make available
information provided on or behalf of the Borrowers (the “Company Materials”) to
the Lenders by posting such information on IntraLinks or similar electronic
means and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to the
Company, its subsidiaries or its securities) (each, a “Public Lender”). The
Company agrees to identify that portion of the information to be provided to
Public Lenders hereunder as “PUBLIC” and that such information will not contain
material non-public information relating to the Company or its Subsidiaries (or
any of their securities).

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Company obtains knowledge of the following:

(a) the occurrence of any Default (whether or not continuing);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction permitted under Section 6.03 or 6.11.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a) The Company will, and will cause each of its Material Subsidiaries to,
(i) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and casualty
or condemnation excepted, except if the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain, with financially
sound and reputable insurance companies or through self-insurance, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Company will, and will cause each of the other Loan Parties to
name the Administrative Agent as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any general and umbrella
liability insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent prior written notice before any such policy or policies
shall be altered or canceled.

 

-71-



--------------------------------------------------------------------------------

(b) If any portion of any Mortgaged Property is materially improved with a
permanent structure and is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), (x) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (y) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 5.06. Inspection Rights. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Company and its Subsidiaries, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company’s independent
accountants.

SECTION 5.07. Compliance with Laws; Compliance with Agreements. The Company
will, and will cause each of its Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements (other than
in respect of Indebtedness) to which it is a party, in each case except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. (i) The proceeds of the
Tranche B Term Loans made on the Closing Date and made pursuant to the Delayed
Draw Tranche B Term Loan Commitments will be used to finance the Transactions
and to pay related fees, costs, and expenses and for acquisitions, investments,
Restricted Payments and other general corporate purposes and (iii) the proceeds
of other Loans and other Credit Events made following the Closing Date will be
used to finance the working capital needs, and for general corporate purposes
(including refinancing or repayment of existing Indebtedness, acquisitions and
other investments), of the Company and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Further Assurances; Additional Security and Guarantees.

(a) The Company shall, and shall cause each applicable Subsidiary to, at the
Company’s expense, comply with the requirements of the Collateral Documents and
take all action reasonably requested by the Administrative Agent to carry out
more effectively the purposes of the Collateral Documents (including, without
limitation, any such action reasonably requested by the Administrative Agent in
connection with the delivery by the Company of any Perfection Certificate
Supplement or information with respect to assets acquired by Foreign Loan
Parties) or to grant a security interest in the assets of each Foreign Loan
Party to substantially the same extent as is the case for the U.S. Loan Parties
under the Mortgages and the U.S. Guarantee and Security Agreement (subject to
clause (d) below).

(b) Upon the formation or acquisition of any Specified Domestic Subsidiary by
the Company or any Specified Foreign Subsidiary (and, in the case of clause
(v) below, upon the acquisition of any Material Real Property by any Loan
Party), within thirty (30) days after such formation or acquisition or such
longer period as may be reasonably acceptable to the Administrative Agent:

(i) cause any such Domestic Subsidiary to deliver such information as the
Administrative Agent may reasonably request for purposes of establishing
security interests in the assets of such Domestic Subsidiary;

 

-72-



--------------------------------------------------------------------------------

(ii) deliver all certificated Equity Interests of such Subsidiary held by any
Loan Party that are Collateral pursuant to the Collateral Documents to the
Administrative Agent together with appropriately completed stock powers or other
instruments of transfer executed in blank by a duly authorized officer of such
Loan Party and all intercompany notes owing from such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;

(iii) cause each such Specified Domestic Subsidiary to execute a supplement to
the U.S. Guarantee and Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
U.S. Guarantee and Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent;

(iv) cause each such Specified Foreign Subsidiary to execute a Foreign Guarantee
and Security Agreement or a supplement to a Foreign Guarantee and Security
Agreement and to take the actions reasonably required by the Administrative
Agent in order to cause the Lien created by the Foreign Guarantee and Security
Agreement to be enforceable against such Specified Foreign Subsidiaries and
third parties in accordance with all applicable requirements of Law, including
registering such security interest in such jurisdictions as may be reasonable
required by the Administrative Agent;

(v) cause any such Specified Domestic Subsidiary or the applicable Loan Party to
the extent reasonably requested by the Administrative Agent to duly execute and
deliver to the Administrative Agent counterparts of a Mortgage together with
other items set for in paragraphs (ii) to (xi) of Schedule 5.09(d), with respect
to any Material Real Property; and

(vi) if requested by the Administrative Agent, deliver a customary opinion of
counsel to the Company with respect to the guarantee and security provided by
such Specified Domestic Subsidiary or Specified Foreign Subsidiary.

(c) The Company will, and will cause its Subsidiaries which are Loans Parties
to, grant to the Administrative Agent security interests and mortgages (each, an
“Additional Vessel Mortgage”) in each vessel acquired by such Person after the
Closing Date and having an initial book value in excess of $5,000,000. All such
Additional Vessel Mortgages shall be granted pursuant to documentation in form
reasonably satisfactory to the Administrative Agent.

(d) To the extent not completed prior to the Closing Date, the Company shall
satisfy the requirements set forth on Schedule 5.09(d) on or prior to the dates
set forth on such Schedule (or such later dates as shall be reasonably
acceptable to the Administrative Agent).

SECTION 5.10. Maintenance of Ratings. The Company will use commercially
reasonable efforts to cause the extensions of credit under this Agreement and
the Company to become and continue to be rated by both S&P and Moody’s (but not
to maintain a specific rating).

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been cash
collateralized on terms satisfactory to the Issuing Bank and all L/C
Disbursements shall have been reimbursed, the Borrowers, jointly and severally,
covenant and agree with the Lenders that:

 

-73-



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. The Company will not create, incur, assume or permit
to exist, and will not permit any Subsidiary to create, incur, assume or permit
to exist, any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 or
that could be incurred on the Closing Date pursuant to commitments set forth in
Schedule 6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (b);

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary that is not a Loan Party to the Company or any other Subsidiary,
(iii) any Loan Party to any Subsidiary that is not a Loan Party; provided all
such Indebtedness permitted under subclause (i) (with respect to Indebtedness of
a U.S. Loan Party owing to a Foreign Loan Party) and subcaluse (iii) shall be
subordinated to the Obligations of the issuer of such Indebtedness;

(d) Guarantees of Indebtedness of the Company or any other Subsidiary, all to
the extent permitted by Section 6.05;

(e) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the sum of (A) the
greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets at any time
outstanding and (B) solely in the case of any Indebtedness to finance the
acquisition, construction, repair, replacement or improvement of any ships,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such ships and any Permitted Refinancing
Indebtedness in respect of any of the foregoing, $75,000,000;

(f) Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims;

(g) Indebtedness in respect of letters of credit for the account of Foreign
Subsidiaries in an aggregate amount outstanding not to exceed $40,000,000;

(h) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(i) (x) Indebtedness of Foreign Subsidiaries incurred in connection with grower
loan programs in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding and (y) unsecured Indebtedness of the Company evidenced by a
guaranty of Indebtedness permitted pursuant to preceding subclause (x) of this
clause (i);

(j) Indebtedness of Foreign Subsidiaries (other than any Foreign Loan Party)
incurred pursuant to Permitted Receivables Facilities; provided that the
Attributable Receivables Indebtedness thereunder shall not exceed at any time
outstanding $25,000,000;

 

-74-



--------------------------------------------------------------------------------

(k) Indebtedness of Foreign Subsidiaries that are not Foreign Loan Parties,
provided that Indebtedness shall be permitted to be incurred pursuant to this
clause (k) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (k) at such
time (including such Indebtedness) would not exceed $50,000,000;

(l) Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(m) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;

(n) Indebtedness in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;

(o) Indebtedness of the Company or any of its Subsidiaries evidenced by appeal
bonds and/or guaranties issued in respect of obligations arising in connection
with the European Commission Decision pending appeal by the Company or such
Subsidiaries of such decision in an aggregate amount not to exceed €59,000,000
at any time outstanding;

(p) Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
asset sales not prohibited by Section 6.05 or 6.11;

(q) (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Company
would be in compliance with Section 6.09 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (q);

(r) Indebtedness in the form of reimbursements owed to officers, directors,
consultants and employees;

(s) Indebtedness consisting of obligations to make payments to current or former
officers, directors and employees, their respective estates, spouses or former
spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Company until permitted by Section 6.04;

(t) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections and similar arrangements in
each case in connection with deposit accounts;

(u) Indebtedness consisting of (i) the financing of insurance premiums with the
providers of such insurance or their affiliates or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(v) Foreign Jurisdiction Deposits;

(w) (i) additional Indebtedness of any of the U.S. Loan Parties with no
scheduled payments of principal occurring prior to the date that is six months
after the Term Loan Maturity Date so long as (x) no Event of Default has
occurred and is continuing or would arise after giving effect thereto and (y) on
a Pro Forma Basis the Company would be in compliance with Section 6.09 as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(w);

 

-75-



--------------------------------------------------------------------------------

(x) other Indebtedness of the Loan Parties; provided that Indebtedness shall be
permitted to be incurred pursuant to this clause (x) only if at the time such
Indebtedness is incurred the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (x) at such time (including such
Indebtedness) would not exceed the greater of (i) $50,000,000 and (ii) 2.0% of
Consolidated Total Assets (as of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b));

(y) Indebtedness in respect of Investments permitted by Section 6.05(t);

(z) Incremental Substitute Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (z);

(aa) Refinancing Debt Securities and any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (aa);

(bb) additional unsecured Indebtedness of the Company consisting of unsecured
guarantees of (i) obligations (which guaranteed obligations do not themselves
constitute Indebtedness) of one or more Subsidiaries of the Company, (ii leases
pursuant to which one or more Subsidiaries of the Company are the respective
lessees and (iii) Indebtedness of Subsidiaries of the Company of the type
permitted pursuant to clause (p);

(cc) Indebtedness of the Company which may be deemed to exist under its
non-qualified excess savings plan for employees; and

(dd) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (cc) above.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property now owned
or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens pursuant to any Loan Document;

(c) any Lien on any Property of the Company or any Subsidiary existing on the
Closing Date and set forth in Schedule 6.02 and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other Property of the Company or any Subsidiary other than (A) improvements
and after-acquired Property that is affixed or incorporated into the Property
covered by such Lien or financed by Indebtedness permitted under Section 6.01,
and (B) proceeds and products thereof, and (ii) such Lien shall secure only
those obligations which it secures on the Closing Date and any Permitted
Refinancing Indebtedness in respect thereof;

(d) any Lien existing on any Property prior to the acquisition thereof by the
Company or any Subsidiary or existing on any Property of any Person that becomes
a Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property of the Company
or any other Subsidiary (other than the proceeds or products thereof and other
than improvements and after-acquired property that is affixed or incorporated
into the Property covered by such Lien) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and Permitted Refinancing
Indebtedness in respect thereof;

 

-76-



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby (other than Permitted
Refinancing Indebtedness permitted by clause (e) of Section 6.01) are incurred
prior to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair or replacement or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other Property of the Company or any Subsidiary except for
accessions to such Property, Property financed by such Indebtedness and the
proceeds and products thereof; provided further that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender;

(f) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);

(g) Liens on assets of a Subsidiary which is not a Loan Party securing
Indebtedness of such Subsidiary pursuant to Section 6.01(k);

(h) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under
Section 6.11 including customary rights and restrictions contained in such
agreements;

(i) Liens on cash and cash equivalents securing Indebtedness permitted by
Section 6.01(l);

(j) Liens on Property of Subsidiaries that are not Loan Parties in connection
with Indebtedness permitted by Section 6.01(g) or (k);

(k) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or any Subsidiary or (ii) secure any Indebtedness;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(m) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(n) Liens on property or Equity Interests (i) of any Foreign Subsidiary that is
not a Loan Party and (ii) that do not constitute Collateral, which Liens secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.01;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business permitted by this Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

 

-77-



--------------------------------------------------------------------------------

(q) rights of setoff relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;

(r) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;

(s) Liens on equipment owned by the Company or any Subsidiary and located on the
premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;

(t) any restriction or encumbrance with respect to the pledge or transfer of the
Equity Interests of Equity Interests of any joint venture that is not a
Subsidiary;

(u) Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (u) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (u) would not exceed the greater of (x) $50,000,000 and (y) 2.0% of
Consolidated Total Assets (as of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b));

(v) Liens on any Property of (i) any Loan Party in favor of any other Loan
Party, (ii) any Foreign Subsidiary in favor of any Loan Party and (iii) any
Subsidiary that is not a Loan Party in favor of the Company or any other
Subsidiary;

(w) Liens on the Collateral of the U.S. Loan Parties securing Indebtedness of
the U.S. Loan Parties permitted by Section 6.01(z) or (aa) so long as the
holders of such Indebtedness, or a trustee or agent acting on their behalf, are
parties to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable;

(x) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(y) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Company and its
Subsidiaries in the ordinary course of business;

(z) Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers;

(aa) Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(bb) restrictions imposed in the ordinary course of business and consistent with
past practices on the sale or distribution of designated inventory pursuant to
agreements with customers under which such inventory is consigned by the
customer or such inventory is designated for sale to one or more customers; and

(cc) Liens over promissory notes evidencing grower loans pledged in favor of
financial institutions securing Indebtedness permitted to be incurred pursuant
to clause (i) of Section 6.01.

 

-78-



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing:

(a) any Subsidiary may be merged or consolidated with or into any Person and any
Subsidiary may be liquidated or dissolved or change its legal form, in each case
in order to consummate any Investment otherwise permitted by Section 6.05 or
Disposition otherwise permitted by Section 6.11; provided that if a Borrower is
a party to any such merger or consolidation transaction, such Borrower shall be
the surviving Person in such merger or consolidation;

(b) any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation;

(c) any Subsidiary that is not a Loan Party may merge or consolidate with
(i) any other Subsidiary that is not a Loan Party or (ii) any Loan Party in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation; and

(d) the Company may be consolidated with or merged into any Person; provided
that any Investment in connection therewith is otherwise permitted by
Section 6.05; and provided further that, simultaneously with such transaction,
(x) the Person formed by such consolidation or into which the Company is merged
shall expressly assume all obligations of the Company under the Loan Documents,
(y) the Person formed by such consolidation or into which the Company is merged
shall be a corporation organized under the laws of a State in the United States
and shall take all actions as may be required to preserve the enforceability of
the Loan Documents and validity and perfection of the Liens of the Collateral
Documents and (z) the Company shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement.

SECTION 6.04. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company or any Subsidiary may
declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in additional shares of its Qualified Equity Interests
or options to purchase Qualified Equity Interests; (b) Subsidiaries may declare
and make Restricted Payments ratably with respect to their Equity Interests;
(c) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Company and its Subsidiaries in an
amount not to exceed $10,000,000 in any fiscal year (with any unused amount of
such base amount available for use in the next succeeding fiscal year); (d) to
the extent constituting Restricted Payments, the Company and the Subsidiaries
may enter into and consummate transactions expressly permitted by any provision
of Section 6.03 or 6.07 (other than Section 6.07(a)); (e) repurchases of Equity
Interests in the Company or any Subsidiary deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants; (f) the Company may cancel a portion
of any equity compensation award in connection with the payment of withholding
taxes by the Company and its Subsidiaries thereon on behalf of employees and
directors of the Company and its Subsidiaries, (g) the Company may make other
Restricted Payments in an aggregate amount not to exceed the sum of
(x) $20,000,000 less the aggregate principal amount of Specified Indebtedness
repurchased or prepaid pursuant to Section 6.06(a)(iv)(A), plus (y) the
Available Amount; provided that the Company may only make the Restricted
Payments permitted under the foregoing clause (g) so long as (A) no Event of
Default has occurred and is continuing or would arise after giving effect to
such Restricted Payment and (B) after giving pro forma effect to such Restricted
Payment, the Company would be in compliance with Section 6.09; (h) the payment
of cash in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exercisable for Qualified Equity Interests of the Company and (i) the Company
may distribute rights to holders of the Company’s common stock pursuant to a
customary shareholder rights plan and the redemption of such rights for nominal
consideration.

SECTION 6.05. Investments. The Company will not, and will not allow any of its
Subsidiaries to make or hold any Investments, except:

(a) Investments by the Company or a Subsidiary in cash and Cash Equivalents;

(b) loans or advances to officers, directors, consultants and employees of the
Company and the Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and

 

-79-



--------------------------------------------------------------------------------

analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower, provided that the amount of such
loans and advances shall be contributed to the Company in cash as common equity,
and (iii) for purposes not described in the foregoing subclauses (i) and (ii),
in an aggregate principal amount outstanding not to exceed $5,000,000;

(c) Investments by (i) any U.S. Loan Party in any U.S. Loan Party, (ii) any
Foreign Subsidiary (including any Foreign Loan Party) in any Loan Party or, to
the extent consisting of a transfer of funds (other than identifiable proceeds
of Collateral from an Asset Sale or Casualty Event), any Subsidiary that is not
a Loan Party, (iii) any Subsidiary that is not a Loan Party in the Company or
any Subsidiary and (iv) any U.S. Loan Party in any Foreign Loan Party or any
Loan Party in any Subsidiary that is not a Loan Party; provided that at no time
shall the aggregate outstanding amount of all such Investments made pursuant to
this subclause (iv) exceed $25,000,000;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments (including debt obligations
and Equity Interests) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(e) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by
Section 6.11(c)(i), (i), (j) or (l) or Restricted Payments permitted by
Section 6.04;

(f) (i) Investments existing or contemplated on the Closing Date and set forth
on Schedule 6.05(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the
Company or any Subsidiary in the Company or any other Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 6.05;

(g) Investments in Swap Agreements permitted under Section 6.01(l);

(h) Permitted Acquisitions;

(i) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(j) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(k) Investments in the ordinary course of business consisting of the licensing
or contribution of intellectual property pursuant to development, marketing or
manufacturing agreements or arrangements or similar agreements or arrangements
with other Persons;

(l) any Investment; provided that the amount of such Investment (valued at cost)
does not exceed the Available Amount at the time such Investment is made;
provided further that (A) no Event of Default has occurred and is continuing or
would arise after giving effect to such Investment and (B) after giving pro
forma effect to such Investment, the Company would be in compliance with
Section 6.09

(m) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

 

-80-



--------------------------------------------------------------------------------

(n) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower;

(o) Investments held by a Subsidiary acquired after the Closing Date or of a
corporation merged into the Company or merged or consolidated with a Subsidiary
in accordance with Section 6.03 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(p) lease, utility and other similar deposits in the ordinary course of
business;

(q) so long as no Event of Default has occurred and is continuing, loans or
advances by the Company or any Subsidiary of the Company in connection with
grower loan programs; provided that at no time shall the aggregate outstanding
principal amount of all such loans and advances made pursuant to this clause
(q) exceed $50,000,000 (determined without regard to write-downs or write-offs
thereof);

(r) Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(b), Restricted Payments permitted under Section 6.04 and payments
in respect of Indebtedness not prohibited by Section 6.06;

(s) customary Investments in connection with Permitted Receivables Facilities;

(t) so long as no Event of Default has occurred and is continuing, any
Investment; provided that an Investment shall be permitted to be made pursuant
to this clause (t) only if at the time such Investment is made the aggregate
amount of Investments outstanding at such time (including such Investment)
pursuant to this clause (t) (valued at cost and net of any return representing a
return of capital in respect of any such Investment) would not exceed the
greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets (as of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)); and

(u) so long as on a Pro Forma Basis the Senior Secured Net Leverage Ratio as of
the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time would not exceed 3.50 to 1.0, Investments in any
Subsidiary made from the Net Cash Proceeds of any Disposition of land in Hawaii
that was not being actively utilized in the business of the Borrower and its
Subsidiaries which Investment is made for purposes of allowing such Subsidiary
to reinvest such Net Cash Proceeds in assets or properties used or useful in the
business of the Company or any Subsidiary.

SECTION 6.06. Prepayments, Etc. of Indebtedness.

(a) The Company will not, and will not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled interest shall be permitted) any Specified Indebtedness or make any
payment in violation of any subordination terms of any Specified Indebtedness,
except (i) refinancing of Specified Indebtedness with the Net Cash Proceeds of
any Permitted Refinancing Indebtedness in respect thereof, (ii) payments upon
the conversion of any Specified Indebtedness to cash or Qualified Equity
Interests of the Company in accordance with its terms and the repurchase of any
Specified Indebtedness required by the terms thereof, (iii) the prepayment of
Indebtedness of the Company or any Subsidiary to the Company or any Subsidiary
to the extent permitted by the Collateral Documents, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Specified
Indebtedness in an aggregate amount not to exceed the sum of (A) $20,000,000
minus the amount of Restricted Payments made pursuant to
Section 6.04(g)(x) plus (B) the Available Amount so long as (A) no Event of
Default has occurred and is continuing or would arise after giving effect to
such prepayment, redemption, purchase, defeasance or other payment and (B) after
giving pro forma effect to such prepayment, redemption, purchase, defeasance or
other payment, the Company would be in compliance with Section 6.09 and (v) the
prepayments of subordinated and unsecured Indebtedness of non-Loan Parties.

 

-81-



--------------------------------------------------------------------------------

(b) The Company will not, and will not permit any of its Subsidiaries to, amend,
modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any Specified Indebtedness.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Company or such Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Company or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04 or 6.06, (f) employment, incentive, benefit, consulting and
severance arrangements entered into in the ordinary course of business with
officers, directors, consultants and employees of the Company or its
Subsidiaries, (g) the transactions pursuant to the agreements set forth in
Schedule 6.07 or any amendment thereto to the extent such an amendment, taken as
a whole, is not adverse to the Lenders in any material respect (as determined in
good faith by the Company), (h) the payment of fees and expenses related to the
Transactions, (i) the issuance of Qualified Equity Interests of the Company and
the granting of registration or other customary rights in connection therewith,
(j) the existence of, and the performance by the Company or any Subsidiary of
its obligations under the terms of, any limited liability company agreement,
limited partnership or other organizational document or securityholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Closing Date and which is set
forth on Schedule 6.07, and similar agreements that it may enter into
thereafter, provided that the existence of, or the performance by the Company or
any Subsidiary of obligations under, any amendment to any such existing
agreement or any such similar agreement entered into after the Closing Date
shall only be permitted by this Section 6.07(j) to the extent not more adverse
to the interest of the Lenders in any material respect when taken as a whole (in
the good faith determination of the Company) than any of such documents and
agreements as in effect on the Closing Date, (k) consulting services to joint
ventures in the ordinary course of business and any other transactions between
or among the Company , its Subsidiaries and joint ventures in the ordinary
course of business, (l) transactions with landlords, customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and not otherwise
prohibited by this Agreement, (m) transactions effected as a part of a Qualified
Receivables Transaction, and (n) the provision of services to directors or
officers of the Company or any of its Subsidiaries of the nature provided by the
Company or any of its Subsidiaries to customers in the ordinary course of
business or transactions substantially similar to those that have been disclosed
in the Company’s annual proxy statements filed with the SEC prior to the Closing
Date.

SECTION 6.08. Changes in Fiscal Year. The Company will cause its fiscal year to
end on the Saturday closest to December 31 of each calendar year.

SECTION 6.09. Financial Covenants. With respect to the Revolving Commitments,
Revolving Loans and Increased Commitments only:

(a) the Company will not permit the Consolidated Interest Coverage Ratio for the
period of four fiscal quarters of the Company ending on the last day of any
fiscal quarter of the Company to be less than 2.5 to 1:0;

(b) the Company will not permit the Consolidated Net Leverage Ratio as of the
last day of any fiscal quarter of the Company to exceed 5.0 to 1.0.

SECTION 6.10. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary that is not a Guarantor to pay
dividends or other distributions with respect to holders of its Equity
Interests; provided that the foregoing shall not apply to (i) prohibitions,
restrictions and conditions imposed by law or by this Agreement and any
Permitted Refinancing Indebtedness in respect thereof, (ii) prohibitions,
restrictions and conditions existing on the Closing Date (or any

 

-82-



--------------------------------------------------------------------------------

extension, refinancing, replacement or renewal thereof or any amendment or
modification thereto that is not, taken as a whole, materially more restrictive
(in the good faith determination of the Company) than any such restriction or
condition), (iii) prohibitions, restrictions and conditions arising in
connection with any Disposition permitted by Section 6.11 with respect to the
Property subject to such Disposition, (iv) customary prohibitions, restrictions
and conditions contained in agreements relating to a Permitted Receivables
Facility, (v) agreements or arrangements binding on a Subsidiary at the time
such Subsidiary becomes a Subsidiary of the Company or any permitted extension,
refinancing, replacement or renewal of, or any amendment or modification to, any
such agreement or arrangement so long as any such extension, refinancing,
renewal, amendment or modification is not, take as a whole, materially more
restrictive (in the good faith determination of the Company) than such agreement
or arrangement, (vi) prohibitions, restrictions and conditions set forth in
Indebtedness of a Subsidiary that is not a Loan Party which is permitted by this
Agreement, (vii) agreements or arrangements that are customary provisions in
joint venture agreements and other similar agreements or arrangements applicable
to joint ventures, (viii) prohibitions, restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such prohibitions, restrictions or conditions apply only to the Subsidiaries
incurring or Guaranteeing such Indebtedness, (ix) customary provisions in
leases, subleases, licenses, sublicenses or permits so long as such
prohibitions, restrictions or conditions relate only to the property subject
thereto, (x) customary provisions in leases restricting the assignment or
subletting thereof, (xi) customary provisions restricting assignment or transfer
of any contract entered into in the ordinary course of business or otherwise
permitted hereunder, (xii) prohibitions, restrictions or conditions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (xiii) prohibitions, restrictions or conditions imposed by a
Lien permitted by Section 6.02 with respect to the transfer of the Property
subject thereto, (xiv) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (xv) any limitation or prohibition on the disposition or distribution
of assets or property in asset sale agreements, stock sale agreements and other
similar agreements, which limitation or prohibition is applicable only to the
assets that are the subject of such agreements and (xvi) prohibitions,
restrictions or conditions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

SECTION 6.11. Dispositions. The Company will not, and will not permit any
Subsidiary to, make any Disposition, except:

(a) Dispositions of obsolete or worn out Property and Dispositions of property
no longer used or useful in the conduct of the business of the Company and the
Subsidiaries, in each case, in the ordinary course of business;

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement Property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement Property;

(d) Dispositions of Property (i) to the Company or to a Subsidiary; provided
that if the transferor of such Property is a Loan Party, the transferee thereof
must be a Loan Party, (ii) to the extent such transaction constitutes an
Investment permitted under Section 6.05 and (iii) consisting of Equity Interests
of Foreign Subsidiaries to other Foreign Subsidiaries;

(e) Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens permitted
by Section 6.02 and Dispositions of Receivables and Related Assets in connection
with Permitted Receivables Facilities;

(f) Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) [Reserved];

 

-83-



--------------------------------------------------------------------------------

(i) transfers of Property to the extent subject to Casualty Events;

(j) any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (j) (including such Disposition) during any fiscal year
of the Company would not exceed the greater of (x) $50,000,000 and (y) 2.0% of
Consolidated Total Assets as of the last day of the most recent fiscal year or
fiscal quarter for which financial statements of the Company have been delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, in addition to such
maximum annual amount, Subsidiaries that are not Loan Parties may Dispose of
additional assets with an aggregate fair market value (as determined in good
faith by the Borrower) not to exceed $100,000,000 in any fiscal year so long as
the Net Cash Proceeds of any Disposition pursuant to this proviso are applied
within (x) twelve (12) months following receipt of such Net Cash Proceeds or
(y) if the Company or a Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period to purchase assets used or useful in the business of the Company or a
Subsidiary or used to acquire an entity engaged in a Permitted Business and
(iv) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of $10,000,000, the Company or a Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (iv), each of the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Company’s or such Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Company or such Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and all of the Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Company or such Subsidiary from such transferee that are
converted by the Company or such Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) Designated Non-Cash Consideration in an aggregate principal amount
outstanding not to exceed $10,000,000 at any time;

(k) Dispositions disclosed in writing to the Lenders prior to the Closing Date;
provided that the Company or a Subsidiary shall receive not less than 75% of the
consideration for any such Disposition in the form of cash or Cash Equivalents;

(l) Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(m) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders;

(n) so long as no Event of Default has occurred and is continuing, the Company
and its Subsidiaries may transfer inventory in a non-cash or cash transfer to
Subsidiaries of the Company in the ordinary course of its business;

(o) so long as no Event of Default exists at the time of the respective transfer
or immediately after giving effect thereto, Loan Parties shall be permitted to
transfer additional assets (other than inventory, cash, Cash Equivalents and
Equity Interests in any Loan Party) to other Subsidiaries of the Company, so
long as cash in an amount at least equal to the fair market value of the assets
so transferred is received by the respective transferor; and

(p) the Company and its Subsidiaries may sell or exchange specific items of
equipment, in connection with the exchange or acquisition of replacement items
of equipment which are useful in a Permitted Business.

 

-84-



--------------------------------------------------------------------------------

provided that any Disposition of any Property to the extent classified pursuant
to one or more of Sections 6.11(j) and (k) shall be for no less than the fair
market value of such Property at the time of such Disposition in the good faith
determination of the Company.

SECTION 6.12. Lines of Business. The Company will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
a Permitted Business.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a) either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) either Borrower shall fail to pay (i) any interest on any Loan or any fee
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five (5) Business Days or (ii) any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days after
notice to either Borrower by the Administrative Agent or any Lender,

(c) (i) any representation, warranty or statement made or deemed made by any
Loan Party herein or in any other Loan Document (other than a Foreign Guarantee
and Security Agreement) or in any statement or certificate delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made, (ii) any representation, warranty or statement
which is qualified by a materiality standard of any kind and is made or deemed
made by any Foreign Loan Party in any Foreign Guarantee and Security Agreement
or in any statement or certificate delivered pursuant to any Foreign Guarantee
and Security Agreement shall prove to be untrue in any material respect on the
date as of which made or deemed made and (ii) any material representation,
warranty or statement which is not qualified by a materiality standard of any
kind and is made or deemed made by any Foreign Loan Party in any Foreign
Guarantee and Security Agreement or in any statement or certificate delivered
pursuant to any Foreign Guarantee and Security Agreement shall prove to be
untrue in any material respect on the date as of which made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or in the Fee Letter (other than the payment
of fees referred to in clause (b) of this Article); provided that a Default as a
result of a breach of Section 6.09 (a “Financial Covenant Event of Default”)
shall not constitute an Event of Default with respect to any Tranche B Term
Loans unless and until the Required Revolving Lenders declare all such amounts
outstanding under the Revolving Loans to be immediately due and payable in
accordance with this Agreement and such declaration has not been rescinded on or
before such date (the “Term Loan Standstill Period”);

(e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Company;

(f) (i) the Company or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than any Swap Agreement), when and as the same
shall become due and payable, or if a grace period shall be applicable to such
payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early

 

-85-



--------------------------------------------------------------------------------

termination date” (or equivalent event) of such Swap Agreement resulting from
any event of default or “termination event” under such Swap Agreement as to
which the Company or any Material Subsidiary is the “defaulting party” or
“affected party” (or equivalent term) and, in either event, the termination
value with respect to any such Swap Agreement owed by the Company or any
Material Subsidiary as a result thereof is greater than $25,000,000 and the
Company or any Material Subsidiary fails to pay such termination value when due
after applicable grace periods;

(g) the Company or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j) the Company or any Material Subsidiary shall become generally unable, admit
in writing its inability generally or fail generally to pay its debts as they
become due;

(k) one or more judgments or decrees shall be entered against the Company or any
of its Material Subsidiaries involving a liability (to the extent not paid or
covered by a reputable and solvent insurance company (with any portion of any
judgment or decree not so covered to be included in any determination
hereunder)) equal to or in excess of $50,000,000 for all such judgments and
decrees and all such judgments or decrees shall either be final and
non-appealable or shall not have been vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days; provided, however, that
for the avoidance of doubt, the European Commission Decision shall be deemed to
have been stayed for so long as such decision is not final and non-appealable
and the Company and its applicable Subsidiaries are diligently pursuing an
appeal of such decision and have complied with all requirements of the European
Commission with respect to the posting of bonds, bank guarantees or other
security for the European Commission Decision (after giving effect to any waiver
by the European Commission of any such requirements); provided, further, that
the rendering of any such other judgment(s) or decree(s) by courts outside of
the United States and Bermuda shall not be an Event of Default under this clause
(k) unless (i) the Company and its Subsidiaries which are subject to the
judgment(s) or decree(s), as of the date of the issuance of such judgment(s) or
decree(s) (or any later date while such judgment(s) or decree(s) are still in
effect) have at least $50,000,000 in net assets (determined on a book basis
without regard to any write-down or write-off of such assets as a result of such
judgment(s) or decree(s)) located in the jurisdictions (i.e., the relevant

 

-86-



--------------------------------------------------------------------------------

country or countries or any larger jurisdiction of the respective court(s)) of
the courts rendering such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) or (ii) an order or orders
enforcing such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) is entered by a court or
courts of competent jurisdiction in a jurisdiction or jurisdictions where the
U.S. Borrower and/or its Subsidiaries subject to the order, as of the date of
the entry of such order of enforcement (or any later date while any such order
is still in effect), have at least $50,000,000 in net assets located in such
jurisdiction or jurisdictions (determined on a book basis without regard to any
write-down or write-off of such assets as a result of such judgment(s) or
decree(s));

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Company or any Subsidiary under Sections 401(a)(29) or 430(k)
of the Code or under Section 4068 of ERISA;

(m) a Change of Control shall occur; or

(n) any material provision of any Collateral Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Collateral Document; or any
Loan Party denies in writing that it has any or further liability or obligation
under any Collateral Document (other than as a result of repayment in full of
the Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Collateral Document, in each case with respect to a
material portion of the Collateral purported to be covered by the Collateral
Documents;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing and prior to the expiration of the Term Loan Standstill
Period, at the request of the Required Revolving Lenders only, and in such case
only with respect to the Revolving Commitments, Revolving Loans, Swingline Loans
and L/C Exposure) shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) require the Borrowers to cash collateralize the aggregate L/C Exposure and
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Company.

On the CAM Exchange Date, (i) the Commitments shall automatically and with-out
further act be terminated in accordance with Article VII, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Class of Loans and Commitments in which it
shall participate immediately prior to the CAM Exchange, such Lender shall own
an interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each Class of Loans and Commitments immediately following the CAM Exchange
and (iii) simultaneously with the deemed exchange of interests pursuant to
clause (ii) above, the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into Dollars based on the Dollar Equivalent thereof, determined as
of the CAM Exchange Date, of such amount and on and after such date all amounts
accruing and owed to the Lenders in respect of such Designated Obligations shall
accrue

 

-87-



--------------------------------------------------------------------------------

and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and each Borrower hereby consents and agrees to the CAM Exchange.
Each of the Borrowers and the Lenders agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph below).

In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of an L/C
Disbursement that is not reimbursed by any Borrower, then (i) each Revolving
Lender shall, in accordance with Section 2.05(c), promptly pay its Applicable
Percentage of such L/C Disbursement to the relevant Issuing Bank in respect of
such unreimbursed L/C Disbursement (without giving effect to the CAM Exchange),
(ii) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such disbursement and the making of such payments and the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the tranches (and the interests in the Designated Obligations to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Equivalent of such amount in
accordance with the first sentence of the preceding paragraph), and (iii) in the
event distributions shall have previously been made with respect to the
Designated Obligations in accordance with the preceding paragraph, the Lenders
shall make such payments to one another as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each such L/C Disbursement been outstanding on the CAM Exchange Date. Each
such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

ARTICLE VIII

The Administrative Agent

(a) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably appoints DBNY as its agent and authorizes DBNY to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Each of the Lenders,
the Issuing Banks and the other Secured Parties hereby irrevocably appoints DBNY
as its collateral agent and authorizes DBNY to take such actions on its behalf
and to exercise such powers as are delegated to the collateral agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the collateral agent, the Lenders,
the Issuing Bank and the Secured Parties, and no Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

-88-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or by the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default thereof is given to the Administrative Agent by the
Company, a Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(f) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company and (unless an Event of Default under clause (a), (b), (h) or (i) of
Article VII shall have occurred and be continuing) with the consent of the
Company (which consent of the Company shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the

 

-89-



--------------------------------------------------------------------------------

retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this subsection). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Any resignation by DBNY as Administrative
Agent pursuant to this Section shall also constitute its resignation as Issuing
Bank and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit. If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of “Defaulting Lender,” the Required Lenders may, to the
extent permitted by applicable law, by notice in writing to the Company and such
Person, remove such Person as Administrative Agent, and the Company in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Company shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).] If no such
successor shall have been appointed by the Company or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.

(g) Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(h) To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other

 

-90-



--------------------------------------------------------------------------------

Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
subsection (i). The agreements in this subsection (i) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, a “Lender” shall, for purposes of this subsection (i),
include any Swingline Lender and any Issuing Bank.

(i) The Lenders irrevocably agree:

(i) that any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Commitments and payment in full of all Obligations (in each case, other than
(x) obligations under Secured Hedge Agreements, (y) Cash Management Obligations
and (z) contingent reimbursement and indemnification obligations, in each case
not yet accrued and payable) and the expiration or termination or cash
collateralization of all Letters of Credit, (B) at the time the Property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person (other than in the case of a transfer by a Loan Party, any transfer to
another Loan Party), (C) subject to Section 9.02, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 9.02), or
(D) if the Property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guarantee under the U.S.
Guarantee and Security Agreement or Foreign Guarantee and Security Agreement, as
applicable, pursuant to clause (iii) below;

(ii) (A) to release or subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(e) and (B) that the
Administrative Agent is authorized (but not required) to release or subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02; and

(iii) that any Guarantor shall be automatically released from its obligations
under the U.S. Guarantee and Security Agreement or Foreign Guarantee and
Security Agreement, as applicable, if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the U.S. Guarantee and Security
Agreement or Foreign Guarantee and Security Agreement, as applicable, pursuant
to this subsection (i). In each case as specified in this subsection (i), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the U.S.
Guarantee and Security Agreement or Foreign Guarantee and Security Agreement, as
applicable, in each case in accordance with the terms of the Loan Documents and
this subsection (i).

Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Documentation Agents and Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

 

-91-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company (on
behalf of the Borrowers) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials

 

-92-



--------------------------------------------------------------------------------

through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Lender, the Issuing
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company (on behalf of the Borrowers),
the Administrative Agent, the Issuing Bank and the Swingline Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the Issuing Bank
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Swingline
Loan Notices) purportedly given by or on behalf of either Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of either Borrower
unless due to such Person’s gross negligence or willful misconduct. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as otherwise set forth in this Agreement or any other Loan Document
(with respect to such Loan Document), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 6.09 only, the Required Revolving Lenders) or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided, that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of each Lender directly affected thereby, it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or mandatory prepayment shall not constitute an
increase of any

 

-93-



--------------------------------------------------------------------------------

Commitment of any Lender, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest or premium thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby, it being understood that any change to the definition of
“Consolidated Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in the rate; provided that only the consent of the
Required Lenders shall be necessary to amend Section 2.12(c) or to waive any
obligation of the Borrowers to pay interest at the rate set forth therein,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or L/C Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest, (iv) change Section 2.17(b) or (c) or the CAM Exchange in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section 9.02, the definition of “Required Lenders,” the
definition of “Required Revolving Lenders” or the definition of “Alternative
Currencies” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, (vi) release all or substantially all of the Guarantors from their
obligations under the U.S. Guarantee and Security Agreement and the Foreign
Guarantee and Security Agreement without the written consent of each Lender,
(vii) after the Closing Date, waive or modify any condition precedent set forth
in Section 4.02 with respect to Borrowings of U.S. Revolving Loans or
Alternative Currency Revolving Loans, without the written consent of the
Required U.S. Revolving Lenders or the Required Alternative Currency Revolving
Lenders, as applicable, (viii) release all or substantially all of the
Collateral from the Lien of the Collateral Documents, without the written
consent of each Lender or (ix) contractually subordinate the payment of the
Obligations to any other Indebtedness or subordinate the Liens in favor of the
Administrative Agent to Liens securing other Funded Debt without the consent of
each Lender; provided that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be and (2) the Administrative Agent and the Borrowers may, with the
consent of the other but without the consent of any other Person, amend, modify
or supplement this Agreement and any other Loan Document to cure any ambiguity,
typographical or technical error, defect or inconsistency. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder which does not
require the consent of each affected Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of less than
all affected Lenders).

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans (as determined by the Company in
good faith), except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

-94-



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative Agent
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the relevant Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction, regulatory counsel and one additional counsel for each
party in the event of a conflict of interest), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonable and documented out-of-pocket
expenses, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Indemnitees (and, if necessary, one
local counsel in each applicable jurisdiction and one additional counsel for
each Indemnitee in the event of a conflict of interest), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) to the extent relating to or arising from any of the
foregoing, any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether brought by a Borrower, their respective equityholders
or any third party; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its officers,
directors, employees or controlling Persons.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto and
any Indemnitee on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
this clause (d) shall in no way limit the Borrowers’ indemnification obligations
set forth in this Section 9.03.

 

-95-



--------------------------------------------------------------------------------

(e) All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 9.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section 9.04 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 9.04 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Disbursement and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments of any Class and the Loans at the time owing to it of such
Class or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000, in the case of any assignment in
respect of any U.S. Revolving Commitment or Alternative Currency Revolving
Commitment, or $1,000,000, in the case of any assignment in respect of the Term
Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Classes on a non-pro rata basis;

 

-96-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default pursuant to Article
VII(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment or (2) such assignment is an assignment of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Credit Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at the Company’s expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 9.04.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and interest thereon of the Loans and L/C Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the

 

-97-



--------------------------------------------------------------------------------

Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Disbursements and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant. Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Sections 2.17 and 2.18
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts and interest thereon of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish in
connection with a Tax audit or Tax proceeding that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent or results from a
Change in Law after the sale of such participation. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.16 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, DBNY may, (i) upon 30
days’ notice to the Company and the Lenders, resign as Issuing Bank and/or
(ii) upon 30 days’ notice to the Company, resign as Swingline Lender. In the
event of any such resignation as Issuing Bank or Swingline Lender, the Company
shall be entitled to appoint from among the Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of DBNY as Issuing Bank
or Swingline Lender, as the case

 

-98-



--------------------------------------------------------------------------------

may be. If DBNY resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Disbursement with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.05(c)). If DBNY resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04. Upon the appointment of a successor Issuing Bank
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as the case may be, and (b) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to DBNY to effectively assume the obligations of DBNY with respect
to such Letters of Credit.

SECTION 9.05. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Event, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrowers against any of and all the Obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding anything herein or
in any other Loan Document to the contrary, in no event shall the assets of any
Foreign Subsidiary that is not a Loan Party constitute collateral security for
payment of the Obligations of the Company or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is a

 

-99-



--------------------------------------------------------------------------------

first-tier Subsidiary of a Loan Party do not constitute such an asset (if owned
by a Loan Party) and (b) the provisions hereof shall not limit, reduce or
otherwise diminish in any respect the Borrowers’ obligations to make any
mandatory prepayment pursuant to Section 2.10(b)(ii).

(b) To the extent that any payment by or on behalf of the Borrowers is made to
the Administrative Agent, the Issuing Bank or any Lender, or the Administrative
Agent, the Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender and the Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Bank under clause
(ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

(c) NOTWITHSTANDING THE FOREGOING SUBSECTIONS (a) and (b), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The foregoing shall not affect any right that any party hereto may otherwise
have to bring any action or proceeding relating to this Agreement against any
other party or its properties in the courts of any jurisdiction. Each Borrower
hereby irrevocably designates, appoints and empowers CT Corporation Systems,
with offices on the Closing Date at 111 Eighth Avenue, New York, NY 10011, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, each Borrower agrees to designate a new
designee, appointee and agent in New York City on the terms and for the purposes
of this provision reasonably satisfactory to the Administrative Agent under this
Agreement.

 

-100-



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 9.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or required by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, that to the extent practicable and permitted by
law, the Company has been notified prior to such disclosure so that the Company
may seek, at the Company’s sole expense, a protective order or other appropriate
remedy), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.19 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrowers and their obligations, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company. For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

-101-



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company and each other Loan Party, which
information includes the name and address of the Company and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company and each other Loan Party in
accordance with the Patriot Act. The Company shall, promptly following a request
by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.15. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Company
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Company, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOLE FOOD COMPANY, INC.

By:

 

/s/ C. MICHAEL CARTER

 

Name:

 

C. Michael Carter

 

Title:

 

President and Chief Operating Officer

By:

 

/s/ BETH POTILLO

 

Name:

 

Beth Potillo

 

Title:

 

SVP and Treasurer

SOLVEST, LTD.

By:

 

/s/ BETH POTILLO

 

Name:

 

Beth Potillo

 

Title:

 

VP and Treasurer

By:

 

/s/ ELISA BAGWELL

 

Name:

 

Elisa Bagwell

 

Title:

 

Assistant Treasurer

 

S-1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender, as the Swingline
Lender, as the Issuing Bank and as Administrative Agent

By:

 

/s/ DUSAN LAZAROV

 

Name:

 

Dusan Lazarov

 

Title:

 

Director

By:

 

/s/ ERIN MORRISSEY

 

Name:

 

Erin Morrissey

 

Title:

 

Director

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.01

Mandatory Cost

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x

0.01

  per cent per annum 100 - (A+C)  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01   per cent per annum 300  

 



--------------------------------------------------------------------------------

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.11(d) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

-2-



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent or the Borrower, each Lender with a
lending office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the lending office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required

 

-3-



--------------------------------------------------------------------------------

 

to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 

-4-



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender    Alternative
Currency
Revolving
Commitment      U.S. Revolving
Commitment      Tranche B
Term Loan
Commitment      Delayed Draw
Tranche B
Term Loan
Commitment  

DEUTSCHE BANK AG NEW

YORK BRANCH

   $ 19,500,000       $ 19,500,000       $ 130,000,000       $ 32,500,000   

BANK OF AMERICA, N.A.

   $ 15,750,000       $ 15,750,000       $ 105,000,000       $ 26,250,000   

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”,

NEW YORK BRANCH

   $ 15,750,000       $ 15,750,000       $ 105,000,000       $ 26,250,000   

WELLS FARGO BANK, N.A.

   $ 15,750,000       $ 15,750,000       $ 105,000,000       $ 26,250,000   

THE BANK OF NOVA SCOTIA

   $ 8,250,000       $ 8,250,000       $ 55,000,000       $ 13,750,000   

Total

   $ 75,000,000       $ 75,000,000       $ 500,000,000       $ 125,000,000     
  

 

 

    

 

 

    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.05

Existing Letters of Credit

 

    

Agents

Ref #

  Issuer  

Dole

entity

 

LC

Beneficiary

 

Guarantee

Beneficiary

  Guarantee
Number  

Gtee

expiry

  Outs
Type   Currency  

lc

amount

   

USD

Equivalent

   

Effective

Date

    Expiry
Date        6008SB506371/11       BANK OF AMERICA   Dole
Food
Company   Lloyds TSB Maritime Leasing Ltd               SBLC   GBP    
21,511,627.93        32,324,017.48        8-Nov-11        8-Nov-13      decrease
1/15/13, decrease 2/8/13 68052415       BANK OF AMERICA   Dole
Food
Company   Deutsche Bank AG NY               SBLC   EUR     424,574.30       
551,755.53        23-Aug-10        20-Aug-13          DBS17488   DBNY   Dole
Food
Company   DVB Container Finance America               SBLC   USD    
3,200,016.00        3,200,016.00        30-Aug-10        24-Apr-13         
DBS18081   DBNY   Dole
Food
Company   Bank of The West               SBLC   USD     575,000.00       
575,000.00        30-Aug-10        25-Nov-12          DBS18115   DBNY   Dole
Food
Company   Bank of The West               SBLC   USD     475,000.00       
475,000.00        30-Aug-10        10-Dec-12          DBS-18925   DBNY   Dole
Food
Company   DB MILAN  

DOGANO

DI

LIVORNO

  896BGC0500148   open
ended   SBLC   EUR     1,033,915.00        1,343,624.24        24-Aug-10       
24-Aug-13          DBS-18926   DBNY   Dole
Food
Company   DB MILAN  

MINISTERO

DEL

COMMERCIO

ESTERO

  896BGC0501181   open
ended   SBLC   EUR     48,525.00        63,060.66        24-Aug-10       
24-Aug-13          DBS-18927   DBNY   Dole
Food
Company   DB MILAN  

MINISTERIO

DELLE ATTIVITA

PRODUTTIVE

  896BGC0600162   open
ended   SBLC   EUR     20,000.00        25,991.00        24-Aug-10       
24-Aug-13          DBS-18928   DBNY   Dole
Food
Company   DB MILAN  

AMMINISTRAZIONE

DELLE

DOGANO

RICEVITORIA

  896BGC0600686   open
ended   SBLC   EUR     200,000.00        259,910.00        24-Aug-10       
24-Aug-13          DBS-18929   DBNY   Dole
Food
Company   DB MILAN  

AMMINISTRAZIONE

DELLE

DOGANO

RICEVITORIA

  896BGC0600687   open
ended   SBLC   EUR     3,000,000.00        3,898,650.00        24-Aug-10       
24-Aug-13          DBS-18930   DBNY   Dole
Food
Company   DB MILAN  

POLYMER

LOGISTICS

BV

  896BGC0700271   open
ended   SBLC   EUR     35,000.00        45,484.25        24-Aug-10       
24-Aug-13          DBS-18954   DBNY   Dole
Food
Company   DB AMSTERDAM   VAT SERVICES BV   504BGA1002782   open
ended   SBLC   EUR     20,000.00        25,991.00        27-Aug-10       
27-Aug-13          DBS-19020   DBNY   Dole
Food
Company   National Union Fire Ins Co               SBLC   USD     554,000.00   
    554,000.00        12-Oct-10        1-Oct-13          DBS-19021   DBNY   Dole
Food
Company   Zurich American Insurance Co               SBLC   USD     450,000.00
       450,000.00        12-Oct-10        15-Aug-13          DBS-19022   DBNY  
Dole
Food
Company   Zurich American Insurance Co               SBLC   USD     1,200,000.00
       1,200,000.00        12-Oct-10        1-Oct-13          DBS-19023   DBNY  
Dole
Food
Company   U.S. Fidelity and Guaranty Co               SBLC   USD     50,000.00
       50,000.00        12-Oct-10        22-May-13      decrease $137,000 eff
2/14/13     DBS-19041   DBNY   Dole
Food
Company   DB MILAN  

AMMINISTRAZIONE

FINANZIARIA

  896BGC1001543   open
ended   SBLC   EUR     93,752.76        121,836.40        25-Oct-10       
30-Nov-12          DBS-19059   DBNY   Dole
Food
Company   XL SPECIALTY INS CO               SBLC   USD     1,423,540.00       
1,423,540.00        16-Nov-10        15-Nov-12          DBS19606   DBNY   Dole
Food
Company   DB FRANKFURT  

HAUPTZOLLAMT

HAMBURG

      open
ended   SBLC   EUR     2,000,000.00        2,599,100.00        5-Apr-12       
5-Apr-13          DBS19607   DBNY   Dole
Food
Company   DB FRANKFURT  

HAUPTZOLLAMT

HAMBURG

      open
ended   SBLC   EUR     250,000.00        324,887.50        5-Apr-12       
5-Apr-13          DBS-19661   DBNY   Dole
Food
Company   DB MILAN  

DELL’

AMMINIS-

TRAZIONEFINANZIARIA

  896BGC0900981   open
ended   SBLC   EUR     51,310.23        66,680.21        13-Jun-12       
13-Jun-13          DBS-19660   DBNY   Dole
Food
Company   DB MILAN  

DELL’ AMMINIS-

TRAZIONEFINANZIARIA

  896BGC1100597   open
ended   SBLC   EUR     141,208.97        183,508.12        13-Jun-12       
13-Jun-13          DBS-19659   DBNY   Dole
Food
Company   DB MILAN  

DELL’ AMMINIS-

TRAZIONEFINANZIARIA

  896BGC1200033   open
ended   SBLC   EUR     188,247.97        244,637.65        13-Jun-12       
13-Jun-13          DBS-19680   DBNY   Dole
Food
Company   DB MILAN  

DELL’ AMMINIS-

TRAZIONEFINANZIARIA

      open
ended   SBLC   EUR     241,953.00        314,430.02        6-Jul-12       
6-Jul-13          DBS19681   DBNY   Dole
Food
Company   DB MILAN  

DELL’ AMMINIS-

TRAZIONEFINANZIARIA

      open
ended   SBLC   EUR     1,568,242.00        2,038,008.89        6-Jul-12       
6-Jul-13          DBS19899   DBNY   Dole
Food
Company   DB MILAN   AGENZIA ENTRATE DIREZIONE REGIONALE       open
ended   SBLC   EUR     89,400.14        116,179.95        24-Jan-13       
14-Jan-14                                                    52,475,308.90     
       

 



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Business Entity    Domestic
Jurisdiction      Percent
Owned    Owner Name

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

AG 1970, Inc.    California      100.000000    Dole Holdings, Inc. AG 1971, Inc.
   California      100.000000    Dole Holdings, Inc. AG 1972, Inc.    California
     100.000000    Dole Holdings, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Agroindustrial Pinas del Bosque S.A.    Costa Rica      100.000000    Standard
Fruit Company de Costa Rica, S.A.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Alyssum Corporation    California      100.000000    Cerulean, Inc.

*

   *      *   

*

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

*

   *      *   

*

Bananapuerto Puerto Bananero S.A.    Ecuador      99.998000    Cookstown
Financial, Limited Bananera Antillana (Colombia), Inc.    Delaware     
100.000000    Dole Fresh Fruit Company

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Barclay Hollander Corporation    California      100.000000    Calicahomes, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Blue Anthurium, Inc.    Hawaii      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

Bud Antle, Inc.    California      100.000000    Dole Fresh Vegetables, Inc.

*

   *      *   

*

Calazo Corporation    Arizona      100.000000    Blue Anthurium, Inc.
Calicahomes, Inc.    California      100.000000    La Petite d’Agen, Inc.
California Polaris, Inc.    California      100.000000    Dole Food Company,
Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Cerulean, Inc.    Hawaii      39.400400    Blue Anthurium, Inc. Cerulean, Inc.
   Hawaii      60.599600    La Petite d’Agen, Inc.

*

   *      *   

*

Clovis Citrus Association    Delaware      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Cool Advantage, Inc.    Florida      100.000000    Cool Care, Inc. Cool Care,
Inc.    Florida      100.000000    Dole Holdings, Inc.

*

   *      *   

*

Copdeban S.A.C.    Peru      100.000000    Banaplus Incorporated County Line
Mutual Water Company    California      100.000000    Dole Citrus DB North, LLC
   California      100.000000    Dole Food Company, Inc. DB South, LLC   
California      100.000000    Dole Food Company, Inc. Delphinium Corporation   
Delaware      100.000000    Blue Anthurium, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Diversified Imports Co.    Nevada      100.000000    Dole Holdings, Inc. DNW
Services Company    Washington      100.000000    Dole Northwest, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole ABPIK, Inc.    California      100.000000    Dole Orland, Inc.

*

   *      *   

*

Dole Arizona Dried Fruit and Nut Company    California      100.000000   
Alyssum Corporation Dole Assets, Inc.    Nevada      100.000000    Dole
Holdings, Inc.

*

   *      *   

*

Dole Berry Company (fka “Sunnyridge Farm, Inc.”)    Florida      100.000000   
Dole Fresh Vegetables, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole Chile S.A.    Chile      3.620554    Standard Fruit and Steamship Company
Dole Chile S.A.    Chile      43.547127    Castle & Cooke Worldwide Limited Dole
Chile S.A.    Chile      52.832319    Solvest, Ltd. Dole Citrus    California
     100.000000    Dole Holdings, Inc. Dole DF&N, Inc.    California     
100.000000    Dole Dried Fruit and Nut Company, a California general partnership
Dole Diversified, Inc.    Hawaii      100.000000    Dole Food Company, Inc. Dole
Dried Fruit and Nut Company, a California general partnership    California     
13.230000    Alyssum Corporation

* Confidential treatment requested



--------------------------------------------------------------------------------

Dole Dried Fruit and Nut Company, a California general partnership    California
     26.710000    Dole Orland, Inc. Dole Dried Fruit and Nut Company, a
California general partnership    California      25.930000    M K Development,
Inc. Dole Dried Fruit and Nut Company, a California general partnership   
California      22.250000    Muscat, Inc. Dole Dried Fruit and Nut Company, a
California general partnership    California      2.700000    Blue Anthurium,
Inc. Dole Dried Fruit and Nut Company, a California general partnership   
California      4.480000    Zante Currant, Inc. Dole Dried Fruit and Nut
Company, a California general partnership    California      1.070000   
Delphinium Corporation Dole Dried Fruit and Nut Company, a California general
partnership    California      1.680000    Lindero Property, Inc.

*

   *      *   

*

Dole Europe Company    Delaware      100.000000    Dole Fresh Fruit Company

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole Farming, Inc.    California      100.000000    Dole Food Company, Inc. Dole
Foods Flight Operations, Inc.    Delaware      100.000000    Dole Food Company,
Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole Fresh Fruit Company    Nevada      100.000000    Dole Holdings, Inc. Dole
Fresh Fruit Europe OHG    Germany      0.033000    Dole Fresh Fruit Company Dole
Fresh Fruit Europe OHG    Germany      99.967000    Dole Europe Company

*

   *      *   

*

Dole Fresh Fruit International, Limited    Bermuda      99.500000    Castle &
Cooke Worldwide Limited

*

   *      *   

*

*

   *      *   

*

Dole Fresh Vegetables, Inc.    California      100.000000    Dole Food Company,
Inc.

*

   *      *   

*

Dole Holdings, Inc.    Nevada      100.000000    Dole Food Company, Inc.

*

   *      *   

*

Dole Italia spa    Italy      80.769231    Dole Europe B.V. Dole Italia spa   
Italy      19.230769    Solvest, Ltd. Dole Land Company, Inc.    Hawaii     
100.000000    Dole Food Company, Inc.

* Confidential treatment requested



--------------------------------------------------------------------------------

Dole LLC 1    Delaware      100.000000    Dole Fresh Fruit Company Dole LLC 2   
Delaware      100.000000    Dole Fresh Fruit Company Dole LLC 3    Delaware     
100.000000    Castle & Cooke Worldwide Limited Dole LLC 4    Delaware     
100.000000    Castle & Cooke Worldwide Limited Dole Logistics Services, Inc.   
Nevada      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole Northwest, Inc.    Delaware      100.000000    Dole Holdings, Inc. Dole
Ocean Cargo Express, Inc.    Nevada      100.000000    Dole Fresh Fruit Company
Dole Ocean Liner Express, Inc.    Nevada      100.000000    Dole Fresh Fruit
Company Dole Orland, Inc.    California      100.000000    Dole Food Company,
Inc. Dole Packaged Foods Corporation    Hawaii      100.000000    Dole Food
Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Dole South Africa (Proprietary) Limited    South Africa      100.000000   
Solvest, Ltd. Dole Sunfresh Express, Inc.    Delaware      100.000000    Dole
Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

E. T. Wall Company    California      100.000000    Dole Holdings, Inc.
Earlibest Orange Association, Inc.    California      100.000000    Dole Food
Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Fallbrook Citrus Company, Inc.    California      100.000000    Dole Citrus

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

*

   *      *   

*

La Petite d’Agen, Inc.    Hawaii      100.000000    Dole Food Company, Inc.

*

   *      *   

*

Lallymix Farms, LLP    Florida      100.000000    SunnyRidge Farm, Inc. Lanai
Institute for Business    Hawaii      100.000000    Dole Food Company, Inc.
Lindero Headquarters Company, Inc.    California      100.000000    Dole Food
Company, Inc. Lindero Property, Inc.    California      100.000000    Dole Food
Company, Inc.

*

   *      *   

*

*

   *      *   

*

M K Development, Inc.    Hawaii      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

Malaga Company, Inc.    Hawaii      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Milagro Ranch, LLC    California      100.000000    Dole Berry Company, LLC

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Muscat, Inc.    Hawaii      100.000000    Cerulean, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Oahu Transport Company, Limited    Hawaii      100.000000    Dole Food Company,
Inc. Oceanview Produce LLC (fka “Oceanview Produce Company”)    California     
100.000000    Bud Antle, Inc.

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

Pacific Coast Truck Company    Washington      100.000000    Dole Food Company,
Inc. Pan-Alaska Fisheries, Inc.    Washington      100.000000    Dole Food
Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Prairie Vista, Inc.    California      100.000000    Cerulean, Inc.

*

   *      *   

*

*

   *      *   

*

Rancho Manana, LLC    California      100.000000    Dole Berry Company, LLC

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Renaissance Capital Corporation    Nevada      100.000000    Dole Food Company,
Inc.

*

   *      *   

*

Royal Packing LLC (fka “Royal Packing Co.”)    California      100.000000    Bud
Antle, Inc.

*

   *      *   

*

*

   *      *   

*

Saba Fresh Cuts AB    Sweden      100.000000    Saba Frukt & Gront AB

*

   *      *   

*

Saba Frukt & Gront AB    Sweden      100.000000    SABA Trading Holding AB

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

* Confidential treatment requested



--------------------------------------------------------------------------------

*

   *      *   

*

*

   *      *   

*

Solvest, Ltd.    Bermuda      1.686241    Dole Fresh Fruit International, Inc.
Solvest, Ltd.    Bermuda      98.313759    Standard Fruit Company (Bermuda) Ltd.
Standard Fruit and Steamship Company    Delaware      100.000000    Dole
Holdings, Inc. Standard Fruit Company    Delaware      100.000000    Dole Fresh
Fruit Company Standard Fruit Company (Bermuda) Ltd.    Bermuda      100.000000
   Dole Fresh Fruit International, Limited Standard Fruit Company de Costa Rica,
S.A.    Costa Rica      50.000000    Solvest, Ltd. Standard Fruit Company de
Costa Rica, S.A.    Costa Rica      50.000000    Standard Fruit Company

*

   *      *   

*

Standard Fruit De Honduras, S.A. (Stanfrusa)    Honduras      99.973333   
Inversiones y Valores Montecristo, S.A. (INVAMON)

*

   *      *   

*

*

   *      *   

*

Sun Giant, Inc.    Nevada      100.000000    Dole Food Company, Inc.

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Union de Bananeros Ecuatorianos, S.A. (UBESA)    Ecuador      *   

*

Union de Bananeros Ecuatorianos, S.A. (UBESA)    Ecuador      *   

*

Veltman Terminal Co.    California      100.000000    Dole Food Company, Inc.
Ventura Trading Ltd.    Bermuda      100.000000    Dole Fresh Fruit
International, Limited

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

*

   *      *   

*

Wahiawa Water Company, Inc.    Hawaii      100.000000    Dole Food Company, Inc.
West Foods, Inc.    Delaware      100.000000    Dole Fresh Vegetables, Inc.

*

   *      *   

*

Zante Currant, Inc.    Hawaii      100.000000    Dole Diversified, Inc.

* Confidential treatment requested



--------------------------------------------------------------------------------

SCHEDULE 3.05

MATERIAL REAL PROPERTY

 

Entity of Record

 

  

Common Name and

Address

 

  

Purpose/Use

 

  

Owned/Leased

 

BUD ANTLE, INC.   

Marina Cooler

315 Neponset Road, Salinas CA

   Cooling Facility    Owned BUD ANTLE, INC.   

Bessemer City Plant

220 Southbridge Pkwy, Bessemer City NC

   Packing Facility    Owned DOLE FRESH VEGETABLES, INC.   

Soledad Facility – 32655

Camphora-Gloria Road, Soledad CA

   Packing Facility    Owned DOLE FRESH VEGETABLES, INC.   

Yuma Plant

3450 and 3650 E 40th Street and 3701 S. Avenue 3E, Yuma AZ

   Processing Facility    Owned LINDERO HEADQUARTERS COMPANY, INC.    Lindero
Headquarters – One Dole Drive, Westlake Village CA    Corporate Offices    Owned
DOLE DRIED FRUIT AND NUT COMPANY,   

Springfield OH Plant

600 Benjamin Dr, Springfield, OH

   Processing Facility    Owned DOLE FOOD COMPANY, INC   

Acreage in Oahu Hawaii

(See Attachment No. 1)

   Agricultural    Owned LA PETITE D’ AGEN, INC.   

Acreage in Oahu Hawaii

 

(See Attachment No. 2)

   Agricultural    Owned WAHIAWA WATER COMPANY, INC.   

Acreage in Oahu Hawaii

 

(See Attachment No. 3)

   Agricultural    Owned BUD ANTLE, INC.   

Livingston Ranch

3485 Sturgis Road, Camarillo CA

 

   Agricultural    Owned BUD ANTLE, INC.   

Gonzalez Packing Shed

 

State Hwy 101

Soledad CA

 

 

   Agricultural/Packing Shed    Owned



--------------------------------------------------------------------------------

Entity of Record

 

  

Common Name and

Address

 

  

Purpose/Use

 

  

Owned/Leased

 

BUD ANTLE, INC.   

Huron Cooler

 

16199 9th Street Huron CA

 

   Agricultural/Cooling Facility    Owned BUD ANTLE, INC. AND DOLE FRESH
VEGETABLES, INC.   

Salinas Central Op

639 S. Sanborn Road 1077 Terven Ave. Salinas CA

 

   Agricultural / Farm Buildings    Owned



--------------------------------------------------------------------------------

Schedule 4.01(c)

Bermuda Security Documents

Bermuda Subsidiaries Guaranty, dated as of April 1, 2013, by and among the
Administrative Agent, the Bermuda Borrower and the guarantors party thereto

Bermuda Charge Agreement, dated as of April 1, 2013, by and among the
Administrative Agent, the Bermuda Borrower and the other chargors party thereto



--------------------------------------------------------------------------------

SCHEDULE 5.09(d)

Post-Closing Matters

Within 30 days after the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion), the Administrative Agent shall have
either directly received each of the following documents with respect to each
Material Real Property or received confirmation that each of the following
documents with respect to each Material Real Property has been delivered to the
Title Company:

(i) Mortgages. One or more counterparts of mortgages or deeds of trust (each, a
“Mortgage”), duly executed and acknowledged by the holder of the fee interest in
such Mortgaged Property, in favor of the Administrative Agent for its benefit
and the benefit of the Secured Parties, in proper form for recording in the land
records in the jurisdiction in which such Mortgaged Property is located (the
“Land Records”), in form and substance satisfactory to the Administrative Agent
and sufficient to create a valid and enforceable first priority mortgage lien on
such Mortgaged Property in favor of the Administrative Agent for its benefit and
the benefit of the Secured Parties, securing the Obligations of the Company and
the Guarantors under this Agreement, the other Loan Documents, the Collateral
Documents, any First Lien Intercreditor Agreement and any Second Lien
Intercreditor Agreement, subject only to Permitted Encumbrances, together with
evidence that a counterpart of such Mortgage has been delivered to the Title
Company (as hereinafter defined) for recording in the Land Records;

(ii) Title Insurance. A lender’s policy of title insurance (or commitment to
issue such a policy having the effect of a policy of title insurance) issued by
a nationally recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”) insuring (or committing to insure)
the lien of the applicable Mortgage as valid and enforceable first priority
mortgage lien on the Mortgaged Property described therein (each, a “Title
Policy”) which insures the Administrative Agent that such Mortgage creates a
valid and enforceable first priority mortgage lien on such Mortgaged Property,
in an amount not less than the fair market value of such Mortgaged Property as
reasonably determined, in good faith, by the Company and reasonably acceptable
to the Administrative Agent, free and clear of all defects and encumbrances
except Permitted Encumbrances, together with such endorsements as the
Administrative Agent reasonably requests (to the extent available without a
survey in the applicable jurisdiction where the specific Mortgaged Property is
located), including, without limitation, to the extent available at commercially
reasonably rates and to the extent not already covered by a 2006 policy jacket,
a “tie-in” or “cluster” endorsement, if available under applicable law (i.e.,
policies which insure against losses regardless of location or allocated value
of the insured property up to a stated maximum coverage amount), endorsements on
matters relating to usury, first loss, zoning, contiguity, future advances,
doing business, public road access, variable rate, environmental lien,
subdivision, separate tax lot,



--------------------------------------------------------------------------------

revolving credit, so-called comprehensive coverage over covenants and
restrictions and for any and all other matters that the Administrative Agent may
reasonably request, such Title Policy shall not include an exception for
mechanics’ liens, and shall provide for affirmative insurance and such
reinsurance (including direct access agreements) as the Administrative Agent may
reasonably request.

(iii) Other Real Property Documents. Confirmation from the Title Company that
the holder of the fee interest in each Mortgaged Property has delivered to the
Title Company such affidavits, certificates, information (including financial
data), instruments of indemnification (including a so-called “gap”
indemnification) and other documents as may be reasonably necessary to cause the
Title Company to issue the Title Policies and endorsements contemplated by
clause (ii) above;

(iv) Fixture Filings. Proper fixture filings under the Uniform Commercial Code
on
Form UCC-1 for filing under the Uniform Commercial Code in the appropriate
jurisdictions in which the Mortgaged Properties are located, necessary to
perfect the security interests in fixtures purported to be created by the
Mortgages in favor of the Administrative Agent for its benefit and the benefit
of the Secured Parties; provided, however, that to the extent local counsel
opines that any Mortgage would constitute a valid and effective fixture filing
in the jurisdiction in which the applicable Mortgaged Property is located, in
form and substance satisfactory to the Administrative Agent, a fixture filing on
Form UCC-1 shall not be required with respect to such Mortgaged Property;

(v) Counsel Opinions. Opinions addressed to the Administrative Agent for its
benefit and for the benefit of the Secured Parties of (i) local counsel in each
jurisdiction where a Mortgaged Property is located with respect to the
enforceability and perfection of the Mortgages and other matters customarily
included in such opinions and (ii) counsel for the Company regarding due
authorization, execution and delivery of the Mortgages, in each case,
substantially in the form of those opinions previously delivered to the
administrative agent under the Existing Credit Agreements either by local
counsel or counsel for the Company with respect to corresponding mortgaged
property, which forms are satisfactory to the Administrative Agent;

(vi) Flood Hazard Determinations. With respect to each Mortgaged Property that
is materially improved with a permanent structure, a “Life-of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination and, if the area
in which any permanent structure is located on any Mortgaged Property is
designated in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), flood insurance, in favor of the Administrative Agent for its benefit
and the benefit of the Secured Parties in an amount that would be considered
sufficient under the Flood Insurance Laws and otherwise, in form and substance
reasonably satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------

(vii) Insurance. Policies or certificates of insurance required by Section 5.05
of this Agreement (including flood insurance, if applicable) covering the
Mortgaged Property and any personal property located on such Mortgaged Property
of the Company and the U.S. Guarantors and naming the Administrative Agent as
additional insured (with respect to liability insurance) and loss payee and
mortgagee (with respect to property insurance), bearing endorsements otherwise
in form and substance reasonably acceptable to the Administrative Agent;

(viii) Real Property Collateral Fees and Expenses. Evidence reasonably
satisfactory to the Administrative Agent of payment by the Company of all Title
Policy premiums, search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages, fixture filings and other documents and
issuance of the Title Policies and endorsements contemplated by clause
(ii) above;

Within 30 days after the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion), the Administrative Agent shall have
received each of the following documents:

(ix) Vessel Mortgages. Vessel mortgages (and related documentation reasonably
requested by Administrative Agent, including, as applicable, deeds of covenants
collateral thereto) on any material vessels (the “Vessels”) owned by any of the
Loan Parties, in favor of the Administrative Agent for its benefit and the
benefit of the Secured Parties, in proper form for recording in the maritime
registry in the jurisdiction in which such Vessel is registered;

(x) Control Agreements. Duly executed Control Agreements (as defined in the U.S.
Guarantee and Security Agreement) with respect to each deposit, commodity and
securities account listed on Schedule 12 to the Perfection Certificate (other
than Excluded Accounts), together with all consents from all banks and other
financial institutions with which such deposit, commodity or securities accounts
are maintained and (B) terminations of any control agreements securing the
obligations under the Existing Credit Agreements;

(xi) Assignments of Insurances. Duly executed Assignments of Insurances in favor
of the Administrative Agent with respect to each applicable Foreign Guarantor’s
right, title and interest in, to and under, policies and contracts of insurance,
in form and substance reasonably acceptable to the Administrative Agent;

(xii) UCC Filings. Proper filings under the Uniform Commercial Code on Form
UCC-1 for filing under the Uniform Commercial Code in the appropriate
jurisdictions necessary to perfect the security interests purported to be
created by



--------------------------------------------------------------------------------

the Assignments of Insurances (to the extent that the security interests created
thereby may be perfected by means of the filing of financing statements under
the Uniform Commercial Code) in favor of the Administrative Agent for its
benefit and the benefit of the Secured Parties;

(xiii) Local Counsel Opinions. Favorable written opinions, addressed to the
Administrative Agent and the Lenders party to the Credit Agreement, of local
counsel to the Credit Parties in each jurisdiction (i) where a Mortgaged
Property is located and (ii) where the applicable Credit Party granting the
Mortgage on said Mortgaged Property is organized, regarding the due execution
and delivery and enforceability of the applicable Loan Documents, the corporate
formation, existence and good standing of the applicable Credit Party, and such
other matters as may be reasonably requested by the Administrative Agent, each
in form and substance reasonably satisfactory to the Administrative Agent;

(xiv) Foreign Security Release Documents. Duly executed foreign release
documents with respect to the release of all liens on security interests related
to the existing term loan credit facility in the following jurisdictions:
Colombia, Costa Rica and Turkey; and duly executed release documents with
respect to the release of the vessel mortgages under the existing term loan
facility; and

(xv) Stock Certificates. Certificates representing all certificated Equity
Interests owned directly by any U.S. Loan Party to the extent pledged (and
required to be delivered) under the U.S. Guarantee and Security Agreement
together with stock powers executed in blank together with a related legal
opinion of Paul Hastings LLP in form and substance reasonably acceptable to the
Administrative Agent.

Within 3 days after the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion), the Administrative Agent shall have
received the following document:

(i) Bermuda Counsel Opinion. An opinion addressed to the Administrative Agent,
for its benefit and for the benefit of the Secured Parties, of Appleby, special
Bermuda counsel to the Foreign Loan Parties, as to each Foreign Guarantor not
included in the opinion of Appleby delivered on the Closing Date, in form and
substance satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

$ thousands

 

Loans for Grower Advances

Borrower

       Bank    Borrowing Date    Maturity Date    Interest Rate    Amount  

Dole Chile SA

     ITAU    10/Jan/13    9/Apr/13    1.38%      2,000   

Dole Chile SA

     Banco Santander    15/Nov/12    13/May/13    1.50%      1,000   

Dole Chile SA

     Banco de Chile    13/Mar/13    23/May/13    0.97%      3,500   

Dole Chile SA

     Banco Santander    13/Mar/13    6/Jun/13    0.56%      2,500   

Dole Chile SA

     Banco Santander    13/Mar/13    6/Jun/13    0.56%      2,500   

Dole Chile SA

     Banco de Chile    27/Mar/13    25/Jun/13    1.08%      3,000              
        14,500   

Capital Leases

Borrower

       Bank    Borrowing Date    Maturity Date    Interest Rate    Amount  

Ventura (One vessel Dole Chile)

     Lloyds    Nov,1999    Apr, 2026    2.65%      27,257   

Ventura (One vessel Dole Colombia)

     Lloyds    Dec,1999    Apr, 2026    2.60%      26,779   

Sfco. Costa Rica SA.

     Parque Central S.A.    01 June 09    01 June 19    8.00%      340   

DFFI

     Parque Central S.A.    01 June 09    01 June 19    8.00%      629   

SunnyRidge

     Florida Lift Systems    01/01/11    12/24/13    4.60%      8   

Other Debt

Borrower

       Bank    Borrowing Date    Maturity Date    Interest Rate    Amount  

SunnyRidge (Lallymix)

     Farm Credit of Central Florida    21-Sep-09    30-Jun-12         -       

SunnyRidge (Lallymix)

     Farm Credit of Central Florida    30-May-06    1-Jul-20    7.60%      736
  

SunnyRidge (Lallymix)

     Farm Credit of Central Florida    30-May-06    1-Jan-20    6.25%      1,013
  

SunnyRidge (Lallymix)

     Farm Credit of Central Florida    9-Apr-08    1-Jul-20    5.80%      122   

SunnyRidge (Lallymix)

     Farm Credit of Central Florida    9-Apr-08    1-Jul-13    4.75%      164   

Dole Fresh Vegetables

     US Bank       08/01/14    3.00%      2,015   



--------------------------------------------------------------------------------

Schedule IV

Intercompany Notes

2/23/2013

 

Lender    Borrower    Currency    Amount  

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

*

  

*

  

*

     *   

* Confidential treatment requested



--------------------------------------------------------------------------------

1-Apr-13

CORPORATE GUARANTIES OF SUBSIDIARY OBLIGATIONS

Guaranteed Party   Guaranteed Subsidiary   Purpose   Date Issued   Expiry Date  

US$
Amount

Outstanding

      LATIN AMERICA                  

*.

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *   

*

 

*

 

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *   

*

 

*

 

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *       

*

  *   *     *        NORTH AMERICA                  

*

  *.  

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

  *.  

*

  *   *     *   

*

 

*

 

*

  *   *     *   

*

 

*

 

*

  *   *     *        Corporate Guaranties of Subsidiary Obligations      *   

* Confidential treatment requested



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number

Dole Berry Company

 

   Delaware SOS         UCC-1    Deere Credit, Inc.   

Specific Equipment

 

   07/08/2010    2010 2375222          

Dole Food Company, Inc.

 

   Delaware SOS         UCC-1    Dell Financial Services, L.P.   

Leased Equipment

 

   10/29/2007    2007 4102603          

Dole Food Company, Inc.

 

   Delaware SOS         UCC-3 Assignment    NFS Leasing Inc.   

Leased Equipment

 

   10/29/2007    2007 4102603    01/30/2009    2009 0413077

Dole Food Company, Inc.

 

   Delaware SOS         UCC-3 Continuation    NFS Leasing Inc.   

Leased Equipment

 

   10/29/2007    2007 4102603    09/14/2012    2012 3556281

Dole Food Company, Inc.

 

   Delaware SOS         UCC-1    Verizon Credit Inc.   

Leased Equipment

 

   11/02/2007    2007 4182001          

Dole Food Company, Inc.

 

   Delaware SOS         UCC-3 Continuation    Verizon Credit Inc.   

Leased Equipment

 

   11/02/2007    2007 4182001    09/25/2012    2012 3693357 Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Solarcom Capital LLC and Key Equipment Finance Inc.

 

   Specific Equipment    02/08/2008    2008 0485530           Dole Food Company,
Inc.    Delaware SOS        

UCC-3 Amendment

  

Solarcom Capital LLC and Popular Equipment Finance, Inc.

 

   Specific Equipment    02/08/2008    2008 0485530    04/23/2008    2008
1411931               

Amended Secured Party’s name.

 

                             



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Food Company, Inc.    Delaware SOS         UCC-1   

Solarcom Capital LLC and Key Equipment Finance Inc.

 

   Specific Equipment    02/14/2008    2008 0556900           Dole Food Company,
Inc.    Delaware SOS         UCC-3 Amendment    Solarcom Capital LLC and U.S.
Ban corp Business Equipment Finance    Specific Equipment    02/14/2008   
2008 0556900    07/02/2008    2008 2266441           

Amended Secured Party’s name.

 

                    Dole Food Company, Inc.    Delaware SOS         UCC-1   

Solarcom Capital LLC and Key Equipment Finance Inc.

 

   Specific Equipment    02/14/2008    2008 0557221           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Presido Technology Capital, LLC and Key Equipment Finance Inc.

 

   Specific Equipment    07/22/2008    2008 2506465           Dole Food Company,
Inc.    Delaware SOS         UCC-1    NFS Leasing, Inc.   

Leased Equipment

 

   05/05/2009    2009 1411351           Dole Food Company, Inc.    Delaware SOS
        UCC-1   

Wells Fargo Financial Leasing, Inc.

 

   Leased Equipment    05/11/2009    2009 1555876           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

NFS Leasing, Inc. and Davernsbank

 

   Leased Equipment    06/02/2009    2009 1734034           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Presido Technology Capital, LLC and Heartland Business Credit

 

   Specific Equipment    09/24/2009    2009 30580689          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Food Company, Inc.    Delaware SOS         UCC-1   

Forsythe/McArthur Associates, Inc.

 

   Leased Equipment    10/05/2009    2009 3191936           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Presido Technology Capital, LLC and Heartland Business Credit

 

   Specific Equipment    10/30/2009    2009 3494272           Dole Food Company,
Inc.    Delaware SOS         UCC-1    IBM Credit LLC   

Leased Equipment

 

   12/31/2009    2009 4191380           Dole Food Company, Inc.    Delaware SOS
        UCC-1   

Presido Technology Capital, LLC and Heartland Business Credit

 

   Specific Equipment    01/14/2010    2010 0148969           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Credential Leasing Corp.

 

   Specific Equipment    10/22/2010    2010 3710765           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Presido Technology Capital, LLC

 

   Specific Equipment    03/31/2011    2011 1199762           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Hewlett-Packard Financial Services Company

 

   Leased Equipment    04/08/2011    2011 1323040           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Western Finance & Lease and Presido Technology Capital, LLC

 

   Specific Equipment    05/10/2011    2011 1760977           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Western Finance & Lease and Presido Technology Capital, LLC

 

   Specific Equipment    05/20/2011    2011 1912842          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Food Company, Inc.    Delaware SOS         UCC-1   

Presido Technology Capital, LLC

 

   Specific Equipment    08/25/2011    2011 3317446           Dole Food Company,
Inc.    Delaware SOS         UCC-1   

Var Resources, Inc.

 

   Leased Equipment    04/17/2012    2012 1468117          

Dole Foods Flight Operations, Inc. and Castle & Cooke Aviation, Inc.

 



   Delaware SOS         UCC-1    General Electric Capital Corporation   
Aircraft (Equipment)    04/01/2003    3084542 3          

Dole Foods Flight Operations, Inc. and Castle & Cooke Aviation, Inc.

 



   Delaware SOS         UCC-3 Continuation    General Electric Capital
Corporation    Aircraft (Equipment)    04/01/2003    3084542 3    11/16/2007   
2007 4381033 Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Santa Barbara Bank & Trust/Leasing

 

   Specific Equipment    07/18/2003    0320460568           Dole Fresh
Vegetables, Inc.    California SOS         UCC-3 Assignment   

Leaf Funding, Inc.

 

   Specific Equipment    07/18/2003    0320460568    07/31/2007    07-71236345
Dole Fresh Vegetables, Inc.    California SOS         UCC-3 Continuation   

Leaf Funding, Inc.

 

   Specific Equipment    07/18/2003    0320460568    03/25/2008    08-71517393
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Wells Fargo Equipment Finance, Inc.

 

   Leased Equipment    08/15/2003    032160449           Dole Fresh Vegetables,
Inc.    California SOS         UCC-3 Continuation   

Wells Fargo Equipment Finance, Inc.

 

   Leased Equipment    08/15/2003    032160449    06/26/2008    08-71629841 Dole
Fresh Vegetables, Inc.    California SOS         UCC-1   

Farm Credit Leasing Services Corporation

 

   Leased Equipment    02/18/2004    0405560915          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-3 Continuation
  

Farm Credit Leasing Services Corporation

 

   Leased Equipment    02/18/2004    0405560915    12/23/2008    08-71824578
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

De Lage Landen Financial Services, Inc.

 

   Leased Equipment    05/14/2004    0414360036           Dole Fresh Vegetables,
Inc.    California SOS         UCC-3 Continuation   

De Lage Landen Financial Services, Inc.

 

   Leased Equipment    05/14/2004    0414360036    04/08/2009    09-71929261
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Farm Credit Leasing Services Corporation

 

   Leased Equipment    02/11/2005    05-7015716911           Dole Fresh
Vegetables, Inc.    California SOS         UCC-3 Continuation   

Farm Credit Leasing Services Corporation

 

   Leased Equipment    02/11/2005    05-7015716911    11/20/2009    09-72149388
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Farm Credit Leasing Services Corporation

 

   Leased Equipment    03/14/2005    05-7019139904           Dole Fresh
Vegetables, Inc.    California SOS         UCC-3 Continuation   

Farm Credit Leasing Services Corporation

 

   Leased Equipment    03/14/2005    05-7019139904    12/21/2009    09-72174984
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

NMHG Financial Services, Inc.

 

   Leased Equipment    03/27/2006    06-7063951633           Dole Fresh
Vegetables, Inc.    California SOS         UCC-3 Continuation   

NMHG Financial Services, Inc.

 

   Leased Equipment    03/27/2006    06-7063951633    01/21/2011    11-72582391
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Citicapital Commerical Corporation

 

   Specific Equipment    02/28/2007    07-7104349752          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-3 Amendment   

Citicapital Commerical Corporation

 



   Specific Equipment    02/28/2007    07-7104349752    12/05/2011   
11-72931021           

Amended Secured Party’s name.

                    Dole Fresh Vegetables, Inc.    California SOS         UCC-3
Continuation   

Citicapital Commerical Corporation

 

   Specific Equipment    02/28/2007    07-7104349752    12/05/2011   
11-72931070 Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name

 

Salinas Valley Ford Sales

 

   Specific Equipment    02/06/2008    08-7146299501           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name

 

Salinas Valley Ford Sales

 

   Specific Equipment    02/11/2008    08-7146809104          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Added Collateral

  

Toyota Motor Credit Corporation

 

Assignor SP Name

 

Salinas Valley Ford Sales

 

   Specific Equipment    02/11/2008    08-7146809104    02/26/2010   
10-72240959 Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name

 

Salinas Valley Ford Sales

 

   Specific Equipment    02/14/2008    08-714284819           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    04/03/2008    08-7152779804           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    04/28/2008    08-715589987           Dole Fresh
Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Restated Collateral

 

   General Electric Capital Corporation    Leased Equipment    04/28/2008   
08-715589987    08/08/2008    08-71681682 Dole Fresh Vegetables, Inc.   
California SOS         UCC-1   

Motion Industries, Inc.

 

   Consigned Goods    05/07/2008    08-7156872448           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    05/30/2008    08-7159766776          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-1    US Bancorp
  

Specific Equipment

 

   08/28/2008    08-7170284784           Dole Fresh Vegetables, Inc.   
California SOS         UCC-3 Assignment    Co Activ   

Specific Equipment

 

   08/28/2008    08-7170284784    10/14/2008    08-71751658 Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    09/26/2008    08-7173351762           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    11/05/2008    08-7177608488           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

IKON Financial Svcs

 

   Leased Equipment    11/09/2008    08-7177958520           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    03/02/2009    09-7189208276           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Wells Fargo Bank, N.A.

 

   Specific Equipment    08/20/2009    09-7206163195           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Smurfit-Stone Container Enterprises, Inc.

 

   Leased Equipment    08/31/2009    0907206992125           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name Toyota Material Handling Midwest, Inc.

 

   Leased Equipment    09/09/2009    09-7207701639          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Restated Collateral

  

Toyota Motor Credit Corporation

 

Assignor SP Name Toyota Material Handling Midwest, Inc.

 

   Leased Equipment    09/09/2009    09-7207701639    09/10/2009    09-72078284
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

IKON Financial SVCS

 

   Leased Equipment    10/31/2009    09-7212900535           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    12/07/2009    09-7216383786           Dole Fresh
Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Restated Collateral

 

   General Electric Capital Corporation    Leased Equipment    12/07/2009   
09-7216383786    02/05/2010    1072223937 Dole Fresh Vegetables, Inc.   
California SOS        

UCC-3 Amendment

 

Restated Collateral

 

   General Electric Capital Corporation    Leased Equipment    12/07/2009   
09-7216383786    09/01/2010    1072438485 Dole Fresh Vegetables, Inc.   
California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    01/04/2010    10-7218902363          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Smurfit Container Enterprises, Inc. DBA Smurfit Recylcing

 

   Specific Equipment    04/23/2010    10-7229616185           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1    IBM Credit LLC   

Leased Equipment

 

   06/30/2010    10-7236828714           Dole Fresh Vegetables, Inc.   
California SOS         UCC-1   

Smurfit-Stone Container Corporation

 

   Leased Equipment    09/03/2010    10-7243835255           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Smurfit-Stone Container Corporation

 

   Leased Equipment    09/09/2010    10-7244374557           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    10/27/2110    10-7249651499           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

De Lage Landen Financial Services, Inc.

 

   Leased Equipment    10/28/2010    10-7249839215           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    12/30/2010    11-7256417549           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Cisco Systems Capital Corporation

 

   Leased Equipment    01/26/2011    11-7258834776           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    02/28/2011    11-7261905709           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Smurfit-Stone Container Corporation

 

   Leased Equipment    03/11/2011    11-7263101840           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Smurfit-Stone Container Corporation

 

   Leased Equipment    04/11/2011    11-7266021571          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

De Lage Landen Financial Services, Inc.

 

   Leased Equipment    05/16/2011    11-7270225522           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

NMHG Financial Services, Inc.

 

   Leased Equipment    06/01/2011    11-7271498414           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name Madland Toyota-Lift, Inc..

 

   Leased Equipment    06/17/2011    11-7273591753           Dole Fresh
Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Amended Secured Party’s address

 

  

Toyota Motor Credit Corporation

 

Assignor SP Name Madland Toyota-Lift, Inc..

   Leased Equipment    06/17/2011    11-7273591753    06/22/2011    11-72742304
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

Toyota Motor Credit Corporation

 

Assignor SP Name Toyota Material Handling Midwest, Inc..

 

   Leased Equipment    07/07/2011    11-7276025900          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Restated Collateral

  

Toyota Motor Credit Corporation

 

Assignor SP Name Toyota Material Handling Midwest, Inc..

 

   Leased Equipment    07/07/2011    11-7276025900    07/11/2011    11-72763560
Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

RockTenn CP, LLC

 

   Leased Equipment    08/16/2011    11-7281027291           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    10/07/2011    11-7287319009           Dole Fresh
Vegetables, Inc.    California SOS        

UCC-3 Amendment

 

Restated Collateral

 

   General Electric Capital Corporation    Leased Equipment    10/07/2011   
11-7287319009    12/20/2011    1172949278 Dole Fresh Vegetables, Inc.   
California SOS        

UCC-3 Amendment

 

Restated Collateral

 

   General Electric Capital Corporation    Leased Equipment    10/07/2011   
11-7287319009    03/19/2012    1273071697 Dole Fresh Vegetables, Inc.   
California SOS         UCC-1   

RockTenn CP, LLC

 

   Specific Equipment    02/08/2012    12-7300930893           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

Gelco Corporation DBA

 

   Leased Equipment    03/08/2012    12-7303965834           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

GE Capital Commerical Inc.

 

   Leased Equipment    06/29/2012    12-7319020873          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Dole Fresh Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation pf Temmessee

 

   Leased Equipment    07/02/2012    12-7319705237           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation pf Temmessee

 

   Leased Equipment    07/02/2012    12-7319705358           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

RockTenn CP, LLC

 

   Specific Equipment    09/11/2012    12-7328437390           Dole Fresh
Vegetables, Inc.    California SOS         UCC-1   

General Electric Capital Corporation

 

   Leased Equipment    11/13/2012    12-7336803164           Lallymix Farms, LLP
   Florida SOS         UCC-1   

Farm Credit of Central Florida, ACA as agent/nominee

 

   Specific Equipment    06/02/2006    200602798033           Lallymix Farms,
LLP    Florida SOS        

UCC-3 Amendment

 

Restated Collateral

 

   Farm Credit of Central Florida, ACA as agent/nominee    Specific Equipment   
06/02/2006    200602798033    11/04/2009    20090146644X Lallymix Farms, LLP   
Florida SOS         UCC-3 Continuation   

Farm Credit of Central Florida, ACA as agent/nominee

 

   Specific Equipment    06/02/2006    200602798033    04/25/2011   
20110446987X Oceanview Produce Company    California SOS         UCC-1   

AGCO Finance LLC

 

   Leased Equipment    07/13/2003    0316960442          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Oceanview Produce Company    California SOS        

UCC-3 Amendment

 

Amended Debtor’s information to remove Tax ID

 

   AGCO Finance LLC    Leased Equipment    07/13/2003    0316960442   
12./15/2003    03353C0099 Oceanview Produce Company    California SOS        
UCC-3 Continuation   

AGCO Finance LLC

 



   Leased Equipment    07/13/2003    0316960442    04/14/2008    08-71542919
Oceanview Produce Company    California SOS         UCC-1   

Toyota Motor Credit Corp.

 



   Leased Equipment    11/23/2009    09-7215171821           Oceanview Produce
Company    California SOS         UCC-1   

Toyota Motor Credit Corp.

 



   Leased Equipment    04/26/2010    10-7229766717           Oceanview Produce
Company    California SOS         UCC-1   

Toyota Motor Credit Corp.

 



   Leased Equipment    06/04/2010    10-7234060295           Prairie Visa LLC   
California SOS         UCC-1   

Luther Burbank Savings

 

   Specific Equipment    11/30/2010    10-725891722           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    10/10/2008    08-7174879758           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    10/10/2008    08-7174879879           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    12/31/2008    08-7183085000          



--------------------------------------------------------------------------------

Debtor    Jurisdiction   

Scope of

Search

  

Type of
filing found

 

   Secured
Party    Collateral    Original
File Date    Original
File Number   

Amdt.

File Date

   Amdt. File
Number Royal Packing Co.    California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    07/27/2010    10-7239488759           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    01/01/2011    11-7256255084           Royal Packing Co.
   California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    06/22/2011    11-7274216475           Royal Packing Co.
   California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    07/20/2011    11-7277498814           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    09/01/2011    11-7283183226           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    09/01/2011    11-7283184095           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    09/01/2011    11-7283184116           Royal Packing Co.
   California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    06/17/2012    12-7317397252           Royal Packing Co.
   California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    06/20/2012    12-7317830577           Royal Packing Co.
   California SOS         UCC-1   

RDO Equipment Co.

 

   Specific Equipment    06/27/2012    12-7318673604           Royal Packing Co.
   California SOS         UCC-1   

CNH Capital America LLC

 

   Specific Equipment    12/22/2012    12-7342066304          

The Liens securing any obligations owing under the Existing Credit Agreements to
the extent the Loan Parties have not failed to comply with Schedule
5.09(d)(xiii).



--------------------------------------------------------------------------------

SCHEDULE 6.05(f)

EXISTING AND CONTEMPLATED INVESTMENTS

 

Existing Equity Investments

 

Entity Name

 

  

Jurisdiction

 

  

Ownership (%)

 

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

Compagnie Financiere de Participation    France    40.0

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

Healthy Foods LLC    US    30.0

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

 

* Confidential treatment requested



--------------------------------------------------------------------------------

Grower Advances

Total Grower Advances outstanding as of February 23, 2013

   $19,107,000

 

 

Contemplated Investments       Proposed/Potential Entity(ies)    Description   
Amount

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

*   

*

  

*

*

  

*

  

*

*

  

*

   *

*

  

*

  

*

*

  

*

  

*

*

  

*

  

*

* Confidential treatment requested



--------------------------------------------------------------------------------

SCHEDULE 6.07

AFFILIATE TRANSACTIONS

DOLE FOOD COMPANY, INC.

2012 SUMMARY OF AFFILIATED TRANSACTIONS

SUMMARY A

Transactions between Dole Food Company, Inc. or its affiliates and David H.
Murdock and his affiliates including Castle & Cooke.

 

TAB    DESCRIPTION    Total
    2012 (1)        

Less

    Paid    

      Pay/(Rec)  
    12/29/12         Total
    2011 (1)      

1

   Transportation Products and Services:             Flexi-Van            

¡       Rental of Chassis and Generator Sets

   $ 3,769,048      $ (3,769,048 )    $ -      $ 3,739,209   

2

   Warehouse Services:             Madison Warehouse      1,791,410       
(1,791,410 )      0        3,444,714       Castle & Cooke Cold Storage (formerly
Inland Cold Storage)      921,780        (921,780 )      0        1,432,249   
     

 

 

   

 

 

   

 

 

   

 

 

          2,713,190        (2,713,190 )      0        4,876,963   

3

   Country Club, Hotel and Restaurant:             The Regency Club            

¡       Business Meals Hosted by Executives

     0        0        0        822      

¡       Monthly Dues

     0        0        0        1,950         

 

 

   

 

 

   

 

 

   

 

 

          0        0        0        2,772       The Four Seasons Westlake
Village Hotel            

¡       Itochu events

     83,430        (83,430 )      0        0      

¡       Chervon World Challenge

     2,611        (2,611 )      0        41,369      

¡       Other Functions

     80,460        (80,460 )      0        30,702         

 

 

   

 

 

   

 

 

   

 

 

          166,501        (166,501 )      0        72,071       Sherwood Lake
Club            

¡       ChevronWorld Challenge - Meals

     0        0        0        3,583      

¡       Business Meals

     0        0        0        775         

 

 

   

 

 

   

 

 

   

 

 

          0        0        0        4,358   

4

   Aircraft Usage and Operations:             Global Express            

¡       Aircraft Co-ownership Agreement

     (1,322,729 )      884,339        (438,390 ) (b)      (788,769 )    

¡       Hangar/Office Rent

     255,435        (255,435 )      0        255,800         

 

 

   

 

 

   

 

 

   

 

 

          (1,067,294 )      628,904        (438,390 )      (532,969 ) 

5

   Office Lease:             Research Center - Sublease from North Carolina
State University            

¡       600 Laureate Way, Kannapolis, NC

     669,840  (d)     0        0        722,046  (d)       

 

 

   

 

 

   

 

 

   

 

 

          669,840        0        0        722,046   

6

   Land Transactions        See note below (e)     

 

33



--------------------------------------------------------------------------------

DOLE FOOD COMPANY, INC.

2012 SUMMARY OF AFFILIATED TRANSACTIONS

SUMMARY A

Transactions between Dole Food Company, Inc. or its affiliates and David H.
Murdock and his affiliates including Castle & Cooke.

 

TAB    DESCRIPTION    Total
    2012 (1)        

Less

    Paid    

      Pay/(Rec)  
    12/29/12         Total
    2011 (1)      

7

   Miscellaneous Transactions:              

¡       Landscape Maintenance Services

     120,000        (100,000 )      20,000      (a)     120,000      

¡       Land Services Fee

     5,880        (5,472 )      408      (b)     10,849      

¡       Rent paid for Coffee Facility owned by Castle

     51,462        (51,462 )      0          51,462      

¡       Oahu Land Property Tax

     10,411        (5,261 )      5,150      (b)     10,531      

¡       Purchase of Dole Products

     (488,435 )      451,611        (36,824 )   (c)     474,412 )    

¡       Transfer Related to Land Exchange

     (35,273 )      29,744        (5,529 )   (c)     (49,821 )    

¡       Trademark Licensing Agreement

     (128,135 )      100,635        (27,500 )   (b)     (118,407 )    

¡       Plantation Water and Sewer Costs

     (20,000 )      0        (20,000 )   (b)     (18,000 )    

¡       Other business related expenses

     (158 )      158        0          784         

 

 

   

 

 

   

 

 

   

 

          (484,248 )      419,953        (64,295 )        (467,014 ) 

8

   Executive Transactions        See note below (f)       

9

   Shared Costs              

¡       Administrative and Jet operations

     (206,114 )      0        (206,114 )    (b)     (230,391 )    

¡       Legal services related to Lanai transaction

     (146,880 )      146,880        0          0         

 

 

   

 

 

   

 

 

   

 

          (352,994 )      146,880        (206,114 )        (230,391 )    

Net Total (excluding Research Center sublease)

   $ 4,744,203      $ (5,453,002 )    $ (708,799 )      $ 7,464,999             
         

 

 

   

 

 

   

 

 

   

 

    

Total Due by Dole to Castle

   $ 7,091,927      $ (7,066,369 )    $ 25,558        $ 9,144,799      

Total Due to Dole by Castle

     (2,347,724 )      1,613,367        (734,357 )        (1,679,800 )       

 

 

   

 

 

   

 

 

   

 

    

Net Total

   $ 4,744,203      $ (5,453,002 )    $ (708,799 )      $ 7,464,999             
         

 

 

   

 

 

   

 

 

   

 

 

 

(1) Amounts without brackets represent payments due by Dole to David H. Murdock
and his affiliates including Castle & Cooke. Amounts with brackets are payments
due by DHM and his affiliates including Castle & Cooke to Dole.

 

(a) Amounts fully settled as of Jan 26, 2013.

 

(b) Amounts not yet settled.

 

(c) Amounts partially settled.

 

(d) Amounts not paid directly to Castle & Cooke.

 

(e) In 2010, Dole sought tax recovery from the Honduras government related to a
land transfer to Mr. Murdock that was not effectuated.

 

(f) Scott Griswold and Roberta Wieman were officers of Dole and Castle & Cooke
in 2012. They received compensation and fringe benefits from these two
companies.

 

34



--------------------------------------------------------------------------------

Schedule 9.01

Administrative Agent’s Office; Notices

To a Borrower or any Loan Party:

c/o Dole Food Company, Inc.

One Dole Drive

Westlake Village, CA 91362

Attention: General Counsel

Tel: 818-879-6613

To the Administrative Agent, Issuing Bank or Swingline Lender:

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attention: Dusan Lazarov

Tel.: 212-250-0211



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

  1.    Assignor[s]:  

 

            

 

        2.    Assignee[s]:  

 

            

 

           [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

A - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  3.

Borrowers: Dole Food Company, Inc. (the “Company”) and Solvest, Ltd. (the
“Bermuda Borrower” and, together with the Company, the “Borrowers”)

 

  4.

Administrative Agent: Deutsche Bank AG New York Branch, as the administrative
agent under the Credit Agreement

 

  5.

Credit Agreement: Credit Agreement, dated as of April 1, 2013, among the
Borrowers, the Lenders from time to time party thereto, and Deutsche Bank AG New
York Branch, as Administrative Agent, Swingline Lender and Issuing Bank.

 

  6. Assigned Interest:

 

Assignor[s]

 

 

Assignee[s]

 

 

Facility

Assigned

 

 

Aggregate

Amount of

Commitment/Loans

for all Lenders

 

 

Amount of

Commitment/
Loans

Assigned

 

 

Percentage

Assigned of

Commitment/

Loans

 

 

CUSIP

Number

 

       

                    

 

 

$                         

 

 

$                

 

 

                      %

 

           

                    

 

 

$                         

 

 

$                

 

 

                      %

 

           

                    

 

 

$                         

 

 

$                

 

 

                      %

 

   

 

 

  [7. Trade Date:                                              ]

 

A - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and] Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH, as

  Administrative Agent

 

By:  

 

Title:   By:  

 

Title:   [Consented to:] By:  

 

Title:  

 

A - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.04(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

A - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to the conflict of law principles thereof to the extent that the
application of the laws of another jurisdiction would be required thereby.

 

A - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANCHE B TERM NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Tranche B Term Loan from time to time made by the Lender to the Company
under that certain Credit Agreement, dated as of April 1, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Company, Solvest, Ltd., the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and Issuing Bank.

The Company promises to pay interest on the unpaid principal amount of the
Tranche B Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Tranche B Term Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Tranche B Term Note is also
entitled to the benefits of the U.S. Guarantee and Security Agreement and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Tranche B Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Tranche B Term
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Tranche B Term Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.

The Company hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Tranche B Term Note.

THE ASSIGNMENT OF THIS TRANCHE B TERM NOTE AND ANY RIGHTS WITH RESPECT THERETO
IS SUBJECT TO THE PROVISIONS OF THE AGREEMENT INCLUDING THE PROVISIONS GOVERNING
THE REGISTER AND THE PARTICIPANT REGISTER.

 

B-1

Form of Tranche B Term Note



--------------------------------------------------------------------------------

THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
TRANCHE B TERM NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

DOLE FOOD COMPANY, INC. By:  

 

  Name:   Title:

 

B-2

Form of Tranche B Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

Date   Type of
Loan Made   Currency
and Amount
of Loan
Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                         
                                                                          
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
            

 

B-3

Form of Tranche B Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [U.S.][ALTERNATIVE CURRENCY] REVOLVING NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each [U.S.][Alternative Currency] Revolving Loan from time to time made by
the Lender to either Borrower under that certain Credit Agreement, dated as of
April 1, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among each Borrower, the Lenders
from time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent, Swingline Lender and Issuing Bank.

The Borrower promises to pay interest on the unpaid principal amount of each
[U.S.][Alternative Currency] Revolving Loan from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated in Same Day Funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This [U.S.][Alternative Currency] Revolving Note is one of the Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
[U.S.][Alternative Currency] Revolving Note is also entitled to the benefits of
the U.S. Guarantee and Security Agreement [and the Foreign Guarantee and
Security Agreement]1 and is secured by the Collateral as provided therein. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this
[U.S.][Alternative Currency] Revolving Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.
[U.S.][Alternative Currency] Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[U.S.][Alternative Currency] Revolving Note and endorse thereon the date,
amount, currency and maturity of its [U.S.][Alternative Currency] Revolving
Loans and payments with respect thereto.

 

 

1  Include for note signed by Solvest, Ltd.

 

C-1

Form of Revolving Note



--------------------------------------------------------------------------------

The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this [U.S.][Alternative
Currency] Revolving Note.

THIS [U.S.][ALTERNATIVE CURRENCY] REVOLVING NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
TERM NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

[DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:  

 

  Name:   Title:

 

C-2

Form of Revolving Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan Made   Currency
and Amount
of Loan
Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                         
                                                                          
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
            

 

C-3

Form of Revolving Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF U.S. GUARANTEE AND

SECURITY AGREEMENT

[SEE ATTACHED]

 

D-1

Form of U.S. Guarantee and Security Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

U.S. GUARANTEE AND SECURITY AGREEMENT

made by

DOLE FOOD COMPANY, INC.

and the U.S. GUARANTORS

in favor of

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

Dated as of April 1, 2013

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

SECTION 1.    DEFINED TERMS    1.1    Definitions      2    1.2    Other
Definitional Provisions      4    SECTION 2.    GUARANTEE    2.1    Guarantee   
  5    2.2    Right of Contribution      6    2.3    No Subrogation      6   
2.4    Amendments, etc., with Respect to the Obligations      6    2.5   
Guarantee Absolute and Unconditional      7    2.6    Reinstatement      8   
2.7    Payments      8    SECTION 3.    GRANT OF SECURITY INTEREST    SECTION 4.
   REPRESENTATIONS AND WARRANTIES    4.1    Title; No Other Liens      10    4.2
   Perfected First Priority Liens      10    4.3    Name; Jurisdiction of
Organization; Chief Executive Office      11    4.4    Investment Property     
11    4.5    Receivables      12    4.6    Intellectual Property      12    4.7
   Commercial Tort Claims      12    SECTION 5.    COVENANTS    5.1    Delivery
of Certificated Securities, Instruments and Chattel Paper      12    5.2   
Limited Liability Company or Limited Partnership Interests      13    5.3   
Maintenance of Perfected Security Interest; Further Documentation      13    5.4
   Changes in Name, etc.      13    5.5    Notices      14    5.6    Investment
Property      14    5.7    Intellectual Property      15    5.8    Commercial
Tort Claims      17    5.9    Deposit Accounts      17   

 

-i-



--------------------------------------------------------------------------------

          Page   5.10   Securities Accounts      17    SECTION 6.    REMEDIAL
PROVISIONS    6.1   Certain Matters Relating to Receivables      18    6.2  
Communications with Obligors; Grantors Remain Liable      18    6.3   Pledged
Stock      19    6.4   Proceeds to be Turned Over to Administrative Agent     
20    6.5   Application of Proceeds      20    6.6   Code and Other Remedies   
  21    6.7   Intellectual Property      21    6.8   Deficiency      22   
SECTION 7.    THE ADMINISTRATIVE AGENT    7.1   Administrative Agent’s
Appointment as Attorney-in-Fact, etc.      22    7.2   Duty of Administrative
Agent      24    7.3   Financing Statements      24    7.4   Authority of
Administrative Agent      24    SECTION 8.    MISCELLANEOUS    8.1   Amendments
in Writing      25    8.2   Notices      25    8.3   No Waiver by Course of
Conduct; Cumulative Remedies; Enforcement      25    8.4   Successors and
Assigns      25    8.5   Set-Off      25    8.6   Counterparts      26    8.7  
Severability      26    8.8   Section Headings      26    8.9   Integration     
26    8.10   GOVERNING LAW      26    8.11   Submission To Jurisdiction; Waivers
     26    8.12   Acknowledgements      27    8.13   Additional Grantors      27
   8.14   Releases      27    8.15   WAIVER OF JURY TRIAL      28   

SCHEDULES    Schedule 1      U.S. Guarantors    Schedule 2      Filings and
Other Actions for Perfection of Security Interests    ANNEXES    Annex 1     
Assumption Agreement    Annex 2      Perfection Certificate   

 

-ii-



--------------------------------------------------------------------------------

U.S. GUARANTEE AND SECURITY AGREEMENT

U.S. GUARANTEE AND SECURITY AGREEMENT, dated as of April 1, 2013, made by each
of the signatories identified on the signature pages hereto as a “Grantor”
(collectively, and together with any other entity that may become a party hereto
as provided herein, the “Grantors”), in favor of DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of April 1, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among DOLE FOOD COMPANY, INC. (the “Company”),
SOLVEST, LTD., (together with the Company, the “Borrowers”) certain other
parties thereto, the Lenders and the Administrative Agent, and for the other
Secured Parties (as defined in the Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Company to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement, the entering into
the Specified Hedge Agreement and the incurrence of the Cash Management
Obligations; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Company under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Company thereunder, each Grantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 



--------------------------------------------------------------------------------

SECTION 1.

DEFINED TERMS

 

  1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
capitalized terms used herein that are defined in the New York UCC shall have
the meanings given to them in the New York UCC; provided that in any event the
following terms are used herein as defined in the New York UCC: Accounts, Bank,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Entitlement Orders, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights, Securities Accounts, Securities
Intermediary and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this U.S. Guarantee and Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC and (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreement” shall mean, an agreement in a form that is reasonably
satisfactory to the Administrative Agent establishing the Administrative Agent’s
Control with respect to any Deposit Account or Securities Account, as
applicable.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
whether registered or unregistered (including, without limitation, those listed
in Schedule 10(b) to the Perfection Certificate), all registrations and
recordings thereof, and all applications for registration of copyrights,
including, without limitation, all registrations, recordings and applications in
the United States Copyright Office, and (ii) the right to obtain all renewals
thereof.

“Copyright Licenses”: all written agreements providing for the grant by or to
any Grantor of any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials covered
by any Copyright, including, without limitation, any of the foregoing referred
to on Schedule 10(b) to the Perfection Certificate.

“Excluded Accounts”: collectively, (i) Deposit Accounts established and
maintained solely for the purpose of funding payroll, payroll taxes, withholding
taxes, workman’s compensation and other compensation and benefits to employees,
(ii) Deposit Accounts used solely as zero balance accounts and (iii) any Deposit
Account or Securities Account with amounts on deposit that that do not exceed
$500,000 individually for such Deposit Account or

 

-2-



--------------------------------------------------------------------------------

Securities Account; provided that such amounts, when aggregated with the amounts
on deposit in all other Deposit Accounts and Securities Account for which
control agreements have not been obtained as a result of the operation of this
clause (iii) do not exceed $5,000,000 in the aggregate at any time.

“Excluded Property”: as defined in Section 3.

“Foreign Subsidiary Voting Stock”: the voting Equity Interests of any Foreign
Subsidiary or Foreign Holding Company.

“Grantors”: the collective reference to each Grantor.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to all intellectual property, whether arising under United
States, multinational or foreign laws, including, without limitation, the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks and the Trademark Licenses, and all rights to sue at law or in equity
for any infringement or other violation of rights therein, including the right
to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
another Grantor or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patents”: (i) all letters patent of the United States or any other country and
all reissues and extensions thereof, including, without limitation, any of the
foregoing referred to in Schedule 10(a) to the Perfection Certificate, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 10(a) to the
Perfection Certificate, and (iii) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 10(a) to the Perfection Certificate.

“Perfection Certificate”: that certain perfection certificate dated as of even
date herewith, executed by each of the Grantors and delivered to the
Administrative Agent, as supplemented from time to time in accordance with
Section 5.01(d) of the Credit Agreement and/or upon execution and delivery of an
Assumption Agreement in accordance with Section 8.13.

 

-3-



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes listed on Schedule 9 to the Perfection
Certificate, all Intercompany Notes at any time issued to any Grantor and all
other promissory notes issued to or held by any Grantor.

“Pledged Stock”: the Equity Interests listed on Schedules 8(a) and (b) to the
Perfection Certificate, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Equity
Interests of any Person that may be owned by any Grantor while this Agreement is
in effect; provided that in no event shall (i) more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary or Foreign
Holding Company be pledged hereunder or (ii) any Equity Interests of any
non-wholly owned Subsidiary be pledged hereunder to the extent that the granting
of a security interest in such Equity Interests is prohibited by the applicable
joint-venture, shareholder, stock purchase or similar agreement (after giving
effect to the Uniform Commercial Code of any applicable jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity).

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill connected with the
use of and symbolized thereby, all registrations and recordings thereof, and all
applications for registration of any of the foregoing, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States or any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to in Schedule 10(a) to the
Perfection Certificate, (ii) the goodwill of the business connected with the use
of, and symbolized by, each of the above and (iii) the right to obtain all
renewals thereof.

“Trademark License”: all written agreements providing for the grant by or to any
Grantor of any right to use, manufacture, distribute, exploit and sell materials
covered by any Trademark (including, without limitation, any of the foregoing
referred to in Schedule 10(a) to the Perfection Certificate).

 

  1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified. Section 1.03 of the
Credit Agreement shall apply herein mutatis mutandis.

 

-4-



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.

GUARANTEE

 

  2.1 Guarantee.

(a) Each of the Grantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, and permitted indorsees,
transferees and assigns, the prompt and complete payment and performance of the
Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Grantor hereunder and under the
other Loan Documents in respect of the Obligations shall in no event exceed the
amount which can be guaranteed by such Grantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c) Each Grantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Grantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until (i) all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations and any Obligations in respect of
Secured Hedge Agreements and Cash Management Obligations) of each Grantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full, (ii) either no Letter of Credit shall be outstanding or each
outstanding Letter of Credit has been cash collateralized so that it is fully
secured to the reasonable satisfaction of the Issuing Bank and (iii) the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any Loan Party may be free from any of the
Obligations.

(e) Except as provided in Section 8.14, no payment made by any of the Grantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from any of the Grantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Grantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Grantor in
respect of the Obligations or any payment

 

-5-



--------------------------------------------------------------------------------

received or collected from such Grantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Grantor hereunder
until the Obligations are paid in full, either no Letter of Credit shall be
outstanding or each outstanding Letter of Credit has been cash collateralized so
that it is fully secured to the reasonable satisfaction of Issuing Bank and the
Commitments are terminated.

2.2 Right of Contribution. Each Grantor hereby agrees that to the extent that a
Grantor shall have paid more than its proportionate share of any payment made
hereunder, such Grantor shall be entitled to seek and receive contribution from
and against any other Grantor hereunder which has not paid its proportionate
share of such payment. Each Grantor’s right of contribution shall be subject to
the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Grantor to the
Administrative Agent and the Lenders, and each Grantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Grantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Grantor hereunder or
any set-off or application of funds of any Grantor by the Administrative Agent
or any other Secured Party, no Grantor shall seek to enforce any right of
subrogation in respect of any of the rights of the Administrative Agent or any
other Secured Party against any Grantor or any collateral security or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
for the payment of the Obligations, nor shall any Grantor seek any contribution
or reimbursement from any other Grantor in respect of payments made by such
Grantor hereunder, until all amounts owing to the Administrative Agent and the
other Secured Parties by the Loan Parties on account of the Obligations (other
than contingent indemnification and contingent expense reimbursement obligations
and any Obligations in respect of Secured Hedge Agreements and Cash Management
Obligations) are paid in full, (ii) either no Letter of Credit shall be
outstanding or each outstanding Letter of Credit has been cash collateralized so
that it is fully secured to the reasonable satisfaction of the Issuing Bank and
(iii) the Commitments are terminated. If any amount shall be paid to any Grantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by such Grantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine. For the avoidance of
doubt, nothing in the foregoing agreement by the Grantor shall operate as a
waiver of any subrogation rights.

2.4 Amendments, etc., with Respect to the Obligations. To the fullest extent
permitted by applicable law, each Grantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Grantor and
without notice to or further assent by any Grantor, any demand for payment of
any of the Obligations made by the Administrative Agent or any other Secured
Party may be rescinded by the Administrative Agent or such Secured Party and any
of the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative

 

-6-



--------------------------------------------------------------------------------

Agent or any other Secured Party, and the Credit Agreement and the other Loan
Documents, any other documents executed and delivered in connection therewith,
any Swap Agreement and any agreement giving rise to Cash Management Obligations
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be, or, solely in the case of any Swap Agreement or any agreement giving
rise to Cash Management Obligations, the applicable Hedge Bank or Cash
Management Bank) may deem reasonably advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

2.5 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Grantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrowers and the Grantors, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the fullest extent
permitted by applicable law, each Grantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Grantors with respect to the Obligations. Each Grantor understands and
agrees that the guarantee contained in this Section 2, to the fullest extent
permitted by applicable law, shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by either Borrower or any other Person
against the Administrative Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of such Grantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of such Grantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Grantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any other Grantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any other Grantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any Lender against any Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

-7-



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Grantor, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Grantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. Each Grantor hereby guarantees that payments hereunder will be
paid in Dollars to the Administrative Agent without set-off or counterclaim at
the Administrative Agent’s Office with respect to Dollars.

SECTION 3.

GRANT OF SECURITY INTEREST

Each of the Grantors hereby assigns to the Administrative Agent, and hereby
pledges and grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in and to all of the following property, in each case, wherever located and
whether now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest, other than Excluded Property (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations:

 

  a. all Accounts;

 

  b. all Chattel Paper;

 

  c. all Commercial Tort Claims set forth on Schedule 11 to the Perfection
Certificate;

 

  d. all Documents;

 

  e. all Equipment;

 

  f. all Fixtures;

 

  g. all General Intangibles;

 

  h. all Instruments;

 

  i. all Intellectual Property;

 

  j. all Inventory;

 

-8-



--------------------------------------------------------------------------------

  k. all Investment Property;

 

  l. all Letters of Credit and Letter-of-Credit Rights;

 

  m. all Money and all Deposit Accounts;

 

  n. all other Goods and personal property not otherwise described above (except
for Excluded Property, any property specifically excluded from any clause in
this section above, and any property specifically excluded from any defined term
used in any clause of this section above);

 

  o. all books and records pertaining to the Collateral; and

 

  p. to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of a security interest in, any of the following
(the “Excluded Property”): (i) any property to the extent that such grant of a
security interest is prohibited by any requirements of Law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such requirement of Law, except to the extent that such requirement
of Law is ineffective under applicable law (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code)); (ii) any General Intangibles or any other rights arising under any
contract, license, agreement, instrument or other document to the extent and for
so long as such grant of a security interest is prohibited by or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than the Company and its
Subsidiaries to terminate (or materially modify) or requires any consent not
obtained under, such contract, license, agreement, instrument or other document,
except to the extent that or the term in such contract, license, agreement,
instrument or other document or agreement providing for such
prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under applicable law (after giving effect
to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code)) and provided, however, that the right to receive payments of money in
respect of such contract, license, agreement, instrument or other document shall
not be excluded from the “Collateral” or the security interest created
hereunder, (iii) any property hereafter acquired that is subject to a Lien
permitted by Section 6.02(d) of the Credit Agreement if the contract or other
agreement in which such Lien is granted (or the documentation providing for the
obligation secured by such Lien) prohibits the creation of any other Lien on
such property; (iv) any property owned by any Grantor on the date hereof or
hereafter acquired that is subject to a Lien permitted by Section 6.02(e) of the
Credit Agreement securing a purchase money or capital or finance lease
obligation permitted to be incurred pursuant to the Credit Agreement if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money, project financing or capital or finance lease
obligation) prohibits the creation of any other Lien on such

 

-9-



--------------------------------------------------------------------------------

property; (v) any Equity Interests specifically excluded from the definition of
“Pledged Stock” pursuant to the proviso to such definition, (vi) any
intent-to-use trademark application to the extent and for so long as creation by
a Grantor of a security interest therein would result in the loss by such
Grantor of any material rights therein; and (vii) any assets with respect to
which the Administrative Agent shall reasonably determine in writing that the
cost of obtaining a security interest in such assets is excessive in relation to
the benefits provided to the Secured Parties of the security interest afforded
thereby; provided, however, that Excluded Property shall not include any
Proceeds, substitutions or replacements of any Excluded Property referred to
above and such Proceeds shall not constitute “Excluded Property” (unless such
Proceeds, substitutions or replacements would constitute Excluded Property
referred to above).

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the other Secured Parties to make their respective
extensions of credit to the Borrowers thereunder and under Secured Hedge
Agreements and in connection with Cash Management Obligations, each Grantor
hereby represents and warrants to the Administrative Agent and each other
Secured Party that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral granted by it
free and clear of any and all Liens. No effective financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement or as to which
documentation to terminate the same shall have been delivered to the
Administrative Agent. For the avoidance of doubt, it is understood and agreed
that any Grantor may grant (i) the licenses of Intellectual Property identified
on Schedule 4.1 and (ii) licenses to third parties to use Intellectual Property
owned, licensed to or developed by a Grantor in the ordinary course of business.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement constitute valid security interests in all of the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for the Obligations, enforceable against each applicable
Grantor in accordance with the terms hereof (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law) and upon completion of
the filings and other actions specified on Schedule 2 hereto (which, in the case
of all filings and other documents referred to on said Schedule to be made under
the New York UCC, have been delivered to the Administrative Agent in completed
and, where required, duly executed form) will constitute valid perfected
security interests in all of the Collateral (other than any Collateral for which
perfection is not required pursuant to Section 5) in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, in each case prior and superior in right to any
other person (except Liens permitted by Section 6.02 of the Credit Agreement),
enforceable

 

-10-



--------------------------------------------------------------------------------

in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor, to the
extent the security interest therein may be perfected by filing, recording or
registration in the United States pursuant to the Uniform Commercial Code of any
applicable jurisdiction or, in the case of the Intellectual Property of the
Grantors referred to in Section 4.6, by filing, recording or registration in the
United States Patent and Trademark Office or the United States Copyright Office;
provided, however, that additional filings in the United States Patent and
Trademark Office and the United States Copyright Office may be required in
connection with registered and applied for Trademarks, Patents and Copyrights
constituting Collateral which are acquired after the date hereof, and provided
further that the perfection (or analogous status) of the Administrative Agent’s
Lien in Intellectual Property Collateral established under the laws of
jurisdictions outside the United States may require additional filings and other
actions. When certificates or promissory notes representing the Pledged Stock or
the Pledged Notes, as applicable, are delivered to the Administrative Agent
(together with transfer powers or endorsements executed in blank), the
Administrative Agent (for the benefit of the Secured Parties) will have a fully
perfected Lien on, and security interest in, all right, title and interest of
each Grantor in the Collateral as collateral security for the Obligations to the
extent perfection in such Collateral (and the proceeds thereof) may be obtained
by possession of such certificates and/or promissory notes, in the case of the
Pledged Stock and the Pledged Notes, in each case prior and superior in right to
any other person.

4.3 Name; Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s legal name, type of organization, jurisdiction of
organization, and identification number from the jurisdiction of organization
(if any), and the location of such Grantor’s chief executive office, are
specified on Schedule 1(a) to the Perfection Certificate. Such Grantor has
furnished to the Administrative Agent a certified charter, certificate of
incorporation or other organization document and long-form good standing
certificate from its jurisdiction of organization as of a date which is recent
to the Closing Date.

4.4 Investment Property.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interest of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
if less, 65% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) To the best knowledge of such Grantor, each of the Pledged Notes pledged by
such Grantor constitutes the legal, valid and binding obligation of the obligor
with respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of any other Person, except the security
interest created by this Agreement or Liens permitted pursuant to the Credit
Agreement.

 

-11-



--------------------------------------------------------------------------------

(e) Each Grantor represents and warrants that all certificates, agreements or
instruments representing or evidencing the Pledged Stock and Pledged Notes
having an aggregate principal value of $5,000,000 or greater, in each case, in
existence on the date hereof have been delivered to the Administrative Agent in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Administrative Agent
has a perfected first priority security interest therein.

4.5 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper with a value of
$5,000,000 or greater which has not been delivered to the Administrative Agent.

4.6 Intellectual Property. Schedule 10 to the Perfection Certificate lists all
Intellectual Property that is owned by such Grantor in its own name on the date
hereof and is registered in the United States or for which an application for
registration in the United States has been filed.

4.7 Commercial Tort Claims. On the date hereof, except to the extent listed in
Schedule 11 to the Perfection Certificate, no Grantor has knowledge of rights in
any Commercial Tort Claim as to which it reasonably expects to recover more than
$10,000,000.

SECTION 5.

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (except
contingent indemnification and contingent expense reimbursement obligations and
any Obligations in respect of Secured Hedge Agreements and Cash Management
Obligations) shall have been paid in full, either no Letter of Credit shall be
outstanding or each outstanding Letter of Credit has been cash collateralized so
that it is fully secured to the reasonable satisfaction of the Issuing Bank and
the Commitments shall have terminated:

5.1 Delivery of Certificated Securities, Instruments and Chattel Paper. If any
of the Pledged Stock is or shall become evidenced or represented by any
certificate, such certificate shall be promptly (and in any event within ten
(10) Business Days) delivered to the Administrative Agent, duly assigned or
endorsed (including by the delivery of a stock or securities power) in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement. If any amount payable under or in connection with
any of the other Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall be delivered as soon as reasonably practicable to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
Notwithstanding anything set forth in this Agreement to the contrary, so long as
no Event of Default has occurred and is continuing, no Grantor shall be required
to deliver to the Administrative Agent any Instrument, Certificated Security or
Chattel Paper to be held by the Administrative Agent as Collateral pursuant to
this Agreement to the extent that the aggregate face value of all such
Instruments, Certificated Securities and Chattel Paper does not exceed
$5,000,000 at any one time outstanding.

 

-12-



--------------------------------------------------------------------------------

5.2 Limited Liability Company or Limited Partnership Interests. The Grantors
shall at no time elect to treat any interest in any limited liability company or
limited partnership controlled by a Grantor and pledged hereunder as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest, unless promptly thereafter the
applicable Grantor provides notification to the Administrative Agent of such
election and delivers any such certificate to the Administrative Agent pursuant
to the terms hereof.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall take all actions reasonably requested by the
Administrative Agent to maintain the security interest created by this Agreement
as a security interest having at least the perfection and priority described in
Section 4.2 and shall take all actions reasonably requested by the
Administrative Agent to defend such security interest against the claims and
demands of all Persons whomsoever, subject in each case to Liens permitted by
the Credit Agreement and to the rights of such Grantor under the Loan Documents
to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request, for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

5.4 Changes in Name, etc. Such Grantor will not, except upon prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
all additional financing statements and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein, affect any change in such Grantor’s
(i) legal corporate or organizational name (ii) organizational form or
jurisdiction of organization, (ii) location of chief executive office or
(iv) organizational identification number, if any. In connection with any such
change, each Grantor shall have take all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral, if applicable

 

-13-



--------------------------------------------------------------------------------

5.5 Notices. Such Grantor will advise the Administrative Agent, in reasonable
detail, of the following promptly (and in any event within ten (10) Business
Days or such longer period as the Administrative Agent shall agree in its
commercially reasonable discretion) after a Responsible Officer becomes aware
thereof:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder in any material respect; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. If an Event of Default shall have occurred and be continuing, and
any distribution of capital to a Grantor (other than cash) required to be
included in Collateral shall be made on or in respect of the Investment Property
or any property (other than cash) included in Collateral shall be distributed to
a Grantor upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, such Grantor shall, unless such distribution of
capital or property is otherwise subject to a perfected security interest in
favor of the Administrative Agent, use commercially reasonable efforts to cause
it to be subject to a perfected security interest in favor of the Administrative
Agent to the extent and in the manner required pursuant to Section 5.3 hereof.
If any such property so distributed in respect of the Investment Property shall
be received by such Grantor, such Grantor shall, until such property is
delivered to the Administrative Agent, hold such property in trust for the
Administrative Agent and the Secured Parties as additional collateral security
for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction permitted by the Credit Agreement), or (ii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for the security interests created by this
Agreement or permitted under the Credit Agreement.

 

-14-



--------------------------------------------------------------------------------

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property included in Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.6(a) with respect to such Investment Property and
(iii) the terms of Section 6.3(c) shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c)
with respect to such Investment Property.

5.7 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will, except with respect
to any Trademark that such Grantor shall reasonably determine is not material to
the business of the Company and its Subsidiaries, taken as a whole, or otherwise
reasonably determines not to do so, (i) continue to use each Trademark on each
and every trademark class of goods applicable to its current line as reflected
in its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use reasonable efforts to employ such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark in accordance with the terms
of this Agreement, and (v) not do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or unenforceable.

(b) Such Grantor will not, except with respect to any Patent that such Grantor
shall reasonably determine is not material to the business of the Company and
its Subsidiaries, taken as a whole, or otherwise reasonably determines to do so,
do any act, or omit to do any act, whereby any Patent may become forfeited,
abandoned or dedicated to the public.

(c) Such Grantor (either itself or through the direction of licensees), except
with respect to any Copyright that such Grantor, in its reasonable business
judgment, otherwise reasonably determines not to do so, will not do any act or
knowingly omit to do any act whereby any portion of the Copyrights that such
Grantor shall reasonably determine is material to the business of the Company
and its Subsidiaries, taken as a whole, may become invalidated, fall into the
public domain or otherwise be impaired.

(d) Such Grantor (either itself or through the direction of licensees) will not
do any act that knowingly uses any Intellectual Property that such Grantor shall
reasonably determine is material to the business of the Company and its
Subsidiaries, taken as a whole, to infringe the intellectual property rights of
any other Person.

(e) Such Grantor will promptly notify the Administrative Agent if it knows
(i) that any application or registration relating to any Intellectual Property
that such Grantor shall reasonably determine is material to the business of the
Company and its Subsidiaries, taken as a whole, may become forfeited, abandoned
or dedicated to the public, other than at the expiration of a non-renewable or
extendable term, or (ii) of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any

 

-15-



--------------------------------------------------------------------------------

proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country, except routine office
actions and communication in the ordinary course of prosecution) regarding such
Grantor’s ownership of, or the validity of, any such Intellectual Property or
such Grantor’s right to register or own and maintain the same.

(f) Such Grantor will, except with respect to any Intellectual Property that
such Grantor shall reasonably determine is not material to the business of the
Company and its Subsidiaries, taken as a whole, or otherwise reasonably
determines not to do so, take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of such Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(g) In the event that any Intellectual Property that such Grantor shall
reasonably determine is material to the business of the Company and its
Subsidiaries, taken as a whole, is infringed, misappropriated or diluted by a
third party, and such infringement, misappropriation or dilution would
reasonably be expected to have a material adverse effect on the business, assets
or financial condition of the Company and its Subsidiaries taken as a whole,
such Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is reasonably deemed by the Grantor to be of
material economic value, sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution, to the extent the foregoing is
consistent with such Grantor’s reasonable business judgment.

(h) Notwithstanding anything to the contrary in this Agreement, subject to the
provisions of the Credit Agreement, nothing shall prevent any Grantor in the
ordinary course of business from abandoning, ceasing to use or otherwise
impairing or disposing of any Intellectual Property if such Grantor reasonably
believes that doing so is in its business interests. For the avoidance of doubt,
nothing in this Section 5.7 shall prohibit a sale, transfer or disposition of
any Intellectual Property made in accordance with Section 6.11 of the Credit
Agreement.

(i) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire any Intellectual Property registered with
the United States Patent and Trademark Office or the United States Copyright
Office or file an application for any Intellectual Property with the United
States Patent and Trademark Office or the United States Copyright Office (other
than as a result of any pending application of which such Grantor has already
provided notice becoming registered), the provisions hereof shall automatically
apply and such Intellectual Property shall automatically constitute Collateral
as if such would have Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Agreement without further
action by any party. Each Grantor shall promptly (and in any event within 30
days) provide to the Administrative Agent written notice of any of the foregoing
and confirm the attachment of the Lien and security interest created by this
Agreement to any such Intellectual Property.

 

-16-



--------------------------------------------------------------------------------

(j) Upon the reasonable written request of the Administrative Agent, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence the Administrative Agent’s security interest in any Intellectual
Property included in the Collateral.

5.8 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim as to which it determines that it reasonably expects to
recover more than $10,000,000 such Grantor shall within 30 days of making such
determination (or such other period reasonably satisfactory to the
Administrative Agent) sign and deliver documentation reasonably acceptable to
the Administrative Agent granting a security interest under the terms and
provisions of this Agreement in and to such Commercial Tort Claim.

5.9 Deposit Accounts. As of the date hereof, no Grantor has any Deposit Accounts
other than the accounts listed in Schedule 12 to the Perfection Certificate.
Upon execution and delivery of a Control Agreement as required by
Section 5.09(d) of the Credit Agreement, the Administrative Agent will have a
first priority security interest in each such Deposit Account (other than an
Excluded Account), which security interest will be perfected by Control. No
Grantor shall hereafter establish and maintain any Deposit Account (other than
an Excluded Account) unless such Bank and such Grantor shall have duly executed
and delivered to the Administrative Agent a Control Agreement with respect to
such Deposit Account within 30 days of establishment of such Deposit Account (or
such longer period as may be agreed by the Administrative Agent in its sole
discretion). The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not give any instructions directing the disposition
of funds from time to time credited to any Deposit Account or withhold any
withdrawal rights from such Grantor with respect to funds from time to time
credited to any Deposit Account unless an Event of Default has occurred and is
continuing. Each Grantor agrees that once the Administrative Agent sends an
instruction or notice to a Bank exercising its Control over any Deposit Account
such Grantor shall not give any instructions or orders with respect to such
Deposit Account including, without limitation, instructions for distribution or
transfer of any funds in such Deposit Account. No Grantor shall grant Control of
any Deposit Account to any person other than the Administrative Agent.

5.10 Securities Accounts. As of the date hereof, no Grantor has any Securities
Accounts other than those listed in Schedule 12 to the Perfection Certificate.
No Grantor shall hereafter establish and maintain any Securities Account (other
than an Excluded Account) with any Securities Intermediary unless such
Securities Intermediary and such Grantor shall have duly executed and delivered
a Control Agreement with respect to such Securities Account within 30 days of
establishment of such Securities Account (or such longer period as may be agreed
by the Administrative Agent in its sole discretion). The Administrative Agent
agrees with each Grantor that the Administrative Agent shall not give any
Entitlement Orders or instructions or directions to any issuer of uncertificated
securities, Securities Intermediary, and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by such Grantor, unless an Event of
Default has occurred and is continuing or, after giving effect to any such
investment and withdrawal rights, would occur. Each Grantor agrees that once the
Administrative Agent sends an instruction or notice to a Securities Intermediary
exercising its Control over any Securities Account such Grantor shall not give
any instructions or orders with respect to such Securities Account including,
without limitation, instructions for investment, distribution or transfer of any
Investment

 

-17-



--------------------------------------------------------------------------------

Property or financial asset maintained in such Securities Account. No Grantor
shall grant Control over any Investment Property to any person other than the
Administrative Agent. As between the Administrative Agent and the Grantors, the
Grantors shall bear the investment risk with respect to the Investment Property
and Pledged Stock, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Stock, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, any Grantor or any
other person.

SECTION 6.

REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables included in Collateral, and the Administrative Agent may
by delivery of written notice to such Grantor curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
such Receivables, when collected by any Grantor, (i) shall be forthwith (and, in
any event, within ten (10) Business Days or such longer period as may be agreed
by the Administrative Agent in its sole discretion) deposited by such Grantor in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor.

(b) At the Administrative Agent’s reasonable request during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables included in Collateral
hereunder, including, without limitation, all original orders, invoices and
shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
upon prior written notice to the Company, communicate with obligors under the
Receivables included in Collateral hereunder and parties to the contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any such Receivables or contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables included in Collateral hereunder and parties
to the contracts included in Collateral hereunder that such Receivables and the
contracts have been assigned to the Administrative Agent for the ratable benefit
of the Secured Parties and that payments in respect thereof shall be made
directly to the Administrative Agent.

 

-18-



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and contracts included in Collateral
hereunder to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any Lender
shall have any obligation or liability under any such Receivable (or any
agreement giving rise thereto) or contract by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any other Secured Party
of any payment relating thereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any such Receivable (or any agreement giving
rise thereto) or contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party thereunder, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all dividends (other
than dividends payable in Equity Interests) paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, to the extent permitted
in the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which a Grantor reasonably recognizes would
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document. The Administrative Agent shall, at the relevant
Grantor’s sole cost and expense, execute and deliver (or cause to be executed
and delivered) to such Grantor all proxies and other instruments as such Grantor
may reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights that it is entitled to exercise pursuant to this
Section.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
accordance with the Credit Agreement, and (ii) any or all of the Investment
Property shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any

 

-19-



--------------------------------------------------------------------------------

and all of the Investment Property with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it and except for its gross negligence or
willful misconduct, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing and the Administrative Agent shall have given notice to the Grantor
of its exercise of its rights under this Section 6.4, all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of Proceeds constituting
Collateral received by the Administrative Agent, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties; and

Third, any balance remaining after the Obligations then due and owing shall have
been paid in full, no Letters of Credit shall be outstanding or each Letter of
Credit shall

 

-20-



--------------------------------------------------------------------------------

have been cash collateralized so that it is secured to the reasonable
satisfaction of the Issuing Bank and the Commitments shall have terminated shall
be paid over to the Borrowers or to whomsoever may be lawfully entitled to
receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, if an Event of Default shall occur and be continuing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may reasonably deem advisable,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, following and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable out-of-pocket costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

6.7 Intellectual Property. With respect to any license or sublicense of
Intellectual Property included in the Collateral existing on the Closing Date or
arising after the Closing Date in compliance with the terms of the Credit
Agreement, the Administrative Agent hereby agrees that (i) the Intellectual
Property included in the Collateral that is subject to any such license or
sublicense granted by any Grantor shall remain subject to such license or
sublicense upon an

 

-21-



--------------------------------------------------------------------------------

Event of Default and the exercise of remedies hereunder, and (ii) the
Administrative Agent shall not disturb the rights of the licensee under such
license or sublicense to continue to use the licensed Intellectual Property in
accordance with the terms of such license or sublicense.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay such Grantor’s Obligations.

SECTION 7.

THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or contract
included in Collateral hereunder or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any such Receivable or
contract or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property included in Collateral hereunder,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Lenders’ security interest in such
Intellectual Property, subject to the redaction of any confidential information
of Grantor contained therein or the use of a notice or short form, if
permissible under the relevant laws, and during the continuance of an Event of
Default, subject to Section 6.7, to grant itself a license or sublicense to all
applicable Intellectual Property in the Collateral to exercise the
Administrative Agent’s rights under this Agreement subject, in the case of any
Trademarks included in such license or sublicense, to adequate rights of quality
control and inspection sufficient to protect the validity or enforceability of
such Trademarks;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; provided that if such taxes are being contested in good faith and by
appropriate proceedings, the Administrative Agent will consult with such Grantor
before making any such payment;

 

-22-



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.6, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may reasonably deem
appropriate; (7) subject to Section 6.7, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains) constituting Collateral, throughout the world for
such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
prior written notice to the Grantor of its exercise of its rights under this
Section 7.1(a).

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1 shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully and in
accordance with the last sentence of Section 7.1(a) do or cause to be done by
virtue hereof. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

-23-



--------------------------------------------------------------------------------

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
failure to comply with mandatory provisions of applicable law.

7.3 Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all assets” or words of similar effect and an indication that after-acquired
assets are covered in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof. The
Administrative Agent is authorized to file with the United States Patent and
Trademark Office or the United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest in each
item of Intellectual Property of each Grantor included in the Collateral.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

-24-



--------------------------------------------------------------------------------

SECTION 8.

MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor c/o Dole Food
Company, Inc. at One Dole Drive, Attention of General Counsel (Telecopy
No. 818-879-6613; and (in the case of a notice of a Default) to Paul Hastings
LLP, 75 East 55th Street, New York, New York, 10022, Attention of Michael
Chernick. (Telecopy No. (212) 230-7639.

8.3 No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law; and

(b) By its acceptance of the benefits of this Agreement, each Secured Party
agrees that this Agreement may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Secured Party shall have any
right individually to enforce or seek to enforce this Agreement.

8.4 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their permitted successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except as permitted by the Credit Agreement.

8.5 Set-Off.If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any

 

-25-



--------------------------------------------------------------------------------

Grantor against any of and all the Obligations of such Grantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Notwithstanding anything herein or in any other Loan
Document to the contrary, in no event shall the assets of any Foreign Subsidiary
that is not a Grantor constitute collateral security for payment of the
Obligations of any Grantor, it being understood that the Equity Interests of any
Foreign Subsidiary that is not a Grantor (but is a first-tier Subsidiary of a
Grantor) do not constitute such an asset.

8.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart to
this Agreement by facsimile transmission or other electronic transmission
(including by “.pdf” or “.tif”) shall be as effective as delivery of a manually
signed original.

8.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
other Secured Party relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.

8.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-26-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.12 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.13 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. The execution and delivery of such Assumption Agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Grantor as a party to this Agreement.

8.14 Releases.

(a) At such time as the Loans, the amounts owed to any Issuing Bank in respect
of Letter of Credit and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations, Obligations in
respect of Secured Hedge Agreements and Cash Management Obligations) shall have
been paid in full, the Commitments have been terminated and either no Letters of
Credit shall be outstanding or each outstanding Letter of Credit has been cash
collateralized so that it is fully secured to the reasonable satisfaction of the
Issuing

 

-27-



--------------------------------------------------------------------------------

Bank, the Collateral shall be released automatically from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor (other than any such sale, transfer or disposition to a Grantor)
in a transaction permitted by the Credit Agreement or the Liens of the
Administrative Agent are released in all of the Collateral pursuant to clause
(i) of Article VIII of the Credit Agreement, then, in each such case, (i) the
Liens created hereby on such Collateral shall automatically be released and
(ii) the Administrative Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence such release of the
Liens created hereby on such Collateral. At the request and sole expense of the
Company, any other Grantor shall be released automatically from its obligations
hereunder in the event that all the Equity Interests of such Grantor shall be
sold, transferred or otherwise disposed of (other than any such sale, transfer
or disposition to a Grantor) in a transaction permitted by the Credit Agreement.

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this U.S. Guarantee and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

DOLE FOOD COMPANY, INC., as a Grantor By:   

 

   Title: [OTHER GRANTORS], as a Grantor By:   

 

   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:   

 

   Title: By:   

 

   Title:

 



--------------------------------------------------------------------------------

Schedule 1

U.S. GUARANTORS

Calazo Corporation

AG 1970, Inc.

AG 1971, Inc.

AG 1972, Inc.

Alyssum Corporation

Barclay Hollander Corporation

Bud Antle, Inc.

Calicahomes, Inc.

California Polaris, Inc.

DB North, LLC

DB South, LLC

Dole ABPIK, Inc.

Dole Arizona Dried Fruit and Nut Company

Dole Citrus

Dole DF&N, Inc.

Dole Dried Fruit and Nut Company, a California general partnership

Dole Farming, Inc.

Dole Fresh Vegetables, Inc.

Dole Orland, Inc.

E.T. Wall Company

Earlibest Orange Association, Inc.

Fallbrook Citrus Company, Inc.

Lindero Headquarters Company, Inc.

Lindero Property, Inc.

Milagro Ranch, LLC

Oceanview Produce, LLC

Prairie Vista, Inc.

Rancho Manana, LLC

Royal Packing LLC

Veltman Terminal Co.

Bananera Antillana (Colombia), Inc.

Clovis Citrus Association

Delphinium Corporation

Dole Europe Company

Dole Foods Flight Operations, Inc.

Dole Northwest, Inc.

Dole Sunfresh Express, Inc.

Standard Fruit and Steamship Company

Standard Fruit Company

West Foods, Inc.

Dole Berry Company

Cool Advantage, Inc.

Cool Care, Inc.

 



--------------------------------------------------------------------------------

Lallymix Farms, LLP

Blue Anthurium, Inc.

Cerulean, Inc.

Dole Diversified, Inc.

Dole Land Company, Inc.

Dole Packaged Foods Corporation

La Petite D’Agen, Inc.

Malaga Company, Inc.

M K Development, Inc.

Muscat, Inc.

Oahu Transport Company, Limited

Wahiawa Water Company, Inc.

Zante Currant, Inc.

Diversified Imports Co.

Dole Assets, Inc.

Dole Fresh Fruit Company

Dole Holdings, Inc.

Dole Logistics Services, Inc.

Dole Ocean Cargo Express, Inc.

Dole Ocean Liner Express, Inc.

Renaissance Capital Corporation

Sun Giant, Inc.

DNW Services Company

Pacific Coast Truck Company

Pan-Alaska Fisheries, Inc.

 

-2-



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS FOR PERFECTION OF SECURITY INTERESTS

 

1. Filings specified on Schedule 5 to the Perfection Certificate.

 

2. Filings with the United States Patent and Trademark Office and the United
States Copyright Office with respect to the Intellectual Property specified on
Schedule 10(a) and Schedule 10(b) to the Perfection Certificate.

 

3. Delivery by each applicable Grantor to the Administrative Agent in the State
of New York, and possession by the Administrative Agent in the State of New
York, of all certificated Pledged Stock and Pledged Notes listed on Schedules 8
and 9 of the Perfection Certificate, together with undated stock powers or note
powers, as the case may be, covering such Pledged Stock or Pledged Notes duly
executed in blank by each applicable Grantor.

 

-3-



--------------------------------------------------------------------------------

Schedule 4.1

INTELLECTUAL PROPERTY LICENSES

Trademark Rights Agreement dated as of April 1, 2013, by and among Dole Food
Company, Inc., Dole Packaged Foods, LLC and Dole Asia Holdings PTE. LTD, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 



--------------------------------------------------------------------------------

Annex 1 to

U.S. Guarantee and Security Agreement

ASSUMPTION AGREEMENT, dated as of             , 201  , made by
                     (the “Additional Grantor”), in favor of DEUTSCHE BANK AG
NEW YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the U.S. Guarantee and Security Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, DOLE FOOD COMPANY, INC., (the “Company”), certain other parties
thereto, the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of April 1, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and the U.S.
Guarantors (other than the Additional Grantor) have entered into the U.S.
Guarantee and Security Agreement, dated as of April 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “U.S. Guarantee and
Security Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the U.S. Guarantee and Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the U.S. Guarantee and
Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Security Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.13 of the
U.S. Guarantee and Security Agreement, hereby becomes a party to the U.S.
Guarantee and Security Agreement as a Grantor thereunder with the same force and
effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. Without limiting the generality of the
foregoing, the Additional Grantor hereby grants and assigns to the
Administrative Agent for the benefit of the Secured Parties, a security interest
in, all of its right, title and interest in the Collateral, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.
Pursuant to any applicable law, each Additional Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Additional Grantor in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under this Agreement. Each Additional Grantor
authorizes the Administrative Agent to use the collateral description “all
assets” or words of similar effect and an indication that after-acquired

 



--------------------------------------------------------------------------------

assets are covered in such financing statements. The information set forth in
Annex 1-A hereto is hereby added to the information set forth in the Schedules
to the Perfection Certificate. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the U.S. Guarantee and Security Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date).

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:   

 

   Name:    Title:

 

-2-



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to the Perfection Certificate

 



--------------------------------------------------------------------------------

Annex 2 to

U.S. Guarantee and Security Agreement

Perfection Certificate

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

Date:             ,         

To: Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Dole Food Company, Inc., a Delaware corporation (the
“Company”), Solvest, Ltd., a company organized under the laws of Bermuda (the
“Bermuda Borrower”), the Lenders from time to time party thereto, and Deutsche
Bank AG New York Branch, as Administrative Agent, Swingline Lender and the
Issuing Bank.

The undersigned hereby requests (select one):

¨ A Borrowing of [U.S. Revolving][Alternative Currency Revolving] [Tranche B
Term] Loans

¨ A conversion or continuation of [U.S. Revolving][Alternative Currency
Revolving][Tranche B Term] Loans

 

  1. Borrower: [Dole Food Company, Inc.] [Solvest, Ltd.]1

 

  2. On                                          (a Business Day).

 

  3. In the amount of                                         

 

  4. Comprised of                                         

                                                       [Type and Class of Loan
requested]

 

  5. In the following currency:                                          2

 

 

 

1  Only Dole Food Company, Inc. may be Borrower for Tranche B Term Loans

 

2  Include in the case of a Eurocurrency Borrowing of Alternative Currency
Revolving Loans (Dollars or an Alternative Currency).

 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

  6. For Eurocurrency Loans: with an Interest Period of                     
months3.

 

  7. To                                                          

                                                                   
              [Account Number]

[The U.S. Revolving Borrowing requested herein complies with Section 2.01(b) of
the Agreement.][The Alternative Currency Revolving Borrowing requested herein
complies with Section 2.01(c) of the Agreement.]4

 

 

 

3  One, two, three or six months (or any period as may be agreed to and is
available to all applicable Lenders, as elected by the applicable Borrower or
the Company on behalf of the applicable Borrower).

 

4  Include the applicable sentence in the case of a Revolving Loan Borrowing.

 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Event.5

 

[DOLE FOOD COMPANY, INC.][ SOLVEST,

LTD.]

By:  

 

  Name:   Title:

 

 

5  Include only when requesting a Borrowing, not when requesting a conversion or
continuation.

 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE LOAN NOTICE

Date:             ,         

 

To: Deutsche Bank AG New York Branch, as Swingline Lender

     Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Dole Food Company, Inc., a Delaware corporation (the
“Company”), Solvest, Ltd., a company organized under the laws of Bermuda (the
“Bermuda Borrower”), the Lenders from time to time party thereto and Deutsche
Bank AG New York Branch, as Administrative Agent, Swingline Lender and the
Issuing Bank.

The undersigned hereby requests a [U.S.][Alternative Currency] Swingline Loan:

 

  1. Borrower: [Dole Food Company, Inc.] [Solvest, Ltd.]

 

  2. On                                          
                                        (a Business Day).

 

  3. In the amount of $                                                 .1

The Swingline Borrowing requested herein complies with the requirements of
Section 2.04(a) of the Agreement.

 

 

1  Minimum of $100,000.

 

F-1

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Event.

 

[DOLE FOOD COMPANY, INC.] [SOLVEST,

LTD.]

By:  

 

  Name:   Title:

 

 

F-2

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                      ,

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Dole Food Company, Inc., a Delaware corporation (the
“Company”), Solvest, Ltd., a company organized under the laws of Bermuda (the
“Bermuda Borrower”), the Lenders from time to time party thereto and Deutsche
Bank AG New York Branch, as Administrative Agent, Swingline Lender and the
Issuing Bank.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                          of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

2. The Company has delivered (x) a Perfection Certificate Supplement or a
certificate of a Financial Officer of the Company stating that there has been no
change in the information set forth in the last Perfection Certificate or
Perfection Certificate Supplement, as the case may be, most recently delivered
to the Administrative Agent, (y) a description of any assets acquired by any
Foreign Loan Party which are not subject to a security interest in favor of the
Administrative Agent and which have a fair market value in excess of $10,000,000
and (z) a certificate of a Financial Officer stating that the Company has
complied with Section 5.09, in each case as required by Section 5.01(d) of the
Agreement.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

G-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[2][3]. A review of the activities and condition (financial or otherwise) of the
Company during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Company performed and observed all its Obligations under the Loan Documents, and

 

G-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned after reasonable inquiry, during such
fiscal period the Company performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the knowledge of the undersigned after reasonable inquiry, during such
fiscal period the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

[3][4]. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
             ,         .

 

DOLE FOOD COMPANY, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

G-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

 

I.      Section 6.09(a) – Consolidated Interest Coverage Ratio.1

    A.   Consolidated EBITDA:     1.   Consolidated EBIT  
$                               

plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT:

    2.   all depreciation and amortization expense that were deducted in
determining Consolidated EBIT for such period,                                  
  3.   any other non-cash charges incurred in such period, to the extent that
same were deducted in arriving at Consolidated EBIT for such period,  
                                  4.   the amount of all fees and expenses
incurred in connection with the Transactions (provided that the aggregate amount
of such fees and expenses incurred following the 18 month anniversary of the
Closing Date and added back pursuant to this clause 4 shall not exceed
$10,000,000 for all such periods) or any refinancing or amendment of any
Indebtedness for such period to the extent same were deducted in arriving at
Consolidated EBIT for such period,                                  5.   cash
charges incurred in such period related to the European Commission Decisions and
                                    6.   any losses attributable to the interest
component of cross-currency hedging arrangements even if such transactions are
treated for GAAP purposes as foreign exchange transactions to the extent same
were deducted in arriving at Consolidated EBIT for such period  
                                 

minus the sum of:

    7.   to the extent included in arriving at Consolidated EBIT for such
period, the amount of non-cash gains during such period,  
                                  8.   the aggregate amount of all cash payments
made during such period in connection with non-cash charges incurred in a prior
 

 

 

1 

Testing to begin with any fiscal period after June 15, 2013.

 

G-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

    period, to the extent such non-cash charges were added back pursuant to
clause 3 above (and, for the avoidance of doubt, not added back pursuant to any
other component of this Section A) in a prior period and  
                                  9.   any gains attributable to the interest
component of cross-currency hedging arrangements even if such transactions are
treated for GAAP purposes as foreign exchange transactions to the extent same
were included in arriving at Consolidated EBIT for such period  
                                  10.   Consolidated EBITDA for four fiscal
quarters (“Test Period”)   $                                B.   Consolidated
Interest Expense payable in cash:    

The excess of,

   

the sum, without duplication, of:

    1.   the total consolidated interest expense of the Company and its
Consolidated Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit and Swap Agreements, but only to the extent such
commissions, discounts, and other fees and charges are treated as “interest
expense” pursuant to GAAP) for such period, adjusted to exclude (to the extent
same would otherwise be included in the calculation above in this clause (1))
(x) the amortization or write off of any deferred financing costs for such
period (including in connection with the Transactions) and (y) any interest
component of accruals for the European Commission Decision; and  
$                                2.   without duplication, (x) that portion of
Capital Lease Obligations of the Company and its Subsidiaries on a consolidated
basis representing the interest factor for such period, (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Company and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained in the Agreement (to the extent same does not arise from
a financing arrangement constituting an operating lease) for such period and (z)
gains or losses attributable to the interest component of cross-currency hedging
arrangements even if such transactions are treated for GAAP purposes as foreign
exchange transactions                                     3.   Consolidated
Interest Expense to the extent payable in cash for Test Period:  
$                                C.   Consolidated Interest Coverage Ratio (Line
I.A9 ÷ Line I.B.3)                         to  1.0   D.   Covenant Requirement:
 

Greater than or equal

to 2.5 to 1.0

 

 

G-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.    Section 6.09(b) – Consolidated Net Leverage Ratio.2

    A.   Consolidated Total Net Indebtedness:   $                               
B.   Consolidated EBITDA (Line I.A.9 above):   $                               
C.   Consolidated Net Leverage Ratio (Line II.A ÷ Line II.B):  
                    to 1.0  

Maximum permitted:

  Greater than or equal       to 5.0 to 1.0

 

 

2 

Testing to begin with fiscal period after June 15, 2013, but calculation must be
set forth in each Compliance Certificate delivered prior to such date.

 

G-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

    III.

     Excess Cash Flow3  

A.

     Excess Cash Flow:        1.   net cash flow provided by (used in) operating
activities for such period as reported on the consolidated statements of cash
flow of the Company and its Consolidated Subsidiaries for such period delivered
under Section 5.01 of the Agreement   $                                   Minus
the sum of, in each case to the extent not otherwise reducing net cash flow
provided by (used in) operating activities, without duplication:        2.  
scheduled principal payments and payments of interest in each case made in cash
on Indebtedness for borrowed money during such period (including for purposes
hereof, sinking fund payments, payments in respect of the principal components
under capital leases and the like relating thereto), in each case other than to
the extent financed with equity proceeds, Equity Interests, asset sale proceeds,
insurance proceeds or the proceeds of Indebtedness (excluding Indebtedness under
any revolving credit facility)                                      3.  
optional prepayments of Indebtedness for borrowed money (other than the Loans)
during such period in each case other than to the extent financed with equity
proceeds, Equity Interests, asset sale proceeds, insurance proceeds or the
proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility); provided that in the case of any revolving Indebtedness such
repayment shall only be included in this clause (3) to the extent that such
repayment results in a permanent reduction of the commitments thereunder,  
                                   4.   the aggregate amount of all Capital
Expenditures made by the Company and its Subsidiaries during such period other
than to the extent financed with equity proceeds, Equity Interests, asset sale
proceeds, insurance proceeds or the proceeds of Indebtedness (excluding
Indebtedness under any revolving credit facility) and  
                                   5.   other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility), cash sums expended for Investments pursuant to Section 6.05 of the
Agreement (other than with respect to any amount expended on such Investments
through the use of the Available Amount) during such period  
                             

 

 

3 

To be included in fiscal year end certificate only, beginning with the fiscal
year ended December 28, 2013.

 

G-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

     6.   Excess Cash Flow   $                             

B.

     Amount to be Paid on Excess Cash Flow Payment Date:        An amount equal
to the remainder (if positive) of:        1.   the Applicable Prepayment
Percentage of the Excess Cash Flow (Line III.A.6 above) for the relevant Excess
Cash Flow Payment Period   $                                   Minus:        2.
  the aggregate amount of principal repayments of Loans made as voluntary
prepayments pursuant to Section 2.10(a) hereof with internally generated funds
during the relevant Excess Cash Flow Payment Period  
                                   3.   Amount to be Paid on Excess Cash Flow
Payment Date   $                             

 

G-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

[SEE ATTACHED]

 

 

H-1

Form of Mortgage



--------------------------------------------------------------------------------

 

This document is intended

to be recorded in

[            ] County, [            ]

This Mortgage was prepared by the

attorney set forth below in consultation

with counsel in the state in which the

Mortgaged Property is located and

when recorded should be returned to:

Athy A. O’Keeffe, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

(212) 701-3000

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES,

RENTS AND PROFITS, FINANCING STATEMENT AND FIXTURE FILING

made by

[            ],

a [            ][            ]

as the Mortgagor,

to

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

as the Mortgagee

 

 



--------------------------------------------------------------------------------

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES,

RENTS AND PROFITS, FINANCING STATEMENT AND FIXTURE FILING

THIS FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, RENTS AND
PROFITS, FINANCING STATEMENT AND FIXTURE FILING, dated effective as of
[            ], 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Mortgage”) made by [            ], a
[            ] [            ] (the “Mortgagor”), having an address at [One Dole
Drive, Westlake Village, CA 91362]1, as the Mortgagor, to DEUTSCHE BANK AG NEW
YORK BRANCH, having an address at 60 Wall Street, New York, New York 10005, as
Administrative Agent (together with any successor Administrative Agent, the
“Mortgagee”), as Mortgagee for the benefit of the Secured Parties (as defined in
the Credit Agreement (as hereinafter defined)).

All capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Dole Food Company, Inc. (the “Company”), Solvest, Ltd. (together with
the Company, the “Borrowers”), the Lenders (as defined therein) from time to
time party thereto, Deutsche Bank AG New York Branch, as Administrative Agent
(in such capacity and together with any successor administrative agent, the
“Administrative Agent”), Issuing Bank and Swingline Lender (each as defined
therein), the Co-Documentation Agents (as defined therein) and the Syndication
Agent (as defined therein) entered into that certain Credit Agreement, dated as
of [                            ], 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for, among other things, the making of Loans to each of the Borrowers
and the issuance of, and participation in, Letters of Credit, all as
contemplated therein.

[WHEREAS, the Company owns directly or through its Subsidiaries, all of the
issued and outstanding shares of Mortgagor;]2

WHEREAS, the Mortgagor is the owner of fee simple title to the Mortgaged
Property (as hereinafter defined);

[WHEREAS, pursuant to Section 2 of that certain U.S. Guarantee and Security
Agreement made by the Borrowers and the U.S. Guarantors (as defined therein) in
favor of the Mortgagee, dated as of [                            ], 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “U.S. Guarantee and Security Agreement”), the Mortgagor has jointly
and severally guaranteed to the Mortgagee, for the ratable benefit of the
Secured Parties and their respective successors, and permitted indorsees,
transferees and assigns, the prompt and complete payment and performance of the
Obligations (as hereinafter defined);]3

 

 

1 BORROWER’S COUNSEL TO CONFIRM ADDRESS

2 INCLUDE ONLY IF MORTGAGOR IS NOT THE BORROWER BUT A GUARANTOR

3 INCLUDE ONLY IF MORTGAGOR IS NOT THE BORROWER BUT A GUARANTOR



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit to the Company under the Credit Agreement that
the Mortgagor shall have executed and delivered the Loan Documents, including
this Mortgage, to the Mortgagee for the ratable benefit of the Secured Parties;
and

WHEREAS, the Mortgagor has and will receive substantial benefits from the
execution, delivery and performance of the Loan Documents and is, therefore,
willing to enter into this Mortgage;

WHEREAS, the Mortgagor desires to enter into this Mortgage to secure (and this
Mortgage shall secure) the Obligations. Whenever referred to in this Mortgage,
or in any related document, “Obligations” shall mean the Obligations, as such
term is defined in the Credit Agreement, as the same may be further amended and
modified from time to time if and when the Credit Agreement is further amended,
restated, supplemented or otherwise modified from time to time, including any
modification changing the amount, the interest rate or other terms of the credit
facilities provided for therein or the Obligations.

A G R E E M E M E N T

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:

ARTICLE I

GRANTS AND SECURED OBLIGATIONS

1.01 Grant of Mortgaged Property. In order to secure the due and punctual
payment and performance of all of the Obligations for the benefit of the
Mortgagee on behalf of the Secured Parties, and in consideration of the payment
of ten dollars ($10.00) and the other benefits accruing to the Mortgagor, the
receipt and sufficiency of which are hereby acknowledged, THE MORTGAGOR HEREBY
GIVES, GRANTS, MORTGAGES, BARGAINS, SELLS, ASSIGNS, TRANSFERS, CONVEYS AND
CONFIRMS TO THE MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS FOREVER, and grants to
Mortgagee on behalf of the Secured Parties a security interest in and lien upon,
all of the Mortgagor’s estate, right, title and interest, whether now owned or
hereafter acquired, whether as lessor or lessee and whether vested or
contingent, in and to all of the following described property, whether now owned
or held or hereafter acquired from time to time (collectively, the “Mortgaged
Property”):



--------------------------------------------------------------------------------

A. The land described in Exhibit A hereto, together with all rights, privileges,
franchises and powers related thereto which are appurtenant to said land or its
ownership, including all of Mortgagor’s right, title and interest in and to all
minerals, oil and gas and other hydrocarbon substances thereon or therein;
waters, water courses, water stock, water rights (whether riparian,
appropriative, or otherwise, and whether or not appurtenant), sewer rights,
shrubs, crops, trees, timber and other emblements now or hereafter on under or
above the same or any part or parcel thereof (the “Land”);

B. All of Mortgagor’s right, title and interest in and to all buildings,
structures, tenant improvements and other improvements of every kind and
description now or hereafter located in or on the Land, including, but not
limited to, all structures, improvements, rail spurs, dams, reservoirs, water,
sanitary and storm sewers, drainage, electricity, steam, gas, telephone and
other utility facilities, parking areas, roads, driveways, walks and other site
improvements of every kind and description now or hereafter erected or placed on
the Land, together with all additions thereto and all renewals, alterations,
substitutions and replacements thereof (collectively, the “Improvements,” and
together with the Land, collectively, the “Premises”);

C. All fixtures, attachments, appliances, equipment, machinery, building
materials and supplies, and other tangible personal property, now or hereafter
attached to said Improvements or now or at any time hereafter located on the
Land and/or Improvements, including, but not limited to, artwork, decorations,
draperies, furnaces, boilers, oil burners, piping, plumbing, refrigeration, air
conditioning, lighting, ventilation, disposal and sprinkler systems, elevators,
motors, dynamos and all other equipment and machinery, appliances, fittings and
fixtures of every kind located in or used in the operation of the Improvements
located on the Land, together with all additions thereto and all renewals,
alterations, substitutions and replacements thereof (hereinafter sometimes
collectively referred to as the “Equipment”);

D. All surface rights, appurtenant rights and easements, rights of way, and
other rights appurtenant to the use and enjoyment of or used in connection with
the Premises;

E. All streets, roads and public places (whether open or proposed) now or
hereafter adjoining or otherwise providing access to the Land, the land lying in
the bed of such streets, roads and public places, and all other sidewalks,
alleys, ways, passages, vaults, water courses, strips and gores of land now or
hereafter adjoining or used or intended to be used in connection with all or any
part of the Premises;

F. Any leases, lease guaranties and in any other agreements relating to the use
and occupancy of the Premises or any portion thereof, including, but not limited
to, any use or occupancy arrangements created pursuant to Section 365(h) of
Title 11 of the United States Code (the “Bankruptcy Code”) or otherwise in
connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings, or any assignment for the benefit of creditors, in respect of any
tenant or occupant of any portion of the Premises (collectively, “Leases”);

G. All revenues, rents, receipts, income, accounts receivable, issues and
profits of the Mortgaged Property (collectively, “Rents”);



--------------------------------------------------------------------------------

H. All permits, licenses and rights relating to the use, occupation and
operation of the Premises or any business conducted thereon or therein;

I. All real estate tax refunds payable to the Mortgagor with respect to the
Premises, and refunds, credits or reimbursements payable with respect to bonds,
escrow accounts or other sums payable in connection with the use, development,
or ownership of the Premises;

J. Any claims or demands with respect to any proceeds of insurance in effect
with respect to the Premises, including interest thereon, which the Mortgagor
now has or may hereafter acquire and any and all awards made for the taking by
eminent domain, condemnation or by any proceedings, transfer or purchase in lieu
or in anticipation of the exercise of said rights, or for a change of grade, or
for any other injury to or decrease in the value of, the whole or any part of
the Mortgaged Property;

K. Any zoning lot agreements, air rights and development rights which may be
vested in the Mortgagor together with any additional air rights or development
rights which have been or may hereafter be conveyed to or become vested in the
Mortgagor; and

L. All proceeds and products of the conversion, voluntary or involuntary,
including, but not limited to, those from sale, exchange, transfer, collection,
loss, damage, disposition, substitution or replacement, of any of the foregoing,
whether into cash, liquidated claims or otherwise.

Notwithstanding anything herein to the contrary, the term “Mortgaged Property”
shall not include any Excluded Property (as defined in the U.S. Guarantee and
Security Agreement).

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto the
Mortgagee and to its successors and assigns until the occurrence of the
Termination Date (as hereinafter defined), and the Mortgagor hereby covenants
and agrees, on behalf of itself and its successors and assigns, to warrant and
defend the Mortgaged Property unto the Mortgagee, its successors and assigns
against the claims of all persons and parties whatsoever.

PROVIDED, HOWEVER, that if the Obligations shall have been paid and performed in
full, then, in such case the Mortgagee shall, at the request and expense of the
Mortgagor, satisfy this Mortgage (without recourse and without any
representations or warranties) and the estate, right, title and interest of the
Mortgagee in the Mortgaged Property shall cease, and upon payment to the
Mortgagee of all costs and expenses incurred for the preparation of the release
hereinafter referenced and all recording costs if allowed by law, the Mortgagee
shall release this Mortgage and the lien hereof by proper instrument.

1.02 Obligations Secured. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations:

1.03 No Release. Nothing set forth in this Mortgage shall relieve the Mortgagor,
so long as Mortgagor is the then current fee owner of the Mortgaged Property,
from the performance of any term, covenant, condition or agreement on the
Mortgagor’s part to be



--------------------------------------------------------------------------------

performed or observed under or in respect of any of the Mortgaged Property or
from any liability to any person under or in respect of any of the Mortgaged
Property or shall impose any obligation on the Mortgagee or any other Secured
Party to perform or observe any such term, covenant, condition or agreement on
the Mortgagor’s part to be so performed or observed or shall impose any
liability on the Mortgagee or any other Secured Party for any act or omission on
the part of the Mortgagor relating thereto or for any breach of any
representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith.

ARTICLE II

REPRESENTATIONS, WARRANTIES, COVENANTS

AND AGREEMENTS OF THE MORTGAGOR

2.01 Title to the Mortgaged Property. The Mortgagor represents and warrants
that: (a) it has good and marketable fee simple title to the Mortgaged Property,
free and clear of any Liens and encumbrances, other than the Permitted
Encumbrances related thereto, and is lawfully seized and possessed of the
Mortgaged Property; (b) this Mortgage is a valid first priority Lien upon the
Mortgaged Property (subject to the Permitted Encumbrances related thereto);
(c) it has full corporate (or other organizational) power and authority to
encumber the Mortgaged Property in the manner set forth herein; and (d) except
as otherwise permitted by law, there are no defenses or offsets to this Mortgage
or to the Obligations which it secures. The Mortgagor shall preserve such title
and the validity and priority of this Mortgage and shall, until payment and
performance in full of the Obligations in accordance with the provisions of the
Credit Agreement, warrant and defend the same to the Mortgagee and the
Mortgagee’s successors and assigns against the claims of all Persons and parties
whatsoever. The Mortgagor shall take no action nor shall it fail to take any
action which could result in an impairment of the Lien of this Mortgage or which
could form the basis for any Person(s) to claim an interest in the Mortgaged
Property (including, without limitation, any claim for adverse use or possession
or any implied dedication or easement by prescription) other than Leases and
Permitted Encumbrances related thereto permitted under the Credit Agreement. If
any Lien (other than a Permitted Encumbrance related to the Mortgaged Property)
is asserted against the Mortgaged Property, the Mortgagor shall promptly upon
obtaining knowledge thereof, at its expense pay the Lien in full or take such
other action to cause the Lien to be released, or, so long as the lien of this
Mortgage is not compromised, contest the same in accordance with the provisions
of the Credit Agreement. From and after the occurrence and during the
continuance of an Event of Default, the Mortgagee may, but shall not be
obligated, to pay any such asserted Lien if not timely paid by the Mortgagor.

2.02 Flood Hazard Determination. Prior to the date hereof, the Mortgagor has
delivered to the Mortgagee a completed “Life-of Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination (together with notices
about special flood hazard area status and flood disaster assistance relating
thereto, duly executed by the applicable Loan Party) with respect to each
portion of the Mortgaged Property that is materially improved with a permanent
structure and at any time is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or any
successor act thereto);



--------------------------------------------------------------------------------

2.03 Compliance with Law. The Mortgagor represents and warrants that to the best
of its knowledge it possesses all certificates, licenses, authorizations,
registrations, permits and/or approvals necessary for the ownership, operation,
leasing and management of the Mortgaged Property, including, but not limited to,
all required environmental permits, all of which are in full force and effect
and to the best of its knowledge not the subject of any revocation proceeding,
undisclosed amendment, release, suspension, forfeiture or the like. To the best
of Mortgagor’s knowledge, the present and contemplated use and occupancy of the
Mortgaged Property does not conflict with or violate any such certificate,
license, authorization, registration, permit or approval, including, but not
limited to, any certificate of occupancy which may have been issued for the
Mortgaged Property in any manner that would have a material adverse effect on
the Mortgaged Property or the Lien created by this Mortgage. The Mortgagor shall
take no action nor shall it intentionally fail to take any action so as to
compromise or adversely affect the zoning classification of the Mortgaged
Property.

2.04 Payment and Performance of Obligations. The Mortgagor shall pay all of the
Obligations for which it is responsible when due and payable without offset or
counterclaim, and shall observe and comply in all respects with all of the
terms, provisions, conditions, covenants and agreements to be observed and
performed by it under this Mortgage and the other Loan Documents to which it is
a party.

2.05 Maintenance, Repair, Alterations, Etc. The Mortgagor shall: (a) keep and
maintain the Mortgaged Property in its condition and state of repair as of the
date hereof (normal wear and tear or as it arises during the normal course of
business, and casualty excepted); (b) make or cause to be made, as and when
necessary, all repairs, renewals and replacements, structural and nonstructural,
exterior and interior, ordinary and extraordinary, foreseen and unforeseen which
are necessary to so maintain the Mortgaged Property as it is currently
maintained; (c) restore any Improvement which may be damaged or destroyed so
that the same shall be at least substantially equal to its value, condition and
character immediately prior to the damage or destruction; (d) not commit or
permit any waste or deterioration (normal wear and tear or as it arises during
the normal course of business excepted) of the Mortgaged Property; (e) not
permit the Improvements to be demolished or altered in any manner that
substantially decreases the value thereof without the prior written consent of
the Mortgagee, which consent shall not be unreasonably withheld or delayed;
(f) promptly pay when due, unless contesting in good faith in accordance with
the terms of the Credit Agreement, all claims for labor performed and materials
furnished therefor; and (g) comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities having jurisdiction over the Mortgaged Property, as well as comply
with the provisions of any lease, easement or other agreement affecting all or
any part of the Mortgaged Property, the failure of which would have a material
adverse effect on the Mortgaged Property.

2.06 Required Insurance; Use of Proceeds. The Mortgagor will, at its expense, at
all times provide, maintain and keep in full force and effect policies of
property, hazard and liability insurance in accordance with Section 5.05 of the
Credit Agreement with respect to the Mortgaged Property, together with statutory
workers’ compensation insurance with respect to



--------------------------------------------------------------------------------

any work to be performed on or about the Mortgaged Property. The Mortgagor shall
give prompt written notice to the Mortgagee of the occurrence of any material
damage to or destruction of the Improvements (which term as used in this
Section 2.06 shall include Equipment). In the event of any material damage to or
destruction of the Mortgaged Property or any part thereof, all proceeds of
property insurance paid to the Mortgagor or any other Loan Party on account of
such damage or destruction shall be applied and/or reinvested as set forth in
Section 2.10(b) of the Credit Agreement or, after the Obligations have been
accelerated or otherwise become due and payable, in the same manner as is set
forth in Section 6.5 of the U.S. Guarantee and Security Agreement for the
application of proceeds of collateral thereunder. In the event of foreclosure of
the lien of this Mortgage or other transfer of title or assignment of the
Mortgaged Property in extinguishment, in whole or in part, of the Obligations,
all right, title and interest of the Mortgagor in and to all proceeds then
payable under any policy of insurance required by this Mortgage shall inure to
the benefit of and pass to the successor in interest of the Mortgagor, or the
purchaser or Mortgagor of the Mortgaged Property. From and after and during the
continuance of an Event of Default, the Mortgagee shall have the right to
participate in and approve the settlement of any claim made by the Mortgagor
against any insurance company. Without limiting anything contained in this
Section 2.06, if any portion of any Mortgaged Property is materially improved
with a permanent structure and is at any time located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a Special
Flood Hazard Area with respect to which flood insurance has been made available
under the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Mortgagor shall (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
amounts and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, and (ii) deliver
to the Mortgagee evidence of such compliance in form and substance reasonably
acceptable to the Mortgagee.

2.07 Preservation of Property. The Mortgagor agrees to pay for any and all
reasonable fees, costs and expenses of whatever kind or nature incurred in
connection with the creation, preservation or protection of the Mortgagee’s
Liens on, and security interest in, the Mortgaged Property, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices (including stamp and mortgage
recording taxes or other taxes imposed on the Mortgagee by virtue of its
ownership of this Mortgage), which are imposed upon the recording of this
Mortgage or thereafter, all reasonable attorneys’ fees, payment or discharge of
any taxes or Liens upon or in respect of the Mortgaged Property, premiums for
insurance with respect to the Mortgaged Property and all other fees, costs and
expenses reasonably incurred by the Mortgagee in connection with protecting,
maintaining or preserving the Mortgaged Property and the Mortgagee’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Mortgaged Property, the failure of which would have a material adverse effect on
the Mortgaged Property or the Lien created by this Mortgage.

2.08 Condemnation. Should the Mortgagor receive any written notice that the
Mortgaged Property or any part thereof or interest therein may be taken or
damaged by reason of any public improvements or condemnation proceeding or in
any other similar manner (a “Condemnation”), the Mortgagor shall give prompt
written notice thereof to the Mortgagee. In



--------------------------------------------------------------------------------

the event of any Condemnation, the Mortgagee shall have the right to participate
in any negotiations or litigation and shall have the right to approve any
settlement. All compensation, awards, damages and proceeds paid to the Mortgagor
or any other Loan Party on account of such Condemnation shall be applied and/or
reinvested as set forth in Section 2.10(b) of the Credit Agreement or, after the
Obligations have been accelerated or otherwise become due and payable, in the
same manner as is set forth in Section 6.5 of the U.S. Guarantee and Security
Agreement for the application of proceeds of collateral thereunder.

2.09 Inspections. The Mortgagor hereby authorizes the Mortgagee, its agents,
employees and representatives, upon reasonable prior written notice to the
Mortgagor (except in an emergency or following the occurrence and during the
continuance of any Event of Default, in which case notice shall not be required)
but subject to the rights of any existing tenants to visit and inspect the
Mortgaged Property or any portion(s) thereof, all at such reasonable times and
as often as the Mortgagee may reasonably request.

2.10 Transfers. Except as otherwise permitted in accordance with the terms of
the Loan Documents, no part of the Mortgaged Property or any legal or beneficial
interest in the Mortgaged Property shall be sold, assigned, conveyed, leased,
transferred or otherwise disposed of (whether voluntarily or involuntarily,
directly or indirectly, by sale of stock or any interest in the Mortgagor, or by
operation of law or otherwise).

2.11 Amendment to Legal Description. In the event that the legal description
attached to any Loan Document is inaccurate or does not fully describe all of
the Mortgaged Property in which the Mortgagor has an interest, the Mortgagor
hereby agrees to the amendment of such legal description and the legal
description contained in the corresponding title policy so that such error is
corrected and the Mortgagor shall execute and cause to be recorded, if
applicable, such documentation as may be appropriate for such purpose.

2.12 After-Acquired Property Interests. All right, title and interest of the
Mortgagor in and to all improvements, betterments, renewals, substitutes and
replacements of, and all additions and appurtenances to, the Mortgaged Property,
hereafter acquired by, or released to, the Mortgagor or constructed, assembled
or placed by the Mortgagor on the Land, and all conversions of the security
constituted thereby (collectively, “After-Acquired Property Interests”),
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
deed of trust, mortgage, conveyance, assignment or other act by the Mortgagor,
shall become subject to the Lien of this Mortgage as fully and completely, and
with the same effect, as though owned by the Mortgagor on the date hereof and
specifically described in the granting clauses hereof. The Mortgagor shall
execute and deliver to the Mortgagee all such other assurances, mortgages,
conveyances or assignments thereof as the Mortgagee may reasonably require for
the purpose of expressly and specifically subjecting such After-Acquired
Property Interests to the Lien of this Mortgage. The Mortgagor hereby
irrevocably authorizes and appoints the Mortgagee as the agent and
attorney-in-fact of the Mortgagor to, following the occurrence and during the
continuance of an Event of Default, execute all such documents and instruments
on behalf of the Mortgagor, which appointment shall be irrevocable and coupled
with an interest.



--------------------------------------------------------------------------------

ARTICLE III

SECURITY AGREEMENT

3.01 Grant of Security; Incorporation by Reference. In addition to constituting
a mortgage lien and mortgage on those portions of the Mortgaged Property
classified as real property (including fixtures to the extent they are real
property), this Mortgage shall constitute a security agreement within the
meaning of the Uniform Commercial Code or within the meaning of the common law
with respect to those parts of the Mortgaged Property classified as personal
property (including fixtures to the extent they are personal property). The
Mortgagor hereby grants to the Mortgagee a security interest in and to the
following property whether now owned or hereafter acquired (collectively, the
“Secured Property”) for the benefit of the Mortgagee to further secure the
payment and performance of the Obligations:

(a) those parts of the Mortgaged Property classified as personal property
(including (i) fixtures to the extent they are personal property and
(ii) personal property and fixtures that are leased by the Mortgagor, but only
to the extent the Mortgagor can grant to the Mortgagee a security interest
therein without breaching the terms of such lease);

(b) all general intangibles, contract rights, accounts and proceeds arising from
all insurance policies required to be maintained by the Mortgagor and related to
the Mortgaged Property hereunder;

(c) all proceeds of any judgment, award or settlement in any Condemnation in
connection with the Mortgaged Property, together with all general intangibles,
contract rights and accounts arising therefrom;

(d) all permits, consents and other governmental approvals in connection with
the construction of the Improvements or the operation of the Mortgaged Property;

(e) all plans and specifications, studies, tests and design materials relating
to the design, construction, repair, alteration or leasing of the Mortgaged
Property; and

(f) all cash and non-cash proceeds of the above-mentioned items.

The provisions contained in the U.S. Guarantee and Security Agreement are hereby
incorporated by reference into this Mortgage with the same effect as if set
forth in full herein. In the event of a conflict between the provisions of this
Mortgage and the U.S. Guarantee and Security Agreement, the U.S. Guarantee and
Security Agreement shall control and govern, and the Mortgagor shall comply
therewith.

Notwithstanding anything herein to the contrary, the term “Secured Property”
shall not include any Excluded Property (as defined in the U.S. Guarantee and
Security Agreement).

3.02 Fixture Filing and Financing Statements. This Mortgage constitutes a
security agreement, fixture filing and financing statement as those terms are
used in the Uniform Commercial Code. For purposes of this Section 3.02, this
Mortgage is to be filed and recorded



--------------------------------------------------------------------------------

in, among other places, the real estate records of the County in which the
Mortgaged Property is located and the following information is included: (1) the
Mortgagor shall be deemed the “Debtor” with the address set forth for the
Mortgagor on the first page of this Mortgage which the Mortgagor certifies is
accurate; (2) the Mortgagee shall be deemed to be the “Secured Party” with the
address set forth for the Mortgagee on the first page of this Mortgage and shall
have all of the rights of a secured party under the Uniform Commercial Code;
(3) this Mortgage covers goods which are or are to become fixtures; (4) the name
of the record owner of the land is the Debtor; (5) the organizational
identification number of the Debtor is [                        ]; (6) the
Debtor is a [                        ], organized under the laws of the State of
[                        ], and (7) the legal name of the Debtor is
[                        ]. The Debtor hereby authorizes the Mortgagee to file
any financing statements and terminations thereof or amendments or modifications
thereto without the signature of the Debtor where permitted by law.

ARTICLE IV

ASSIGNMENT OF LEASES, RENTS AND PROFITS

4.01 Assignment. The Mortgagor hereby absolutely, irrevocably and
unconditionally sells, assigns, transfers and conveys to the Mortgagee all of
the Mortgagor’s right, title and interest in and to all current and future
Leases and Rents, including those now due, past due, or to become due by virtue
of any Lease or other agreement for the occupancy or use of all or any part of
the Mortgaged Property. The Mortgagor intends that this assignment constitute a
present and absolute assignment and not an assignment for additional security
only. Such assignment to the Mortgagee shall not be construed to bind the
Mortgagee to the performance of any of the covenants, conditions or provisions
contained in any Lease or otherwise impose any obligation upon the Mortgagee.
The Mortgagor covenants that it will not hereafter collect or accept payment of
any Rents more than one month prior to the due dates of such Rents (or otherwise
in accordance with standard industry practice) and that no Rents will be waived,
released, reduced, discounted or otherwise discharged or compromised by the
Mortgagor, except as may be previously approved in writing by the Mortgagee
which consent shall not be unreasonably withheld, delayed or conditioned. The
Mortgagor agrees that it will not assign any of the Leases or Rents to any other
Person. Except for the gross negligence or willful misconduct of the Mortgagee,
the Mortgagee shall have no liability for any loss which may arise from a
failure or inability to collect any Rents. The Mortgagor shall maintain all
security deposits in accordance with applicable law.

4.02 Revocable License; Agent. Notwithstanding the foregoing, but subject to the
terms of this Article IV, the Mortgagee grants to the Mortgagor a revocable
license to operate and manage the Mortgaged Property and to collect the Rents
and hereby directs each tenant under a Lease to pay such Rents to, or at the
direction, of the Mortgagor, until such time as the Mortgagee provides notice to
the contrary to such tenants. The Mortgagor shall hold the Rents, or a portion
thereof sufficient to discharge all sums currently due in respect of the
Obligations, in trust for the benefit of the Mortgagee for use in the payment of
such sums.



--------------------------------------------------------------------------------

4.03 Rents.

(a) Upon the occurrence and during the continuance of an Event of Default
without the need for notice or demand, the license granted pursuant to this
Article IV shall immediately and automatically be revoked and the Mortgagee
shall immediately and automatically be entitled to possession of all Rents,
whether or not the Mortgagee enters upon or takes control of the Mortgaged
Property. Upon the revocation of such license, the Mortgagor grants to the
Mortgagee the right, at its option, to exercise all the rights granted in
Section 5.02 hereof. Nothing herein contained shall be construed as constituting
the Mortgagee a mortgagee-in-possession in the absence of the taking of actual
possession of the Mortgaged Property by the Mortgagee pursuant to such
Section 5.02.

(b) From and after the termination of such license and until reinstatement upon
the cure of any Event of Default, the Mortgagor may, at the Mortgagee’s
direction, be the agent for the Mortgagee in collection of the Rents and all of
the Rents so collected by the Mortgagor shall be held in trust by the Mortgagor
for the sole and exclusive benefit of the Mortgagee and the Mortgagor shall,
within five (5) Business Days after receipt of any Rents, pay the same to the
Mortgagee to be applied by the Mortgagee as provided herein. All Rents collected
shall be applied against all expenses of collection (including, but not limited
to, reasonable attorneys’ fees), costs of operation and management of the
Mortgaged Property and the Obligations, in whatever order or priority as to any
of such items as the Mortgagee directs in its sole and absolute discretion and
without regard to the adequacy of its security. Neither demand for, nor
collection of, Rents by the Mortgagee shall constitute any assumption by the
Mortgagee of any obligations under any Lease or agreement relating thereto.

(c) Any funds expended by the Mortgagee to take control of and manage the
Mortgaged Property in accordance with the terms of the Credit Agreement and
collect the Rents shall become part of the Obligations secured hereby. Such
amounts shall be payable upon demand from the Mortgagor to the Mortgagee and
shall bear interest from the date of expenditure at the interest rate set forth
in Section 2.12(c) of the Credit Agreement.

4.04 Sale of Mortgaged Property.

(a) Upon any sale of any of the Mortgaged Property by or for the benefit of the
Mortgagee pursuant to this Mortgage, the Rents attributable to the part of the
Mortgaged Property so sold shall be included in such sale and shall pass to the
purchaser free and clear of any rights granted herein to the Mortgagor.

(b) The Mortgagor acknowledges and agrees that, upon recordation of this
Mortgage, the Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforceable against the Mortgagor and all third parties,
including, without limitation, any debtor in possession or trustee in any case
under the Bankruptcy Code, without the necessity of (i) commencing a foreclosure
action with respect to this Mortgage, (ii) furnishing notice to the Mortgagor or
tenants under the Leases, (iii) making formal demand for the Rents, (iv) taking
possession of the Mortgaged Property as a mortgagee-in-possession, (v) obtaining
the appointment of a receiver of the Rents, (vi) sequestering or impounding the
Rents, or (vii) taking any other affirmative action.



--------------------------------------------------------------------------------

4.05 Bankruptcy Provisions. Without limiting the provisions of this Article IV
or the absolute nature of the assignment of the Rents hereunder, the Mortgagor
and the Mortgagee agree that, to the extent that the assignment of the Rents
hereunder is deemed to be other than an absolute assignment, (a) this Mortgage
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code; (b) the security interest created by this Mortgage extends to
property of the Mortgagor acquired before the commencement of a bankruptcy case
and to all amounts paid as Rents; and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any bankruptcy case.
Without limiting the absolute nature of the assignment of the Rents hereunder,
to the extent the Mortgagor (or the Mortgagor’s bankruptcy estate) shall be
deemed to hold any interest in the Rents after the commencement of a voluntary
or involuntary bankruptcy case, the Mortgagor hereby acknowledges and agrees
that such Rents are and shall be deemed to be “cash collateral” under
Section 363 of the Bankruptcy Code.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.01 Events of Default. An event of default hereunder shall mean any Event of
Default under, and as defined in, the Credit Agreement after the expiration of
any applicable grace period (each an “Event of Default”).

5.02 Remedies Upon Default. Upon the occurrence of an Event of Default, the
Mortgagee may, in the Mortgagee’s sole discretion, either itself or by or
through one or more agents, nominees, assignees or otherwise, to the fullest
extent permitted by law, exercise any or all of the following rights and
remedies individually, collectively or cumulatively:

(a) either in person or by its agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, (i) enter upon and take possession of the Mortgaged
Property or any part thereof and of all books, records and accounts relating
thereto or located thereon, in its own name or in the name of the Mortgagor, and
do or cause to be done any acts which it deems necessary or desirable to
preserve the value of the Mortgaged Property or any part thereof or interest
therein, increase the income therefrom or protect the security hereof, (ii) with
or without taking possession of the Mortgaged Property make such repairs,
alterations, additions and improvements as the Mortgagee deems necessary or
desirable and do any and all acts and perform any and all work which the
Mortgagee deems necessary or desirable to complete any unfinished construction
on the Mortgaged Property, (iii) make, cancel or modify Leases and sue for or
otherwise collect the Rents thereof, including those past due and unpaid,
(iv) make any payment or perform any act which the Mortgagor has failed to make
or perform hereunder, (v) appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of the
Mortgagee, (vi) pay, purchase, contest or compromise any encumbrance, charge or
Lien on the Mortgaged Property, and (vii) take such other actions as the
Mortgagee deems necessary or desirable;



--------------------------------------------------------------------------------

(b) commence and maintain one or more actions at law or in equity or by any
other appropriate remedy (i) to protect and enforce the rights of the Mortgagee
hereunder, including for the specific performance of any covenant or agreement
herein contained (which covenants and agreements the Mortgagor agrees shall be
specifically enforceable by injunctive or other appropriate equitable remedy),
(ii) to collect any sum then due hereunder, (iii) to aid in the execution of any
power herein granted, or (iv) to foreclose this Mortgage in accordance with
Section 5.03 hereof;

(c) exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code;

(d) by notice to the Mortgagor (to the extent such notice is required to be
given under the Loan Documents), but without formal demand, presentment, notice
of intention to accelerate or of acceleration, protest or notice of protest, all
of which are hereby waived by the Mortgagor, declare all of the Obligations
immediately due and payable, and upon such declaration all of such Obligations
shall become and be immediately due and payable, anything in this Mortgage or
the other Loan Documents to the contrary notwithstanding; and

(e) exercise any other right or remedy available to the Mortgagee under the Loan
Documents.

5.03 Right of Foreclosure. (a) Upon the occurrence and continuation of an Event
of Default, the Mortgagee shall have the right, in its sole discretion, to
proceed at law or in equity to foreclose this Mortgage with respect to all or
any portion of the Mortgaged Property, either by judicial action or by power of
sale. If the Mortgaged Property consists of several lots, parcels or items of
Mortgaged Property, the Mortgagee may: (i) designate the order in which such
lots, parcels or items shall be offered for sale or sold, or (ii) elect to sell
such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner the Mortgagee may elect. Should the
Mortgagee desire that more than one sale or other disposition of the Mortgaged
Property be conducted, the Mortgagee may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as the Mortgagee may elect, and no such sale
shall terminate or otherwise affect the lien of this Mortgage on any part of the
Mortgaged Property not sold until all Obligations have been fully paid in cash
and performed. The Mortgagee may elect to sell the Mortgaged Property for cash
or credit. The Mortgagee may, to the extent permitted by law, adjourn from time
to time any sale by it to be made under or by virtue of this Mortgage by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales; and, to the extent permitted by law, the Mortgagee may make such
sale at the time and place to which the same shall be so adjourned. Following
the occurrence and during the continuance of an Event of Default with respect to
all components of the Mortgaged Property, the Mortgagee is hereby appointed the
true and lawful attorney-in-fact of the Mortgagor (which appointment is
irrevocable and coupled with an interest), in its name and stead, to make all
necessary conveyances, assignments, transfers and deliveries of the Mortgaged
Property, and for that purpose the Mortgagee may execute all necessary
instruments of conveyance, assignment, transfer and delivery, and may substitute
one or more persons with such power, the Mortgagor hereby ratifying and
confirming all that its said attorney-in-fact or such substitute or substitutes



--------------------------------------------------------------------------------

shall lawfully do by virtue hereof. Notwithstanding the foregoing, the
Mortgagor, if so requested by the Mortgagee, shall ratify and confirm any such
sale or sales by executing and delivering to the Mortgagee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of the
Mortgagee, for such purpose, and as may be designated in such request. To the
extent permitted by law, any such sale or sales made under or by virtue of this
Article V shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever, whether at law or in equity, of the Mortgagor in and to
the properties and rights so sold, and shall be a perpetual bar both at law and
in equity against the Mortgagor and against any and all persons claiming or who
may claim the same, or any part thereof, from, through or under the Mortgagor.
Upon any sale made under or by virtue of this Article V, the Mortgagee may, to
the extent permitted by law, bid for and acquire the Mortgaged Property or any
part thereof and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the Obligations secured hereby the net sale
price after deducting therefrom the expenses of the sale and the cost of the
action and any other sums which the Mortgagee is authorized to deduct by law or
under this Mortgage.

(b) Any foreclosure of this Mortgage and any other transfer of all or any part
of the Mortgaged Property in extinguishment of all or any part of the
Obligations may, at the Mortgagee’s option, be subject to any or all Leases of
all or any part of the Mortgaged Property and the rights of tenants under such
Leases. No failure to make any such tenant a defendant in any foreclosure
proceedings or to foreclose or otherwise terminate any such Lease and the rights
of any such tenant in connection with any such foreclosure or transfer shall be,
or be asserted to be, a defense or hindrance to any such foreclosure or transfer
or to any proceedings seeking collection of all or any part of the Obligations
(including, without limitation, any deficiency remaining unpaid after completion
of any such foreclosure or transfer).

(c) If the Mortgagor retains possession of the Mortgaged Property or any part
thereof subsequent to a sale, the Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if the Mortgagor remains in possession
after demand to remove, be guilty of forcible detainer and will be subject to
eviction and removal, forcible or otherwise, with or without process of law, and
all damages to the Mortgagor by reason thereof are hereby expressly waived by
the Mortgagor.

5.04 Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of, the Mortgaged Property pursuant to this Mortgage shall be applied by the
Mortgagee (or the receiver, if one is appointed) in accordance with the
provisions of Section 6.5 of the U.S. Guarantee and Security Agreement. In
furtherance of the foregoing, the terms of Section 6.5 of the U.S. Guarantee and
Security Agreement shall be deemed to be incorporated herein by reference
mutatis mutandis, as if each reference therein to the “Administrative Agent”
were to the “Mortgagee (or the receiver, if one is appointed)”, each reference
to “Collateral” were to the “Mortgaged Property” and each reference to
“Obligations” were to the “Obligations” as defined in this Mortgage.

5.05 Appointment of Receiver. Upon the occurrence and during the continuance of
an Event of Default, the Mortgagee as a matter of strict right and without
notice to the Mortgagor or anyone claiming under the Mortgagor, and without
regard to the adequacy or



--------------------------------------------------------------------------------

the then value of the Mortgaged Property or the interest of the Mortgagor
therein or the solvency of any party bound for payment of the Obligations, shall
have the right to apply to any court having jurisdiction to appoint a receiver
or receivers of the Mortgaged Property, and the Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor. Any
such receiver or receivers shall have all the usual rights, powers and duties of
receivers in like or similar cases and all the rights, powers and duties of the
Mortgagee in case of entry as provided in Section 5.02 hereof, including, but
not limited to, the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as are approved by the court and shall
continue as such and exercise all such powers until the date of confirmation of
sale of the Mortgaged Property unless such receivership is sooner terminated.

5.06 Exercise of Rights and Remedies. The entering upon and taking possession of
the Mortgaged Property, the collection of any Rents and the exercise of any of
the other rights contained in this Article V, shall not, alone, cure or waive
any Event of Default or notice of default hereunder or invalidate any act done
in response to such Event of Default or pursuant to such notice of default and,
notwithstanding the continuance in possession of the Mortgaged Property or the
collection, receipt and application of Rents, the Mortgagee shall be entitled to
exercise every right provided for herein or in the Loan Documents, or at law or
in equity upon the occurrence and during the continuance of any Event of
Default.

5.07 Remedies Not Exclusive. The Mortgagee shall be entitled to enforce payment
and performance of the Obligations and to exercise all rights and powers under
this Mortgage or any other agreement or any laws now or hereafter in force,
notwithstanding that some or all of the Obligations may now or hereafter be
otherwise secured, whether by mortgage, deed of trust, security deed, pledge,
lien, assignment or otherwise. Except as otherwise provided herein, neither the
acceptance of this Mortgage nor its enforcement, whether by court action or
pursuant to the powers herein contained, shall prejudice or in any manner affect
the Mortgagee’s right to realize upon or enforce any other security now or
hereafter held by the Mortgagee, it being agreed that the Mortgagee shall be
entitled to enforce this Mortgage and any other security now or hereafter held
by the Mortgagee in such order and manner as it may in its absolute and sole
discretion and election determine. No remedy herein conferred upon or reserved
to the Mortgagee is intended to be exclusive of any other remedy herein or in
any of the other Loan Documents or by law provided or permitted, but each shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute. Every power or
remedy to which the Mortgagee is entitled may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by the
Mortgagee, and the Mortgagee may pursue inconsistent remedies. No delay or
omission of the Mortgagee to exercise any right or power accruing upon any Event
of Default shall impair any right or power or shall be construed as a waiver of
any Event of Default or any acquiescence therein. If the Mortgagee shall have
proceeded to invoke any right or remedy hereunder or under the Loan Documents
and shall thereafter elect to discontinue or abandon it for any reason, the
Mortgagee shall have the unqualified right to do so and, in such an event, the
rights and remedies of the Mortgagee shall continue as if such right or remedy
had never been invoked and no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of the Mortgagee thereafter
to exercise any right or remedy under the Loan Documents for such Event of
Default.



--------------------------------------------------------------------------------

5.08 WAIVER OF REDEMPTION, NOTICE, MARSHALLING, ETC. NOTWITHSTANDING ANYTHING
HEREIN CONTAINED TO THE CONTRARY, TO THE EXTENT PERMITTED BY LAW, THE MORTGAGOR:
(A) ACKNOWLEDGING THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS
CHOICE WITH RESPECT TO ITS RIGHTS HEREUNDER, WILL NOT (I) AT ANY TIME INSIST
UPON, OR PLEAD, OR IN ANY MANNER WHATSOEVER, CLAIM OR TAKE ANY BENEFIT OR
ADVANTAGE OF ANY STAY OR EXTENSION OR MORATORIUM LAW, PRESENT OR FUTURE STATUTE
OF LIMITATIONS, ANY LAW RELATING TO THE ADMINISTRATION OF ESTATES OF DECEDENTS,
APPRAISEMENT, VALUATION, REDEMPTION, STATUTORY RIGHT OF REDEMPTION, OR THE
MATURING OR DECLARING DUE OF THE WHOLE OR ANY PART OF THE OBLIGATIONS, NOTICE OF
INTENTION OF SUCH MATURING OR DECLARING DUE, OTHER NOTICE (WHETHER OF DEFAULTS,
ADVANCES, THE CREATION, EXISTENCE, EXTENSION OR RENEWAL OF ANY OF THE
OBLIGATIONS OR OTHERWISE, EXCEPT FOR RIGHTS TO NOTICES EXPRESSLY GRANTED HEREIN
OR IN THE FINANCING DOCUMENTS), SUBROGATION, ANY SET-OFF RIGHTS, HOMESTEAD OR
ANY OTHER EXEMPTIONS FROM EXECUTION OR SALE OF THE MORTGAGED PROPERTY OR ANY
PART THEREOF, WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, WHICH MAY
AFFECT THE COVENANTS AND TERMS OF PERFORMANCE OF THIS MORTGAGE, OR (II) CLAIM,
TAKE OR INSIST UPON ANY BENEFIT OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN
FORCE PROVIDING FOR THE VALUATION OR APPRAISAL OF THE MORTGAGED PROPERTY OR ANY
PART THEREOF, PRIOR TO ANY SALE OR SALES THEREOF WHICH MAY BE MADE PURSUANT TO
ANY PROVISION HEREOF, OR PURSUANT TO THE DECREE, JUDGMENT OR ORDER OF ANY COURT
OF COMPETENT JURISDICTION; OR (III) AFTER ANY SUCH SALE OR SALES, CLAIM OR
EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE OR HEREAFTER ENACTED TO REDEEM
THE MORTGAGED PROPERTY SO SOLD OR ANY PART THEREOF; AND (B) COVENANTS NOT TO
HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY POWER HEREIN GRANTED OR DELEGATED
TO THE MORTGAGEE, BUT TO SUFFER AND PERMIT THE EXECUTION OF EVERY POWER AS
THOUGH NO SUCH LAW OR LAWS HAD BEEN MADE OR ENACTED. THE MORTGAGOR, FOR ITSELF
AND ALL WHO MAY CLAIM UNDER IT, WAIVES, TO THE EXTENT THAT IT LAWFULLY MAY, ALL
RIGHT TO HAVE THE MORTGAGED PROPERTY MARSHALLED UPON ANY FORECLOSURE HEREOF.

5.09 Expenses of Enforcement. In connection with any action to enforce any
remedy of the Mortgagee under this Mortgage, the Mortgagor agrees to pay all
reasonable costs and expenses which were actually incurred by or on behalf of
the Mortgagee, including, without limitation, reasonable attorneys’ fees,
receiver’s fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographer’s charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies
and similar data and assurances with respect to title and value as the Mortgagee
may deem necessary or desirable, and neither the Mortgagee nor any other Person
shall be required to accept tender of any portion of the Obligations unless the
same be accompanied by a tender of all such expenses, costs and commissions. All
of the costs and expenses described in this Section 5.09, and such expenses and
fees as may be incurred in the protection of the Mortgaged Property and the
maintenance of



--------------------------------------------------------------------------------

the Lien of this Mortgage, including the reasonable fees of any attorney
employed by the Mortgagee in any litigation or proceeding, including appellate
proceedings, affecting this Mortgage or the Mortgaged Property (including,
without limitation, the occupancy thereof or any construction work performed
thereon), including probate and bankruptcy proceedings, or in preparation for
the commencement or defense of any proceeding or threatened suit or proceeding
whether or not an action is actually commenced, shall be immediately due and
payable by the Mortgagor, with interest thereon at the rate of interest set
forth in Section 2.12(c) of the Credit Agreement and shall be part of the
Obligations secured by this Mortgage.

5.10 Indemnity. (a) The Mortgagor agrees to indemnify, reimburse and hold the
Mortgagee and each other Secured Party and their respective successors, assigns,
employees, affiliates and agents (referred to in this Mortgage individually as
an “Indemnitee”, and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs, expenses or disbursements
(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 5.10 the foregoing are collectively called “expenses”) of whatsoever
kind and nature imposed on, asserted against or incurred by any of the
Indemnitees in any way relating to or arising out of this Mortgage, any other
Loan Document or any other document executed in connection herewith or therewith
or in any other way connected with the administration of the transactions
contemplated hereby or thereby or the enforcement of any of the terms of, or the
preservation of any rights under this Mortgage, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Mortgaged Property (including,
without limitation, latent or other defects, whether or not discoverable), the
violation of the laws of any country, state or other governmental body or unit,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any person (including any Indemnitee), or property damage), or contract claim;
provided that no Indemnitee shall be indemnified pursuant to this Section 5.10
for losses, damages or liabilities to the extent caused by the gross negligence
or willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The Mortgagor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the Mortgagor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the Mortgagor of
any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 5.10(a) hereof, the Mortgagor
agrees to pay or reimburse the Mortgagee for any and all reasonable expenses,
fees and costs described in Section 2.07 of this Mortgage which are expended or
incurred by the Mortgagee or any Indemnitee pursuant to Section 5.09 of this
Mortgage.

(c) Without limiting the application of Sections 5.10(a) and (b) of this
Mortgage, the Mortgagor agrees to pay, indemnify and hold each Indemnitee
harmless from and against any loss, costs, damages and expenses which such
Indemnitee may suffer, expend or incur in consequence of or growing out of any
misrepresentation by the Mortgagor in this Mortgage or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Mortgage.



--------------------------------------------------------------------------------

(d) If and to the extent that the obligations of the Mortgagor under this
Section 5.10 are unenforceable for any reason, the Mortgagor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

5.11 Indemnity Obligations Secured by Mortgaged Property; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Mortgaged Property.
The indemnity obligations of the Mortgagor contained in this Article V shall
continue in full force and effect notwithstanding the full payment of all of the
Loans made under the Credit Agreement, the termination of all Letters of Credit
and the payment and performance in full of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination Date
(as hereinafter defined).

ARTICLE VI

ADDITIONAL COLLATERAL

6.01 Additional Collateral. (a) The Mortgagor acknowledges and agrees that the
Obligations are secured by the Mortgaged Property and various other Collateral
including, without limitation, at the time of execution of this Mortgage certain
personal property of the Mortgagor and other parties described in the Loan
Documents. The Mortgagor specifically acknowledges and agrees that the Mortgaged
Property, in and of itself, if foreclosed or realized upon would not be
sufficient to satisfy the outstanding amount of the Obligations. Accordingly,
the Mortgagor acknowledges that it is in the Mortgagor’s contemplation that the
other Collateral pledged to secure the Obligations may be pursued by the
Mortgagee in separate proceedings in the various States, counties and other
countries where such Collateral may be located and additionally that the
Mortgagor and other parties liable for payment of the Obligations will, subject
to applicable law, remain liable for any deficiency judgments in addition to any
amounts the Mortgagee may realize on sales of other property or any other
Collateral given as security for the Obligations. Specifically, and without
limitation of the foregoing, it is agreed that, subject to applicable law, it is
the intent of the parties hereto that in the event of a foreclosure of this
Mortgage, the Indebtedness evidencing the Obligations shall not be deemed merged
into any judgment of foreclosure, but rather shall remain outstanding. It is the
further intent and understanding of the parties that the Mortgagee, following an
Event of Default, may pursue all of its Collateral with the Obligations
remaining outstanding and in full force and effect notwithstanding any judgment
of foreclosure or any other judgment which the Mortgagee may obtain.

(b) The Mortgagor acknowledges and agrees that the Mortgaged Property and the
property which may from time to time be encumbered by the other Loan Documents
may be located in more than one State or country and therefore the Mortgagor
waives and relinquishes any and all rights it may have, whether at law or
equity, to require the Mortgagee to proceed to enforce or exercise any rights,
powers and remedies it may have under the Loan Documents in any particular
manner, in any particular order, or in any particular State or other
jurisdiction. Furthermore, the Mortgagor acknowledges and agrees that the
Mortgagee shall be allowed to enforce payment and performance of the Obligations
and to exercise all rights and powers



--------------------------------------------------------------------------------

provided under this Mortgage, or the other Loan Documents or under any provision
of law, by one or more proceedings, (whether contemporaneous, consecutive or
both) in any one or more States or countries in which the security is located.
Neither the acceptance of this Mortgage or any Loan Document nor the enforcement
in one State or country, whether by court action, power of sale, or otherwise,
shall prejudice or in any way limit or preclude enforcement of such documents
through one or more additional proceedings, in that state or in any other State
or country.

(c) The Mortgagor further agrees that any particular remedy or proceeding,
including, without limitation, foreclosure through court action (in a state or
federal court) or power of sale, may be brought and prosecuted in the local or
federal courts of any one or more States as to all or any part of the Mortgaged
Property or the property encumbered by the Loan Documents, wherever located,
without regard to the fact that any one or more prior or contemporaneous
proceedings have been situated elsewhere with respect to the same or any other
part of the Mortgaged Property and the property encumbered by the Loan
Documents.

(d) The Mortgagee may resort to any other security held by the Mortgagee for the
payment of the Obligations in such order and manner as the Mortgagee may elect.

(e) Notwithstanding anything contained herein to the contrary, the Mortgagee
shall be under no duty to the Mortgagor or others, including, without
limitation, the holder of any junior, senior or subordinate mortgage on the
Mortgaged Property or any part thereof or on any other security held by the
Mortgagee, to exercise or exhaust all or any of the rights, powers and remedies
available to the Mortgagee.

ARTICLE VII

MISCELLANEOUS

7.01 Governing Law. The provisions of this Mortgage regarding the creation,
perfection and enforcement of the liens and security interests herein granted
shall be governed by and construed under the laws of the State in which the
Mortgaged Property is located. All other provisions of this Mortgage shall be
governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York), without
regard to choice of law provisions.

7.02 Limitation on Interest. It is the intent of the Mortgagor and the Mortgagee
in the execution of this Mortgage and all other instruments evidencing or
securing the Obligations to contract in strict compliance with applicable usury
laws. In furtherance thereof, the Mortgagee and the Mortgagor stipulate and
agree that none of the terms and provisions contained in this Mortgage shall
ever be construed to create a contract for the use, forbearance or retention of
money requiring payment of interest at a rate in excess of the maximum interest
rate permitted to be charged by relevant law. If this Mortgage or any other
instrument evidencing or securing the Obligations violates any applicable usury
law, then the interest rate payable in respect of the Loans shall be the highest
rate permissible by law.



--------------------------------------------------------------------------------

7.03 Notices. All notices, requests and demands to or upon the Mortgagee or
Mortgagor hereunder shall be effected in the manner provided for in Section 9.01
of the Credit Agreement.

7.04 Section Headings. The Section headings used in this Mortgage are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.05 Amendment. None of the terms or provisions of this Mortgage may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.

7.06 Obligations Absolute. The obligations of the Mortgagor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of the Mortgagor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Mortgage or any other Loan Document; or (c) any amendment to
or modification of any Loan Document or any security for any of the Obligations;
whether or not the Mortgagor shall have notice or knowledge of any of the
foregoing.

7.07 Further Assurances. The Mortgagor shall, upon the request of the Mortgagee
and at the expense of the Mortgagor: (a) promptly correct any defect, error or
omission which may be discovered in this Mortgage or any UCC financing
statements filed in connection herewith; (b) promptly execute, acknowledge,
deliver and record or file such further instruments (including, without
limitation, further mortgages, deeds of trust, security deeds, security
agreements, financing statements, continuation statements and assignments of
rents or leases) and promptly do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage
and to subject to the Liens and security interests hereof any property intended
by the terms hereof to be encumbered hereby, including, but not limited to, any
renewals, additions, substitutions, replacements or appurtenances to the
Mortgaged Property; and (c) promptly execute, acknowledge, deliver, procure and
record or file any document or instrument (including specifically any financing
statement) deemed advisable by the Mortgagee to protect, continue or perfect the
Liens or the security interests hereunder against the rights or interests of
third persons.

7.08 Partial Invalidity. If any of the provisions of this Mortgage or the
application thereof to any person, party or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Mortgage, or the application of
such provision or provisions to persons, parties or circumstances other than
those as to whom or which it is held invalid or unenforceable, shall not be
affected thereby, and every provision of this Mortgage shall be valid and
enforceable to the fullest extent permitted by law.

7.09 Partial Releases. No release from the Lien of this Mortgage on any part of
the Mortgaged Property by the Mortgagee shall in any way alter, vary or diminish
the force or effect of this Mortgage on the balance of the Mortgaged Property or
the priority of the Lien of this Mortgage on the balance of the Mortgaged
Property.



--------------------------------------------------------------------------------

7.10 Priority. This Mortgage is intended to and shall be valid and have priority
over all subsequent liens and encumbrances, including statutory liens, excepting
solely taxes and assessments levied on the real estate, to the extent of the
Secured Amount (as hereinafter defined).

7.11 Covenants Running with the Land. All Obligations are intended by the
Mortgagor and the Mortgagee to be, and shall be construed as, covenants running
with the Mortgaged Property. As used herein, the “Mortgagor” shall refer to the
party named in the first paragraph of this Mortgage and to any subsequent owner
of all or any portion of the Mortgaged Property prior to the payment and
performance in full of all Obligations in accordance with the terms of the
Credit Agreement. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Loan Documents; provided, however, that no
such party shall be entitled to any rights thereunder without prior written
consent of the Mortgagee.

7.12 Successors and Assigns. This Mortgage shall be binding upon the successors
and assigns of Mortgagor and shall inure to the benefit of the Mortgagee and the
Secured Parties and their permitted successors and assigns; provided that
Mortgagor may not assign, transfer or delegate any of its rights or obligations
under this Mortgage except as permitted by the Credit Agreement.

7.13 Purpose of Credit Extensions. The Mortgagor hereby represents and agrees
that the Obligations secured by this Mortgage are being obtained for business or
commercial purposes, and the proceeds thereof will not be used for personal,
family, residential or household purposes.

7.14 No Joint Venture or Partnership. The relationship created hereunder and
under the other Loan Documents is that of creditor/debtor. The Mortgagee does
not owe any fiduciary or special obligation to the Mortgagor and/or any of the
Mortgagor’s officers, partners, agents, or representatives. Nothing herein or in
any other Loan Document is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between the Mortgagor and the
Mortgagee.

7.15 The Mortgagee as Agent for Secured Parties. It is expressly understood and
agreed that the rights and obligations of the Mortgagee as holder of this
Mortgage and as Administrative Agent for the Secured Parties and otherwise under
this Mortgage are only those expressly set forth in this Mortgage. The Mortgagee
shall act hereunder pursuant to the terms and conditions set forth herein and in
Article VIII of the Credit Agreement, the terms of which shall be deemed
incorporated herein by reference as fully as if the same were set forth herein
in their entirety, except that for the purposes of this Mortgage references
therein to “Collateral” shall be deemed references to “Mortgaged Property”.

7.16 Full Recourse. This Mortgage is made with full recourse to the Mortgagor
and to all assets of the Mortgagor, including the Mortgaged Property and the
Secured Property, and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of the Mortgagor contained herein and in
the other Loan Documents and otherwise in writing in connection herewith or
therewith.



--------------------------------------------------------------------------------

7.17 [Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[                    ] (the
“Secured Amount”), plus, to the extent permitted by applicable law, collection
costs, sums advanced for the payment of taxes, assessments, maintenance and
repair charges, insurance premiums and any other costs incurred to protect the
security encumbered hereby or the lien hereof, expenses incurred by the
Mortgagee by reason of any default by the Mortgagor under the terms hereof,
together with interest thereon, all of which amount shall be secured hereby.]4

7.18 Reduction of Secured Amount. In the event that the Secured Amount is less
than the aggregate Obligations outstanding at any time, then the amount secured
hereby shall be reduced only by the last and final sums that the Mortgagor or
any other Loan Party repays with respect to the Obligations and shall not be
reduced by any intervening repayments of the Obligations. So long as the balance
of the Obligations exceeds the amount secured hereby, any payments of the
Obligations shall not be deemed to be applied against, or to reduce, the portion
of the Obligations secured by this Mortgage.

7.19 Acknowledgment of Receipt. The Mortgagor hereby acknowledges receipt of a
true copy of this Mortgage.

7.20 Release. (a) Following the occurrence of the events described in
Section 8.14 of the U.S. Guarantee and Security Agreement (herein referred to as
the “Termination Date”), this Mortgage shall be released of record, and the
Mortgagee, at the request and expense of the Mortgagor, will promptly execute
and deliver to the Mortgagor (without recourse and without representation or
warranty) a proper instrument or instruments acknowledging the satisfaction and
termination of this Mortgage; provided, however, that all indemnities set forth
herein (including, without limitation Section 5.10 hereof) shall survive such
termination.

(b) If any of the Mortgaged Property shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement
or the Liens of the Mortgagee are released in all of the Mortgaged Property
pursuant to clause (i) of Article VIII of the Credit Agreement, then, in each
such case, (i) the Liens created hereby on such Mortgaged Property shall
automatically be released and (ii) the Mortgagee, at the request and sole
expense of the Mortgagor, shall promptly execute and deliver to the Mortgagor
(without recourse and without representation or warranty) all releases or other
documents reasonably necessary or desirable to evidence such release of the
Liens created hereby on such Mortgaged Property; provided, however, that (x) all
indemnities set forth herein (including, without limitation Section 5.10 hereof)
shall survive such termination and (y) the Mortgagor shall deliver to the
Mortgagee a certificate (the “Officer’s Certificate”) executed by an officer of
the Mortgagor stating that the release of the Mortgaged Property is permitted
pursuant to the terms and conditions of the Credit Agreement, that the proceeds
of such sale, transfer or other disposition

 

 

4  To be included ONLY if local counsel says it is necessary, and in that event,
local counsel to advise whether it is customary to include a cushion (e.g., two
times the total loan amount at closing)



--------------------------------------------------------------------------------

of the Mortgaged Property will be applied in accordance with the provisions of
the Credit Agreement (to the extent required to be applied) and setting forth
any further information and/or certifications which are required under the
Credit Agreement.

7.21 Time of the Essence. Time is of the essence with respect to the obligations
of the Mortgagor under this Mortgage.

7.22 The Mortgagee’s Powers. Without affecting the liability of any other Person
liable for the payment and performance of the Obligations and without affecting
the Lien of this Mortgage in any way, but in all cases subject to the prior
written consent of Borrowers as provided by the terms of the Credit Agreement
except in the case of sub-paragraph 7.22(d) below, the Mortgagee may, from time
to time, regardless of consideration and without notice to or consent by the
holder of any subordinate Lien, right, title or interest in or to the Mortgaged
Property: (a) release any Persons liable for the Obligations; (b) extend the
maturity of, increase or otherwise alter any of the terms of the Obligations;
(c) modify the interest rate payable on the principal balance of the
Obligations; (d) release or reconvey, or cause to be released or reconveyed all
or any portion of the Mortgaged Property; or (e) take or release any other or
additional security for the Obligations.

7.23 Rules of Usage. The following rules of usage shall apply to this Mortgage
unless otherwise required by the context:

1. Singular words shall connote the plural as well as the singular, and vice
versa, as may be appropriate.

2. The words “herein”, “hereof” and “hereunder” and words of similar import
appearing in this Mortgage shall be construed to refer to such document as a
whole and not to any particular section, paragraph or other subpart thereof
unless expressly so stated.

3. References to any Person shall include such Person and its successors and
permitted assigns.

4. Each of the parties hereto and their counsel have reviewed and revised, or
requested revisions to, this Mortgage, and the usual rule of construction that
any ambiguities are to be resolved against the drafting party shall be
inapplicable in the construction and interpretation of such documents and any
amendments or exhibits thereto.

5. Unless an express provision requires otherwise, each reference to “the
Mortgaged Property” shall be deemed a reference to “the Mortgaged Property or
any part thereof”, and each reference to “Secured Property” shall be deemed a
reference to “the Secured Property or any part thereof”.

7.24 No Off-Set. All sums payable by the Mortgagor shall be paid without
counterclaim, other compulsory counterclaims, set-off, or deduction and without
abatement, suspension, deferment, diminution or reduction, and the Obligations
shall in no way be released, discharged or otherwise affected (except as
expressly provided herein) by reason of: (a) any



--------------------------------------------------------------------------------

damage or any condemnation of the Mortgaged Property or any part thereof;
(b) any title defect or encumbrance or any eviction from the Mortgaged Property
or any part thereof by title paramount or otherwise; or (c) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to the Mortgagee or the Mortgagor, or any action
taken with respect to this Mortgage by any agent or receiver of the Mortgagee.
The Mortgagor waives, to the extent permitted by law, all rights now or
hereafter conferred by statute or otherwise to any abatement, suspension,
deferment, diminution or reduction of any of the Obligations.

7.25 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

(a) EXCEPT AS SET FORTH IN SECTION 7.01 HEREOF, THIS MORTGAGE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS MORTGAGE OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS MORTGAGE, THE
MORTGAGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. THE MORTGAGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK JURISDICTION OVER THE MORTGAGOR, AND AGREES NOT TO PLEAD OR CLAIM,
IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS MORTGAGE OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
JURISDICTION OVER THE MORTGAGOR. THE MORTGAGOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE MORTGAGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED
IN SECTION 7.03 HEREOF, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE MORTGAGEE OR ANY SECURED PARTY, TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE MORTGAGOR IN ANY OTHER JURISDICTION (INCLUDING THE
JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED).



--------------------------------------------------------------------------------

(b) THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS MORTGAGE,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.26 Future Advances. This Mortgage is given to secure the Obligations under, or
in respect of, the Credit Agreement or the other Loan Documents and shall secure
not only Obligations with respect to presently existing indebtedness under the
Credit Agreement or the other Loan Documents but also any and all other
indebtedness which may hereafter be owing by the Mortgagor to the Secured
Parties under the Loan Documents (including, without limitation, any Increased
Commitments and any Incremental Term Loans issued thereunder), however incurred,
whether interest, discount or otherwise, and whether the same shall be deferred,
accrued or capitalized, including future advances and re-advances, pursuant to
the Credit Agreement or the other Loan Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, to
the same extent as if such future advances were made on the date of the
execution of this Mortgage. The Lien of this Mortgage shall be valid as to all
indebtedness secured hereby, including future advances, from the time of its
filing for record in the recorder’s office of the county in which the Mortgaged
Property is located. This Mortgage is intended to and shall be valid and have
priority over all subsequent Liens and encumbrances, including statutory Liens,
excepting solely taxes and assessments levied on the real estate, to the extent
of the maximum amount secured hereby, and Permitted Encumbrances related
thereto. Although this Mortgage is given to secure all future advances made by
the Mortgagee and the other Secured Parties to or for the benefit of the
Mortgagor or the Mortgaged Property, whether obligatory or optional, the
Mortgagor and the Mortgagee hereby acknowledge and agree that the Mortgagee and
the other Secured Parties are obligated by the terms of the Loan Documents to
make certain future advances, including advances of a revolving nature, subject
to the fulfillment of the relevant conditions set forth in the Loan Documents.

7.27 Counterparts. This Mortgage may be executed in any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. As between
Mortgagor and Mortgagee, the delivery of an executed counterpart of this
Mortgage by facsimile transmission or other electronic transmission (including
by “.pdf” or “.tif”) shall be as effective as delivery of a manually-signed
original, provided that a manually-signed original is presented for recording.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been executed on the date of the
acknowledgement below, to be effective as of the date first written above.

 

MORTGAGOR: [                             ], a [            ]
[                    ] By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

STATE OF                                              )

                                                                ) SS:

COUNTY OF                                        )

The foregoing instrument was acknowledged before me this          day of
                    , 20         by                                 , a
                                 of                                 , on behalf
of such                                 .

 

 

Notary Public My commission expires:                                 



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND

[See following page(s)]



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Dole Food Company, Inc., a Delaware
corporation (the “Company”), Solvest, Ltd., a company organized under the laws
of Bermuda (the “Bermuda Borrower”), the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank. Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code , (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with the Loan
Documents are effectively connected with its conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

I-1-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Dole Food Company, Inc., a Delaware
corporation (the “Company”), Solvest, Ltd., a company organized under the laws
of Bermuda (the “Bermuda Borrower”), the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank. Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect applicable
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect applicable partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its direct or indirect applicable partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each such partner’s/member’s beneficial owner that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

I-2-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Dole Food Company, Inc., a Delaware
corporation (the “Company”), Solvest, Ltd., a company organized under the laws
of Bermuda (the “Bermuda Borrower”), the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank. Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with the Loan Documents are effectively
connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

I-3-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of April 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Dole Food Company, Inc., a Delaware
corporation (the “Company”), Solvest, Ltd., a company organized under the laws
of Bermuda (the “Bermuda Borrower”), the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank. Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect applicable partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect applicable partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect applicable partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code and
(vi) no payments in connection with the Loan Documents are effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each such
partner’s/member’s beneficial owner that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

I-4-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Authorized Representative under the Credit Agreement,

[                                 ],

as the Initial Other Authorized Representative,

[                                 ],

as the Initial Other Collateral Agent,

and

each additional Authorized Representative from time to time party hereto

 

J-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page   ARTICLE I.   DEFINITIONS      4       SECTION 1.01  
   Construction; Certain Defined Terms      4    ARTICLE II.   PRIORITIES AND
AGREEMENTS WITH RESPECT TO SHARED COLLATERAL      13       SECTION 2.01     
Priority of Claims      13       SECTION 2.02      Actions with Respect to
Shared Collateral; Prohibition on Contesting Liens      14       SECTION 2.03  
   No Interference; Payment Over; Exculpatory Provisions      15       SECTION
2.04      Automatic Release of Liens      17       SECTION 2.05      Certain
Agreements with Respect to Bankruptcy or Insolvency Proceedings      17      
SECTION 2.06      Reinstatement      18       SECTION 2.07      Insurance     
18       SECTION 2.08      Refinancings      18       SECTION 2.09     
Possessory Collateral Agent as Gratuitous Bailee for Perfection      18      
SECTION 2.10      Amendments to First Lien Security Documents      19    ARTICLE
III.   EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS      20    ARTICLE IV.  
THE APPLICABLE COLLATERAL AGENT      20       SECTION 4.01      Authority     
20    ARTICLE V.   MISCELLANEOUS      21       SECTION 5.01      Notices      21
      SECTION 5.02      Waivers; Amendment; Joinder Agreements      22      
SECTION 5.03      Parties in Interest      23       SECTION 5.04      Survival
of Agreement      23       SECTION 5.05      Counterparts      23       SECTION
5.06      Severability      23       SECTION 5.07      Governing Law      23   
   SECTION 5.08      Submission to Jurisdiction; Waivers      23       SECTION
5.09      WAIVER OF JURY TRIAL      24       SECTION 5.10      Headings      24
      SECTION 5.11      Conflicts      24       SECTION 5.12      Provisions
Solely to Define Relative Rights      24       SECTION 5.13      Integration   
  24       SECTION 5.14      Other First Lien Obligations      25       SECTION
5.15      Agent Capacities      26       SECTION 5.16      Foreign Collateral   
  26   

 

J-2



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of [            ],
20[  ], among DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the
Credit Agreement Secured Parties (as defined below) and as Authorized
Representative for the Credit Agreement Secured Parties (in such capacities and
together with its successors in such capacities, the “Administrative Agent”),
[            ], as Authorized Representative for the Initial Other First Lien
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Other Authorized Representative”), [            ], as
collateral agent for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Collateral Agent”) and each additional Authorized Representative and Collateral
Agent from time to time party hereto for the Other First Lien Secured Parties of
the Series with respect to which it is acting in such capacity.

Reference is made to (i) the Credit Agreement dated as of April 1, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among DOLE FOOD COMPANY, INC., a Delaware corporation
(the “Company”), SOLVEST, LTD., a company organized under the laws of Bermuda
(the “Bermuda Borrower” and, together with the Company, the “Borrowers” and
each, a “Borrower”), the Lenders party thereto from time to time, the
Administrative Agent and the other parties named therein and (ii) the U.S.
Guarantee and Security Agreement dated as of April 1, 2013 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“U.S. Guarantee and Security Agreement”), among the Administrative Agent, the
Grantors party thereto and the Company.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Other Authorized Representative (for
itself and on behalf of the Initial Other First Lien Secured Parties), the
Initial Other Collateral Agent and each additional Authorized Representative and
Collateral Agent (for itself and on behalf of the Other First Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise

 

J-3



--------------------------------------------------------------------------------

modified, (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

(b) Without limiting the provisions of Section 2.03, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

 

J-4



--------------------------------------------------------------------------------

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” shall mean (i) until the earlier of
(x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Administrative Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative; provided, in each
case, that if there shall occur one or more Non-Controlling Authorized
Representative Enforcement Dates, the Applicable Authorized Representative shall
be the Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.

“Applicable Collateral Agent” shall mean (i) until the earlier of (x) Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Authorized Representative” shall mean, at any time, (i) in the case of any
Credit Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative, and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Authorized Representative named for
such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

 

J-5



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Bermuda Guaranteed Obligations” shall have the meaning assigned to such term in
the definition of Credit Agreement Obligations.

“Collateral” shall mean all assets and properties subject to Liens granted (or
purported to be granted) by any Grantor pursuant to any First Lien Security
Document to secure one or more Series of First Lien Obligations.

“Collateral Agent” shall mean (i) in the case of any Credit Agreement
Obligations, the Administrative Agent, (ii) in the case of the Initial Other
First Lien Obligations, the Initial Other Collateral Agent, and (iii) in the
case of any other Series of Other First Lien Obligations that become subject to
this Agreement after the date hereof, the Additional Senior Debt Collateral
Agent named for such Series in the applicable Joinder Agreement.

“Controlling Secured Parties” shall mean (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” shall mean the U.S. Guarantee and
Security Agreement, the other Collateral Documents (as defined in the Credit
Agreement) (other than any Foreign Guaranty and Security Agreement (as defined
in the Credit Agreement)) and each other agreement entered into in favor of the
Administrative Agent for the purpose of securing any Credit Agreement
Obligations.

“Credit Agreement Documents” shall mean the Credit Agreement, each Credit
Agreement Collateral Document and the other Loan Documents (as defined in the
Credit Agreement) (other than any Foreign Guaranty and Security Agreement (as
defined in the Credit Agreement)).

“Credit Agreement Obligations” shall mean all amounts owing to any party
pursuant to the terms of any Credit Agreement Document, including, without
limitation, all amounts in respect of any principal, premium, interest
(including any interest and fees accruing subsequent to the commencement of a
Bankruptcy Case at the rate provided for in the Credit Agreement, whether or not
such interest or fees are allowed claims under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts and including, without limitation, the “Obligations” as
defined in the Credit Agreement. For the avoidance of doubt, it is specifically
agreed that (x) each Grantor has provided a full and unconditional

 

J-6



--------------------------------------------------------------------------------

guarantee of all obligations of the Bermuda Borrower under the Credit Agreement
(the “Bermuda Guaranteed Obligations”), (y) each Grantor has granted a Lien on
its Collateral to secure the Bermuda Guaranteed Obligations and (z) the Bermuda
Guaranteed Obligations constitute a portion of the Credit Agreement Obligations.

“Credit Agreement Secured Parties” shall mean the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” shall mean, with respect to any Series of First Lien Obligations,
the date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean the Discharge of the
Credit Agreement Obligations with respect to Shared Collateral; provided that
the Discharge of Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Credit Agreement Obligations
with additional First Lien Obligations secured by Shared Collateral under an
Other First Lien Document which has been designated in writing by the
Administrative Agent (under the Credit Agreement so Refinanced) to each Other
First Lien Collateral Agent and each other Authorized Representative as the
“Credit Agreement” for purposes of this Agreement.

“Event of Default” shall mean an “Event of Default” (or similarly defined term)
as defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” shall mean, with respect to the Credit Agreement
Obligations, the Credit Agreement Documents, and with respect to the Initial
Other First Lien Obligations or any Series of Additional Senior Class Debt, the
Other First Lien Documents.

“First Lien Obligations” shall mean, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” shall mean (i) the Credit Agreement Secured Parties
and (ii) the Other First Lien Secured Parties with respect to each Series of
Other First Lien Obligations.

 

J-7



--------------------------------------------------------------------------------

“First Lien Security Documents” shall mean, collectively, (i) the Credit
Agreement Collateral Documents and (ii) the Other First Lien Security Documents.

“Grantors” shall mean the Company and each Subsidiary or direct or indirect
parent company of the Company which has granted a security interest pursuant to
any First Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Initial Other Collateral Agreement” shall mean the [Collateral Agreement] dated
as of [            ] among the Initial Other Authorized Representative and
[            ].

“Initial Other First Lien Agreement” shall mean [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

“Initial Other First Lien Documents” shall mean the Initial Other First Lien
Agreement, the Initial Other Collateral Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the liens securing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Other First Lien Obligations.

“Initial Other First Lien Obligations” shall mean the Other First Lien
Obligations pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” shall mean the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against a Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of a Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to a Borrower or any other Grantor or any similar case or proceeding
relative to a Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to a Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

J-8



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of a Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

“Joinder Agreement” shall mean the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” shall mean the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $25,000,000 that constitutes the
largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” shall mean any Authorized
Representative that is not the Applicable Authorized Representative at such
time.

“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is 180
days (throughout which 180 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Other First Lien Documents under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) each Collateral
Agent’s and each other Authorized Representative’s receipt of written notice
from such Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the First Lien Documents under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other First Lien

 

J-9



--------------------------------------------------------------------------------

Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (1) at any time the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral or (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” shall mean the First Lien Secured Parties
which are not Controlling Secured Parties.

“Other First Lien Agreement” shall mean any indenture, including the Initial
Other First Lien Agreement, credit agreement (excluding the Credit Agreement) or
other agreement, document or instrument, pursuant to which any Grantor has or
will incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

“Other First Lien Collateral Agents” shall mean each of the Collateral Agents
other than the Administrative Agent.

“Other First Lien Documents” shall mean, with respect to the Initial Other First
Lien Obligations or any Series of Additional Senior Class Debt, the Other First
Lien Agreements, including the Initial Other First Lien Documents and the Other
First Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Other First Lien Obligations or any Series of
Additional Senior Class Debt; provided that, in each case, the Indebtedness
thereunder (other than the Initial Other First Lien Obligations) has been
designated as Other First Lien Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” shall mean all amounts owing to any Other First
Lien Secured Party (including the Initial Other First Lien Secured Party)
pursuant to the terms of any Other First Lien Agreement (including the Initial
Other First Lien Agreement), including, without limitation, all amounts in
respect of any principal, premium, interest (including any interest and fees
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Other First Lien Agreement, whether or not such
interest or fees are allowed claims under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts; provided that the aggregate principal amount of Other
First Lien Obligations in excess of the amount of Indebtedness permitted to be
secured on a pari passu basis with the Credit Agreement Obligations pursuant to
the Credit Agreement and any fees, interest and expenses related to such excess
amount pursuant to the applicable Other First Lien Agreement (such excess amount
together with the related fees, interest and expenses, the “Excess Other First
Lien Obligations”) shall not constitute Other First Lien Obligations or First
Lien Obligations for purposes of this Agreement.

 

J-10



--------------------------------------------------------------------------------

“Other First Lien Secured Party” shall mean the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Other First Lien Security Documents” shall mean any security agreement or any
other document now existing or entered into after the date hereof that create
Liens on any assets or properties of any Grantor to secure the Other First Lien
Obligations.

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” shall mean (i) the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement) (other than any Foreign Guaranty
and Security Agreement (as defined in the Credit Agreement)), (ii) the Initial
Other First Lien Documents and (iii) each Other First Lien Documents.

“Series” shall mean (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
two or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien

 

J-11



--------------------------------------------------------------------------------

at such time. If more than two Series of First Lien Obligations are outstanding
at any time and the holders of less than all Series of First Lien Obligations
hold a valid and perfected security interest or Lien in any Collateral at such
time, then such Collateral shall constitute Shared Collateral for those Series
of First Lien Obligations that hold a valid security interest or Lien in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.

“U.S. Guarantee and Security Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

ARTICLE II.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied by the Applicable Collateral Agent in the following order:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by each
Collateral Agent (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Secured Credit
Documents or any of the First Lien Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Credit Documents;

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien Secured Parties pro rata in accordance with the respective
amounts of the First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

 

J-12



--------------------------------------------------------------------------------

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a)(ii), any First Lien Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First Lien Obligations to which it is then entitled
in accordance with this Section 2.01(a), such First Lien Secured Party shall
hold such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, notwithstanding Section 2.01, only
the Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral). At any time when the Administrative Agent is
the Applicable Collateral Agent, no Other First Lien Secured Party shall or
shall instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or

 

J-13



--------------------------------------------------------------------------------

realize upon, or take any other action available to it in respect of, Shared
Collateral (including with respect to any intercreditor agreement with respect
to Shared Collateral), whether under any Other First Lien Security Document,
applicable law or otherwise, it being agreed that only the Administrative Agent,
acting in accordance with the Credit Agreement Collateral Documents, shall be
entitled to take any such actions or exercise any remedies with respect to such
Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when any Other First Lien
Collateral Agent is the Applicable Collateral Agent, (i) such Other First Lien
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) such Other First Lien Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior and
exclusive Lien on such Collateral. No Non-Controlling Authorized Representative
or Non-Controlling Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by the Applicable Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party or any
other exercise by the Applicable Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party of any rights and remedies
relating to the Shared Collateral, or to cause the Applicable Collateral Agent
to do so. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral.

(d) So long as the Administrative Agent is a party to this Agreement, this
Agreement shall not apply to any assets a security interest in which was not
granted to the Administrative Agent.

SECTION 2.03 No Interference; Payment Over; Exculpatory Provisions.

 

J-14



--------------------------------------------------------------------------------

(a) Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Applicable Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Collateral Agent or any other First Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable Collateral Agent or any other First Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Applicable Collateral Agent or any
other First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

(c) None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

 

J-15



--------------------------------------------------------------------------------

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

(b) Each Collateral Agent and each Authorized Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless a majority in interest of the Controlling Secured Parties (or
such greater amount as is necessary to take action under the applicable Loan
Document or Other First Lien Documents), or an Authorized Representative of any
Controlling Secured Party, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling

 

J-16



--------------------------------------------------------------------------------

Secured Parties, each Non-Controlling Secured Party will confirm the priorities
with respect to such Shared Collateral as set forth herein), in each case so
long as (A) the First Lien Secured Parties of each Series retain the benefit of
their Liens on all such Shared Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01(a) of this Agreement; provided that the
First Lien Secured Parties of each Series shall have a right to object to the
grant of a Lien to secure the DIP Financing over any Collateral subject to Liens
in favor of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

 

J-17



--------------------------------------------------------------------------------

(a) The Possessory Collateral shall be delivered to the Administrative Agent and
the Administrative Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Administrative Agent is not the
Applicable Collateral Agent, the Administrative Agent shall, at the request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral). The Company shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.

SECTION 2.10 Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent, each Other
First Lien Collateral Agent agrees that no Other First Lien Security Document
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Other First
Lien Security Document would be prohibited by, or would require any Grantor to
act or refrain from acting in a manner that would violate, any of the terms of
this Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Administrative Agent agrees that no Credit Agreement Collateral Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Collateral Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.

 

J-18



--------------------------------------------------------------------------------

ARTICLE III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

ARTICLE IV.

THE APPLICABLE COLLATERAL AGENT

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured

 

J-19



--------------------------------------------------------------------------------

Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First Lien Secured Parties waives any
claim it may now or hereafter have against any Collateral Agent or the
Authorized Representative of any other Series of First Lien Obligations or any
other First Lien Secured Party of any other Series arising out of (i) any
actions which any Collateral Agent, Authorized Representative or the First Lien
Secured Parties take or omit to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First Lien Obligations from any account
debtor, guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession.

ARTICLE V.

MISCELLANEOUS

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

  (a) if to the Administrative Agent, to it at:

Deutsche Bank AG New York Branch

Attention: [                ]

Telephone: [                ]

Telecopier: [                ]

Electronic Mail: [                ]

 

  (b) if to the Initial Other Collateral Agent, to it at:

[address]

Attention: [                ]

Telephone: [                ]

Telecopier: [                ]

Electronic Mail: [                ]

(c) if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

 

J-20



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any other
Grantor, with the consent of the Company); provided that the Collateral Agent
and each Authorized Representative agree to promptly notify the Company of any
amendment hereto.

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the Other First Lien Security Documents
applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments

 

J-21



--------------------------------------------------------------------------------

and modifications to this Agreement to the extent necessary to reflect any
incurrence of any Other First Lien Obligations in compliance with the Credit
Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 5.08 Submission to Jurisdiction; Waivers. Each Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the general
jurisdiction of the state and federal courts located in New York County and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

J-22



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09, 2.10 and Article V). Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the First Lien Obligations as and when
the same shall become due and payable in accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each

 

J-23



--------------------------------------------------------------------------------

of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any Grantor, the Administrative Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.14 Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the U.S. Loan Parties may
incur additional indebtedness after the date hereof that is secured on an equal
and ratable basis with the liens securing the Credit Agreement Obligations and
the Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior Class
Debt Representative,” respectively), acting on behalf of the holders of such
Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Collateral Agent and such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and such
Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Debt Representative is the Authorized Representative and
the related Additional Senior Class Debt Parties become subject hereto and bound
hereby;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Other First Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(iii) all First Lien Security Documents, filings and recordations necessary or
desirable in the reasonable judgment of the Additional Senior Class Debt
Collateral

 

J-24



--------------------------------------------------------------------------------

Agent to create and perfect the Liens securing the relevant obligations relating
to such Additional Senior Class Debt shall have been made, executed and/or
delivered (or, with respect to any such filings or recordations, acceptable
provisions to perform such filings or recordings have been taken in the
reasonable judgment of the Additional Senior Class Debt Collateral Agent), and
all fees and taxes in connection therewith shall have been paid (or acceptable
provisions to make such payments have been taken in the reasonable judgment of
the Additional Senior Class Debt Collateral Agent); and

(iv) the Other First Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Senior Class Debt Collateral Agent
in accordance with this Section 5.14, each other Authorized Representative and
Collateral Agent shall acknowledge such execution and delivery thereof, subject
to the terms of this Section 5.14.

SECTION 5.15 Agent Capacities. Except as expressly provided herein, Deutsche
Bank AG New York Branch is acting in the capacity of Administrative Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein,
the Initial Other Authorized Representative and the Initial Other Collateral
Agent is acting in the capacity of a collateral agent and authorized
representative solely for the Initial Other Secured Parties.

SECTION 5.16 Foreign Collateral. For avoidance of doubt, it is understood and
agreed that the Bermuda Borrower and various Foreign Subsidiaries of the Company
have granted security interests in certain of their property, securing the
Credit Agreement Obligations owing by the Bermuda Borrower and the Guarantee of
such Credit Agreement Obligations, and that as of the date of this Agreement, no
such security interests have been provided by the Bermuda Borrower or any other
Foreign Subsidiary to secure any Other First Lien Obligations (including the
Initial Other First Lien Obligations). It is understood and agreed by all
parties hereto that this Agreement does not apply to any security interests
granted by the Bermuda Borrower or any other Foreign Subsidiary, and that any
assets or property pledged by the Bermuda Borrower or any other Foreign
Subsidiary to secure (or which are subject to a Lien to secure) any Credit
Agreement Obligations. Neither the Bermuda Borrower nor any Foreign Subsidiary
shall constitute a Grantor hereunder or be bound by the provisions hereof.

[Remainder of this page intentionally left blank]

 

J-25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Administrative Agent By:  

 

  Name:   Title: [                                                 ],     as
Initial Other Collateral Agent By:  

 

  Name:   Title: [                                                 ],
    as Initial Other Authorized Representative By:  

 

  Name:   Title:

 

J-26



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated:            

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between Deutsche Bank AG New York Branch, as Administrative Agent,
[                ], as Initial Other Authorized Representative and
[                ], as Initial Other Collateral Agent, as the same may be
amended, restated, supplemented, waived, or otherwise modified from time to time
(the “Intercreditor Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

The Company has read the foregoing Intercreditor Agreement and consents thereto.
The Company agrees that it will not, and will cause each of the other Grantors
to not, take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. The Company confirms on behalf of each
Grantor that the foregoing Intercreditor Agreement is for the sole benefit of
the First Lien Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Company and the other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of the Intercreditor
Agreement except to the extent their rights or obligations are adversely
affected (in which case the Company shall have the right to consent to or
approve any such amendment, modification or waiver).

Without limitation to the foregoing, the Company agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Company pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

J-27



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

DOLE FOOD COMPANY, INC. By:  

 

      Name:       Title: [                    ] By:  

 

      Name:       Title: [NAMES OF U.S. SUBSIDIARY GUARANTORS] By:  

 

      Name:       Title:

 

J-28



--------------------------------------------------------------------------------

Exhibit A

to First Lien Intercreditor Agreement

[FORM OF] JOINDER NO. [      ] dated as of [            ], 20[    ] (the
“Joinder Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[        ], [    ], (the “First Lien Intercreditor Agreement”), among Deutsche
Bank AG New York Branch, as Administrative Agent, [            ], as Initial
Other Authorized Representative and [            ], as Initial Other Collateral
Agent, and the additional Authorized Representatives from time to time a party
thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the U.S. Loan Parties to incur Other First
Lien Obligations and to secure such Additional Senior Class Debt with the liens
and security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the First Lien Intercreditor Agreement. Section 5.14 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the First Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) and Additional Senior Class Debt Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the First Lien Intercreditor Agreement and the First Lien
Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the First Lien
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized

 

 

1  In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Administrative Agent.

 

J-29



--------------------------------------------------------------------------------

Representative or a Collateral Agent, respectively, and the New Representative
and the New Collateral Agent, on their behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agree to all the terms and provisions of the
First Lien Intercreditor Agreement applicable to them as Authorized
Representative and Collateral Agent, respectively, and to the Additional Senior
Class Debt Parties that they represent as Other First Lien Secured Parties. Each
reference to an “Authorized Representative” in the First Lien Intercreditor
Agreement shall be deemed to include the New Representative, and each reference
to a “Collateral Agent” in the First Lien Intercreditor Agreement shall be
deemed to include the New Collateral Agent. The First Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

J-30



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

J-31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

  

[NAME OF NEW REPRESENTATIVE], as

    [        ] for the holders of [            ],

   By:                                                                          
                    Name:      Title:    Address for notices:   
                                                                    
                                                                     attention
of:                                      Telecopy:
                                        [NAME OF NEW COLLATERAL AGENT], as   
    [        ] for the holders of [                    ],    By:  
                                                                      
                     Name:      Title:    Address for notices:   
                                                                    
                                                                     attention
of:                                      Telecopy:
                                    

 

J-32



--------------------------------------------------------------------------------

Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

By:  

 

  Name:   Title:

[                                                             ],
as Initial Other Collateral Agent

By:  

 

  Name:   Title:

[                    ],
as Initial Other Authorized Representative

By:  

 

      Name:       Title:

 

J-33